EXHIBIT 10.1




AMENDED AND RESTATED
UNCOMMITTED CREDIT AGREEMENT
 
Dated as of March 29, 2019
by and among
A-MARK PRECIOUS METALS, INC.,
as the Borrower


THE LENDERS PARTY HERETO,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent
and
NATIXIS, NEW YORK BRANCH,
as Syndication Agent and Joint Lead Arranger
______________________________________________________________________
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Joint Lead Arranger and Bookrunner


THIS AGREEMENT PROVIDES FOR AN UNCOMMITTED FACILITY
WITH A DEMAND FEATURE. ALL LOANS ARE DISCRETIONARY ON THE PART OF THE LENDERS IN
THEIR SOLE AND ABSOLUTE DISCRETION.
THE REQUIRED LENDERS MAY MAKE DEMAND FOR PAYMENT OF THE LOANS
AT ANY TIME IN THEIR SOLE AND ABSOLUTE DISCRETION.









--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


1
DEFINITIONS
2
1.1
Defined Terms
2
1.2
Interpretation
37
1.3
Rounding
38
1.4
Accounting Terms; GAAP
38
1.5
Divisions
38
2
THE CREDITS
38
2.1
The Revolving Line Portions.
38
2.2
Loans and Borrowings
39
2.3
Requests for Borrowings
40
2.4
Funding of Borrowings
41
2.5
Interest Elections
42
2.6
Termination and Reduction of the Revolving Line Portions
43
2.7
Repayment of Loans; Evidence of Debt
43
2.8
Prepayment of Loans
44
2.9
Fees
46
2.1
Interest
46
2.11
Alternate Rate of Interest; Illegality
46
2.12
Increased Costs
48
2.13
Compensation for Losses
49
2.14
Taxes
50
2.15
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
53
2.16
Mitigation Obligations; Replacement of Lenders
55
2.17
Defaulting Lenders
57
2.18
The Election of Approving Lenders to Continue Funding
58
2.19
Increases of the Revolving Line Portions; Adjustments to Revolving Line
Portions.
58
3
REPRESENTATIONS AND WARRANTIES
60
3.1
Corporate Existence
60
3.2
Corporate Power; Authorization; Enforceable Obligations
61
3.3
No Conflicts
61
3.4
Financial Condition; No Material Adverse Change
61
3.5
Properties
62
3.6
Litigation
62
3.7
Compliance with Laws and Agreements
62
3.8
Investment Company Status
62
3.9
Taxes
62
3.1
ERISA
63
3.11
Disclosure
63
3.12
Use of Credit
63
3.13
Capitalization
64
3.14
Existing Subsidiaries and Investments.
64
3.15
Real Property
64



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


3.16
Environmental Matters
64
3.17
Sanctions/Anti-Corruption Representations
65
3.18
Insurance
66
3.19
Labor Matters, Etc
66
3.2
Solvency
66
3.21
No Burdensome Restriction
66
3.22
Security Documents
66
3.23
Inventory
66
3.24
Inventory Records
67
4
CONDITIONS PRECEDENT
67
4.1
Effective Date
67
4.2
Each Credit Event
70
5
AFFIRMATIVE COVENANTS
71
5.1
Financial Statements and Other Information
71
5.2
Notices of Material Events
74
5.3
Existence; Conduct of Business
75
5.4
Payment of Obligations
75
5.5
Maintenance of Properties; Insurance
76
5.6
Books and Records; Inspection Rights
76
5.7
Compliance with Laws
76
5.8
Further Assurances
76
5.9
Deposit Account Control
77
5.1
Multiemployer Plan Reporting.
77
5.11
CFC Documents
77
5.12
CFC Further Assurances
78
5.13
Post-Closing Agreements
78
6
NEGATIVE COVENANTS
78
6.1
Indebtedness
78
6.2
Liens
79
6.3
Fundamental Changes; Lines of Business
79
6.4
Dispositions
79
6.5
Investments
80
6.6
Restricted Payments
81
6.7
Transactions with Affiliates
81
6.8
Restrictive Agreements
82
6.9
Prepayments of Debt
82
6.1
Modifications of Certain Documents
82
6.11
Accounting Changes
82
6.12
Hedging Agreements
82
6.13
Sale Lease Back
83
6.14
Use of Proceeds
83
6.15
Depository Limits
83



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


6.16
Unacceptable Jurisdiction
83
6.17
CFC Documents
83
6.18
Ownership Based Financing
83
6.19
Secured Metals Leases
83
7
FINANCIAL COVENANTS.
83
7.1
Leverage Ratio
83
7.2
Consolidated Tangible Net Worth
84
7.3
Consolidated Working Capital
84
7.4
Capital Expenditures
84
8
EVENTS OF DEFAULT; REMEDIES.
84
8.1
Event of Default
84
8.2
Application of Payment
86
8.3
Performance by Administrative Agent
87
8.4
DEMAND FEATURE
87
9
ADMINISTRATIVE AGENT, COLLATERAL, AND AFFILIATES OF LENDERS.
87
9.1
Authorization and Action.
88
9.2
Administrative Agent and its Affiliates.
88
9.3
Duties
89
9.4
Administrative Agent’s Reliance, Etc.
90
9.5
Sub-Agents
91
9.6
Resignation.
91
9.7
Lender Credit Decision
92
9.8
Other Agent Titles
92
9.9
Agent May File Proofs of Claim; Bankruptcy Events
92
9.1
Collateral.
93
9.11
Agency for Perfection
95
9.12
Intercreditor Agreement
95
9.13
Appointment of the Administrative Agent for the German Security Agreement
95
9.14
Appointment of the Administrative Agent for the Swiss Security Agreement
95
10
MISCELLANEOUS
96
10.1
Notices.
96
10.2
Waivers; Amendments.
98
10.3
Expenses; Indemnity; Damage Waiver
100
10.4
Successors and Assigns
102
10.5
Survival
106
10.6
Counterparts; Integration; Effectiveness
106
10.7
Severability
106
10.8
Right of Set-off
106
10.9
Governing Law; Jurisdiction; Etc.
107
10.1
WAIVER OF JURY TRIAL.
108
10.11
Treatment of Certain Information; Confidentiality.
108
10.12
Interest Rate Limitation
109



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


10.13
USA Patriot Act
110
10.14
Press Release and Related Matters
110
10.15
No Duty
110
10.16
No Fiduciary Relationship
110
10.17
Construction
110
10.18
Payments Set Aside
111
10.19
Benefits of Agreement
111
10.2
DISCRETIONARY FACILITY
111
10.21
ALTERNATE PRICING TECHNIOUES
111
10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
112
10.23
Existing Obligations
112
10.24
Acknowledgement of Security Interest and Loan Documents; Reaffirmation of
Control Agreements
113
10.25
Loan Documents
113
10.26
Acknowledgments, Amendment and Restatement
113
10.27
Reallocation of Outstanding Credit Exposure
114
11
CERTAIN ERISA MATTERS
115
 
 
 





LIST OF SCHEDULES AND EXHIBITS
 
 
 
Schedule 1.0
-
Revolving Line Portions
Schedule 1.1A
-
Approved Counterparties
Schedule 1.1B
-
Approved Depositories
Schedule 1.1C
-
Foreign Approved Depositories
Schedule 1.1D
-
CFC Approved Depositories
Schedule 1.1E
-
Approved Carriers
Schedule 1.1F
-
Approved Brokers
Schedule 1.1G
-
Approved Consignees
Schedule 3.6
-
Litigation
Schedule 3.9
-
Taxes
Schedule 3.10
-
ERISA
Schedule 3.13
-
Owners of Borrower; Equity Rights
Schedule 3.14
-
Existing Subsidiaries and Investments
Schedule 3.15
-
Owned Real Property
Schedule 3.16
-
Environmental Matters
Schedule 6.1
-
Permitted Indebtedness
Schedule 6.8
-
Existing Restrictions
 
 
 





iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


EXHIBITS:
Exhibit A
-
Assignment and Assumption
Exhibit B
-
Borrowing Base Certificate
Exhibit C
-
Form of Note
Exhibit D
-
Form of Borrower Assignment
Exhibit E
-
Form of Depository Letter
Exhibit F
-
Form of CFC Allonge
Exhibit G
-
Form of CFC Assignment
Exhibit 2.3
-
Borrowing Request
Exhibit 2.5
-
Interest Election Request
Exhibit 2.14-1
-
U .S. Tax Compliance Certificate
Exhibit 2.14-2
-
U .S. Tax Compliance Certificate
Exhibit 2.14-3
-
U .S. Tax Compliance Certificate
Exhibit 2.14-4
-
U .S. Tax Compliance Certificate
Exhibit 2.18A
-
Declining Lender Notice
Exhibit 2.18B
-
Approving Lenders Notice
Exhibit 2.19
-
Form of Increase and Additional Lender Agreement
Exhibit 5.1
-
Compliance Certificate







v



--------------------------------------------------------------------------------






This UNCOMMITTED CREDIT AGREEMENT (this “Agreement”) dated as of March 29, 2019,
is by and among A-MARK PRECIOUS METALS, INC., a Delaware corporation (the
“Borrower”), the LENDERS, NATIXIS, NEW YORK BRANCH, as Syndication Agent and
Joint Lead Arranger and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as
Administrative Agent, Joint Lead Arranger and Bookrunner.
WITNESSETH:
WHEREAS, the Borrower and the Lenders are parties to an Uncommitted Credit
Agreement dated as of March 31, 2016 (as amended, supplemented or otherwise
modified from time to time prior to the effectiveness hereof, the “Existing
Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement;
WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement, upon the terms and subject to the conditions set forth herein; and
WHEREAS, the Borrower and the Lenders have executed this Agreement on February
28, 2019 (the “Execution Date”), subject to its effectiveness which shall not
occur prior to the Effective Date in accordance with the terms hereof.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that the Existing
Credit Agreement shall be amended and restated as set forth above and as
follows:




1



--------------------------------------------------------------------------------






1.DEFINITIONS

1.1Defined Terms. As used in this Agreement (including the foregoing preamble
and recitals), the following terms have the meanings specified below:


“Accounts Receivable” means, with respect to any Person, all of such Person’s
“accounts” (as such term is defined in the UCC).
“Additional Lender” has the meaning assigned to such term in Section 2.19.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.
“Administrative Agent” means Rabobank, in its capacity as administrative agent
for the Lenders under the Loan Documents, and any successor Administrative Agent
appointed pursuant to Section 9.
“Administrative Questionnaire” means an administrative questionnaire delivered
by each Lender in a form supplied by Administrative Agent.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 15% or more of the securities
having ordinary voting power for the election of the Board of Directors of such
Person, or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise; provided, however, that, for
purposes of Section 6.7, the term “Affiliate” shall also include any individual
that is an officer or director of the Person specified.
“Agent Account” means an account at an Approved Depository or a Foreign Approved
Depository located in Canada, in each case for the storage of Precious Metals,
which account is either: (i) in the name of the Administrative Agent on behalf
of the Secured Parties, or (ii) in the name of the Borrower and subject to a
Depository Agreement, provided that in respect of each Foreign Approved
Depository located in Canada, the Foreign Collateral Lien Procedures shall have
been satisfied.
“Agent Parties” means, collectively, Administrative Agent and its Related
Parties.
“Agent’s Group” has the meaning assigned to such term in Section 9.2(b).
“Anti-Terrorism Laws” means any laws, regulations or orders of any Governmental
Authority of the United States, the United Nations, United Kingdom, European
Union, the Netherlands or the French Republic relating to terrorism financing or
money laundering, including, but not limited to, the International Emergency
Economic Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act
(50 U.S.C. § 5 et seq.), the International Security Development and Cooperation
Act (22 U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA Patriot Act”), and
any rules or regulations promulgated pursuant to or under the authority of any
of the foregoing.


2



--------------------------------------------------------------------------------





“Applicable Margin” means, for any day, with respect to any Eurodollar Loan, the
applicable margin per annum set forth below under the heading “Eurodollar
Spread”, for the applicable Class of Loan:
Class of Loan
Eurodollar Spread
Revolving Credit Loan
2.50%
Bridge Loan
4.50%



“Appraisal Value” means the appraisal value of the CFC Collateral, on a
liquidation basis, as determined by an appraiser acceptable to the
Administrative Agent.
“Approved Broker” means any of the brokers listed on Schedule 1.1F hereto.
“Approved Carrier” means any of the carriers listed on Schedule 1.1E hereto.
“Approved Counterparty” means the Persons set forth on Schedule 1.1A hereto.
“Approved Depositories” means, subject to Section 5.2(i), any of the
depositories or vault facilities located in the United States and listed on
Schedule 1.1B hereto, which list may be amended from time to time with the prior
written approval of the Required Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approving Lenders” has the meaning assigned to such term in Section 2.18
hereof.
“Assigned Bank Account” means available Dollars in or credited to any Deposit
Account of the Borrower held at a bank in the United States which has signed a
Control Agreement in respect of such Deposit Account, and which Deposit Account
is subject to a perfected first priority lien in favor of the Administrative
Agent, subject only to Liens in favor of the applicable depositary bank which
are described in clause (g) of the definition of “Permitted Encumbrances”.
“Assigned Material” means Hedged Inventory that satisfies clause (i) of the
definition thereof, valued at the Market Value thereof, that is not subject to
any Lien other than a first priority perfected security interest granted to the
Administrative Agent on behalf of the Secured Parties, and is, subject to
Section 6.15, held in an Agent Account, provided, that the aggregate Market
Value of Assigned Material included in the Borrowing Base at any time (before
giving effect to the applicable advance rate) which is located at each Approved
Depository or Foreign Approved Depository, when added to the aggregate Market
Value of all Assigned Material - Unassigned Hedge at such location which is
included in the Borrowing Base at such time (before giving effect to the
applicable advance rate) shall not exceed the limit set forth across from such
depository’s name on Schedule 1.1B or 1.1C hereto, as applicable.
“Assigned Material in Transit” means Hedged Inventory that satisfies clause (i)
of the definition thereof, valued at the Market Value thereof, that is not
subject to any Lien other than a first priority perfected security interest
granted to the Administrative Agent on behalf of the Secured Parties, and is
being transported to an Agent Account by an Approved Carrier within the United


3



--------------------------------------------------------------------------------





States or a province of Canada in respect of which the Foreign Collateral Lien
Procedures have been satisfied, provided that the aggregate Market Value of all
Assigned Material in Transit included in the Borrowing Base at any time (before
giving effect to the applicable advance rate) and in the possession of such
Approved Carrier shall not exceed the amount set forth across from such Approved
Carrier's name on Schedule 1.1.
“Assigned Material - Unassigned Hedge” means Hedged Inventory that does not
satisfy clause (i) of the definition thereof, valued at the Market Value
thereof, that is not subject to any Lien other than a first priority perfected
security interest granted to the Administrative Agent on behalf of the Secured
Parties, and is, subject to Section 6.15, held in an Agent Account, provided,
that the aggregate Market Value of Assigned Material - Unassigned Hedge included
in the Borrowing Base at any time (before giving effect to the applicable
advance rate) which is located at each Approved Depository or Foreign Approved
Depository, when added to the aggregate Market Value of all Assigned Material at
such location which is included in the Borrowing Base at such time (before
giving effect to the applicable advance rate) shall not exceed the limit set
forth across from such depository’s name on Schedule 1.1B or 1.1C hereto, as
applicable.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 10.4), and accepted by Administrative Agent, substantially in the
form of Exhibit A or any other form approved by Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded, or replaced from time to time.
“Base Rate” means, at any time, the greatest of (a) the Prime Rate at such time,
(b) 1/2 of 1% in excess of the Federal Funds Effective Rate at such time, and
(c) except in the case where the Replacement Rate shall be the Base Rate (in
accordance with Section 2.11), the Adjusted LIBO Rate for a Eurodollar Loan with
a one-month Interest Period commencing at such time plus 1.0%. For the purposes
of this definition, the Adjusted LIBO Rate shall be determined using the
Adjusted LIBO Rate as otherwise determined by Administrative Agent in accordance
with the definition of “Adjusted LIBO Rate”, except that (i) if a given day is a
Business Day, such determination shall be made on such day (rather than two
Business Days prior to the commencement of an Interest Period) or (ii) if a
given day is not a Business Day, the Adjusted LIBO Rate for such day shall be
the rate determined by Administrative Agent for the most recent Business Day
preceding such day. Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate, or such Adjusted LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Effective Rate, or such Adjusted LIBO Rate,
respectively. Base Rate, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference


4



--------------------------------------------------------------------------------





to the Base Rate. For the avoidance of doubt, none of the Prime Rate, Federal
Funds Effective Rate or the Adjusted LIBO Rate shall at any time be less than
0.0%.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I and/or IV of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Beneficial Ownership Certification”: means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: means 31 C.F.R. § 1010.230.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers of such Person, (c) in the case
of any partnership, the Board of Directors of the general partner of such
Person, and (d) in any other case, the functional equivalent of the foregoing.
“Borrower” has the meaning set forth in the preamble to this Agreement.
“Borrower Assignment” shall mean an assignment substantially in the form of
Exhibit D hereto, executed by the Borrower to the Administrative Agent with
respect to a CFC Loan which has been assigned to the Borrower pursuant to a CFC
Assignment, or such other form acceptable to the Administrative Agent and the
Required Lenders.
“Borrowing” means Eurodollar Loans made or continued on the same date and as to
which a single Interest Period is in effect.
“Borrowing Base” means, at any time, the sum of:
(a)100% of Assigned Bank Accounts, plus
(b)90% of Assigned Material, plus
(c)90% of Assigned Material in Transit, plus
(d)85% of Assigned Material - Unassigned Hedge, plus
(e)85% of Domestic Confirmed Material, plus
(f)80% of Foreign Material, plus
(g)70% of Eligible Consigned Inventory, plus
(h)100% of Broker Account Equity, plus
(i)80% Net Forward Unrealized Profit, plus
(j)80% of Eligible Trade Receivables, plus
(k)80% of U.S. Mint Spot Deferred Cash Receivable, plus
(l)75% of Eligible Supplier Advances, plus
(m)80% of Tier 1 CFC Loans; plus
(n)70% of Tier 2 CFC Loans; minus
(o)100% of Broker Account Negative Equity; minus
(p)100% of Net Forward Unrealized Loss.


5



--------------------------------------------------------------------------------





The Borrowing Base shall be determined as of each Report Date based on the
Borrowing Base Certificate required to be delivered in respect of such Report
Date pursuant to Section 5.1(f) (or, as of the Effective Date, pursuant to
Section 4.1), provided, that, the Borrowing Base reported on each Borrowing Base
Certificate shall be and remain in effect from and after the date of delivery
thereof until the date of delivery to the Administrative Agent of the next
Borrowing Base Certificate. In no event shall the aggregate Market Value of
Assigned Material, Assigned Material in Transit and Assigned Material -
Unassigned Hedge included in the Borrowing Base on any Report Date (after giving
effect to the applicable advance rate) be less than an amount equal to 60% of
the aggregate Market Value of Assigned Material, Assigned Material in Transit,
Assigned Material - Unassigned Hedge, Domestic Confirmed Material, Foreign
Material and Eligible Consigned Inventory included in the Borrowing Base on such
Report Date (after giving effect to the applicable advance rate). In no event
shall any amounts described in categories (a) through (n) above which may fall
into more than one of such categories be counted more than once when making the
calculation under this definition.
“Borrowing Base Certificate” means a certificate signed by a Responsible
Officer, substantially in the form of Exhibit B, with such changes thereto as
Administrative Agent may from time to time reasonably request, and appropriately
completed.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.
“Bridge Loan” means a Loan made to the Borrower under Section 2.1(b).
“Bridge Loan Cushion” means, at any time, the difference of the Gross Borrowing
Base (as of the most recent Report Date) minus the Borrowing Base (as of the
most recent Report Date).
“Bridge Loan Sublimit” means $10,000,000.
“Broker Accounts” means any accounts with an Approved Broker that are carried by
the Borrower for trading in commodity futures or options contracts and which
have been pledged and assigned to the Administrative Agent on behalf of the
Secured Parties pursuant and subject to a Control Agreement.
“Broker Account Equity” means the positive net balance in each Broker Account
which would remain to the credit of the Borrower upon the event of closing such
Broker Account.
“Broker Account Negative Equity” means the absolute value of the negative net
balance in each Broker Account which would remain as an obligation of the
Borrower upon the event of closing such Broker Account.
“Bullion Collateral” means any CFC Collateral (other than Numismatic Collateral
or Semi-Numismatic Collateral) which contains a premium over the then Spot Value
of the fine troy ounce Precious Metal content of any item of such CFC Collateral
of 25% or less, which determination is made in the good faith judgment of the
Borrower and not objected to by the Required Lenders.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term Business Day shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.


6



--------------------------------------------------------------------------------





“Canadian Security Agreement” means the general security agreement dated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time), between the Borrower as “Debtor”, and Administrative Agent.
“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period but excluding normal maintenance which is properly charged to
operation) which are required to be capitalized under GAAP on a balance sheet of
such Person.
“Capital Lease Obligations” means with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP. Notwithstanding anything else set forth herein, any lease
that was or would have been treated as an operating lease under GAAP as in
effect on the Effective Date that would become or be treated as a capital lease
solely as a result of a change in GAAP after the Effective Date shall always be
treated as an operating lease for all purposes and at all times under this
Agreement.
“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s (or if at such time neither
is issuing ratings, then a comparable rating of another nationally recognized
rating agency); (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency); (c) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), (ii) has Tier 1 capital (as defined in such regulations) of not less
than $1,000,000,000, and (iii) has a rating of at least AA- from S&P and Aa3
from Moody’s (or if at such time neither is issuing ratings, then a comparable
rating of another nationally recognized rating agency); (d) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) and (b)
above, (ii) has net assets of not less than $5,000,000,000, and (iii) has the
highest rating obtainable from either S&P or Moody’s (or if at such time neither
is issuing ratings, then a comparable rating of another nationally recognized
rating agency); and (e) other short term liquid investments approved in writing
by the Administrative Agent from time to time.


7



--------------------------------------------------------------------------------





“CFC” means Collateral Finance Corporation, a Delaware corporation qualified to
do business in California as a licensed lender, and its successors.
“CFC Acquired Loan” means a loan owing by a CFC Borrower, purchased by CFC from
the owner of such loan.
“CFC Allonge” means an allonge substantially in the form of Exhibit F hereto,
duly executed by CFC, the Borrower and the Administrative Agent and affixed to
each CFC Note.
“CFC Approved Depositories” means any of the depositories or vault facilities
identified as such that are listed, and subject to the Appraisal Value limits
set forth, on Schedule 1.1D hereto, which list and/or limits, as applicable, may
be amended from time to time with the prior written approval of the Required
Lenders.
“CFC Assignment” means an assignment substantially in the form of Exhibit G
hereto, executed by CFC to the Borrower with respect to a CFC Loan, or such
other form acceptable to the Administrative Agent and the Required Lenders.
“CFC Borrower” means each Person which has received a loan pursuant to a CFC
Loan Agreement or the applicable borrower under a CFC Acquired Loan.
“CFC Collateral” means Bullion Collateral coins, Numismatic Collateral coins and
Semi-Numismatic Collateral coins, in each case which are delivered (directly or
indirectly) by a CFC Borrower to CFC as collateral for CFC Loans, together with
the cash and non-cash proceeds thereof, including any proceeds of insurance.
“CFC Loan” means each loan made by CFC to a CFC Borrower, or a CFC Acquired
Loan, and any renewal or extension thereof.
“CFC Loan Agreement” means (i) each Commercial Finance Loan and Security
Agreement between CFC and a CFC Borrower, as amended from time to time and (ii)
each loan agreement evidencing a CFC Acquired Loan, as amended from time to
time.
“CFC Loan Documents” means (i) in respect of each CFC Loan other than a CFC
Acquired Loan) each CFC Loan Agreement, each CFC Assignment, each Borrower
Assignment, each CFC Note, each CFC Allonge and each “Loan Document” (as defined
in the CFC Loan Agreement), together with a UCC lien search as to the CFC
Borrower and each UCC-1 Financing Statement filed by CFC naming CFC as secured
party and a CFC Borrower as debtor, with respect to the CFC Collateral, as each
may from time to time be amended, restated or renewed and (ii) in respect of
each CFC Acquired Loan, each CFC Loan Agreement, each CFC Assignment, each
Borrower Assignment, and each other loan document evidencing a CFC Acquired
Loan, as each may from time to time be amended, restated or renewed.
“CFC Note” means each promissory note executed by a CFC Borrower, together with
any renewal, extension or restatement of same.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption, taking effect or phase-in of any law, rule,
regulation, or treaty, (b) any change in any law, rule or regulation or treaty
or in the administration, interpretation, implementation, or application thereof
by any Governmental Authority, accounting authority or comparable agency or (c)
the making or issuance of any request, rule, guideline, or directive (whether


8



--------------------------------------------------------------------------------





or not having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Public Law 111-203, as amended from time to
time, and all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to “Basel III” (as
amended from time to time) shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class” indicates whether a Loan is a Revolving Credit Loan or a Bridge Loan.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means the property over which a Lien has been or is intended to be
granted to Administrative Agent pursuant to the Security Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Borrower’s books, records, equipment, or Inventory, in each case, in form
and substance reasonably satisfactory to Administrative Agent. Collateral Access
Agreements shall include, without limitation, all Depository Agreements and
Depository Letters, provided, that they shall be in the forms as required under
the definitions thereof.
“COMEX” means Commodities Exchange, Inc.
“COMEX Price” means, in respect of gold or silver, the settlement price per troy
ounce at the close of business on any Business Day for a contract to sell such
Precious Metal for delivery in the next subsequent month for which such a
contract is offered for sale on the COMEX.
“Communication” has the meaning assigned to such term in Section 10.1(a).
“Compliance Certificate” has the meaning assigned to such term in Section
5.1(c).
“Confirmed Material” means (i) Hedged Inventory (other than Assigned Material or
Assigned Material - Unassigned Hedge) which is not subject to any Lien other
than the first priority perfected security interest granted to the
Administrative Agent on behalf of the Secured Parties, and is located at an
Approved Depository or a Foreign Approved Depository (subject to satisfaction of
the Foreign Collateral Lien Procedures), in each case, that has entered into,
and is in compliance with the terms of, a Depository Letter or (ii) HSBC London
Inventory.
“Consolidated Current Assets” means, of any Person at any date, all amounts that
would, in conformity with GAAP (other than as expressly set forth below), be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of such Person and its Subsidiaries at such date,
excluding all amounts due from Affiliates (other than Special Affiliates),
officers, employees, directors or shareholders of such Person, but including at
such Person’s election (notwithstanding the requirements of GAAP), the current
portion of deferred tax assets of such Person and its Subsidiaries, so long as
such Person shall have also elected to include the current portion of deferred
tax liabilities for such period (as Consolidated Current Liabilities), resulting
in consistent application to both Consolidated Current Assets and Consolidated
Current Liabilities.


9



--------------------------------------------------------------------------------





“Consolidated Current Liabilities” means, of any Person at any date, all amounts
that would, in conformity with GAAP (other than as expressly set forth below),
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of such Person and its Subsidiaries at
such date, but including, at the Borrower’s election (notwithstanding the
requirements of GAAP), the current portion of deferred tax liabilities of such
Person and its Subsidiaries, so long as Borrower shall have also elected to
include the current portion of deferred tax assets for such period (as
Consolidated Current Assets), resulting in consistent application to both
Consolidated Current Assets and Consolidated Current Liabilities.
“Consolidated Group” means, collectively, the Borrower and its Subsidiaries
(including, without limitation, the Trust Subsidiary).
“Consolidated Intangible Assets” means, at any time, goodwill (including,
without limitation, any amounts, however designated, representing the excess of
the purchase price paid for assets or stock acquired subsequent to the date of
this Agreement over the value assigned thereto on the books of the Consolidated
Group), patents, trademarks, trade names, copyrights, and all other intangible
assets of the Consolidated Group calculated on a consolidated basis as of such
time.
“Consolidated Liabilities” means, at all times, the total of all liabilities
appearing on the consolidated balance sheet of the Consolidated Group prepared
in accordance with GAAP.
“Consolidated Tangible Assets” means (a) the total of all assets appearing on
the consolidated balance sheet of the Consolidated Group prepared in accordance
with GAAP, after deducting all proper reserves (including reserves for
depreciation, obsolescence, and amortization), minus (b) the sum of (i)
Consolidated Intangible Assets plus (ii) any amounts due from shareholders,
Affiliates (other than Special Affiliates), officers, or employees of the
Consolidated Group plus (iii) prepaid expenses of the Consolidated Group.
“Consolidated Tangible Net Worth” means, at any time, the total of Consolidated
Tangible Assets less Consolidated Liabilities.
“Consolidated Working Capital” means, at any date, the difference of (a)
Consolidated Current Assets of the Consolidated Group on such date less (b)
Consolidated Current Liabilities of the Consolidated Group on such date.
“Contract Value” means, as of any date and with respect to any Forward Contract,
the product of the number of units of Precious Metal which is the subject of
such Forward Contract, multiplied by the price of each such unit as stated in
such Forward Contract.
“Control Agreements” means, collectively, those control agreements in form and
substance reasonably acceptable to Administrative Agent entered into among (a)
the depository institution maintaining any deposit account, the securities
intermediary maintaining any securities account, or commodity intermediary
maintaining any commodity account, (b) the Borrower or Defaulting Lender, as
applicable, and (c) Administrative Agent, pursuant to which Administrative Agent
obtains control (within the meaning of the applicable provision of the UCC) over
such deposit account, securities account or commodity account. For the avoidance
of doubt, the Security Agreement shall constitute a Control Agreement in respect
of Deposit Accounts of the Borrower maintained with Rabobank.
“Controlled Account” means each Deposit Account that is subject to a Control
Agreement.


10



--------------------------------------------------------------------------------





“Conversion to Approving Lenders Funding Date” has the meaning assigned to such
term in Section 2.18 hereof.
“Credit Extension” means the making of a Loan.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Declining Lender” and “Declining Lenders” have the meaning assigned to such
terms in Section 2.18 hereof.
“Declining Lender Notice” has the meaning assigned to such term in Section 2.18
hereof.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Rate” means a per annum interest rate equal to (a) in the case of any
Loans, 2% plus the rate otherwise applicable to such Loan (including the
Applicable Margin) or (b) in the case of any other Obligation, 4% plus the Base
Rate.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent or any Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified the Borrower, Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (subject to its right to become a Declining
Lender at any time and/or to demand payment of any Obligations at any time
(pursuant to the terms of this Agreement)) (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (subject to its right to become a Declining Lender
at any time and/or to demand payment of any Obligations at any time (pursuant to
the terms of this Agreement)), provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Laws, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by


11



--------------------------------------------------------------------------------





virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) of this definition shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to Borrower and each Lender.
“Deposit Account” means a demand, time, savings, passbook, or similar account
maintained with an organization engaged in the business of banking, including
savings banks, savings and loan associations, credit unions, and trust
companies. Neither investment property nor accounts evidenced by an instrument
shall constitute a Deposit Account for purposes of this Agreement.
“Depository Agreement” means an agreement, in form and substance acceptable to
the Required Lenders, among an Approved Depository (or a CFC Approved
Depository, as applicable) or Foreign Approved Depository located in Canada, the
Borrower and the Administrative Agent on behalf of the Secured Parties,
concerning an account with such Approved Depository (or a CFC Approved
Depository, as applicable) or Foreign Approved Depository located in Canada,
under which such Approved Depository (or a CFC Approved Depository, as
applicable) or Foreign Approved Depository located in Canada, has agreed to
release Precious Metals from such account only upon the written instruction of
the Administrative Agent, provided, that in respect of each Foreign Approved
Depository located in Canada, the Foreign Collateral Lien Procedures shall have
been satisfied.
“Depository Letter” means an agreement substantially in the form of Exhibit E,
or other agreement in form and substance acceptable to the Required Lenders,
among the Borrower, the Administrative Agent and an Approved Depository or
Foreign Approved Depository, as applicable.
“Disclosed Matters” means the actions, suits, and proceedings disclosed on
Schedule 3.6 and the environmental matters disclosed on Schedule 3.16.
“Disposition” means any sale, assignment, lease, license, transfer, or other
disposition of any property or assets (whether now owned or hereafter acquired)
by the Borrower to any other Person other than sales of Inventory in the
Ordinary Course of Business. The term “Dispose” as a verb has a corresponding
meaning.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event are subject to the prior Full Satisfaction of the Obligations), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests


12



--------------------------------------------------------------------------------





that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Revolving Credit Maturity Date.
“Dollars” or “$” refers to lawful money of the United States.
“Domestic Confirmed Material” means Confirmed Material that is located at an
Approved Depository (and is not Foreign Material), subject to Section 6.15,
provided, that the aggregate Market Value of Domestic Confirmed Material
included in the Borrowing Base at any time (before giving effect to the
applicable advance rate) which is located at each Approved Depository shall not
exceed the limit set forth across from such depository’s name on Schedule 1.1B
hereto.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the later of (i) March 29, 2019 and (ii) date on which
the conditions set forth in Section 4.1 are satisfied.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.4(b)(iii), 10.4(b)(vi), and 10.4(b)(vii) (subject to
such consents, if any, as may be required under Section 10.4(b)(iii)).
“Eligible CFC Loan” means each CFC Loan as to which the Administrative Agent has
received the duly executed CFC Assignment and Borrower Assignment (or, in
respect of such documents delivered on the Effective Date, copies thereof with
the originally executed documents to be delivered to the Administrative Agent
promptly thereafter), a copy of the applicable duly executed CFC Allonge and,
upon request by the Administrative Agent, copies of the related CFC Loan
Documents, in form, scope and substance, from time to time, acceptable to the
Administrative Agent, which deliveries shall have been certified by an
authorized officer of CFC and a Responsible Officer of the Borrower as being
true and complete copies and are otherwise acceptable to the Administrative
Agent, provided, in no event shall a CFC Loan be deemed an Eligible CFC Loan,
(a) to the extent that the principal amount of such CFC Loan, together with the
aggregate principal amount of all other outstanding CFC Loans made to the same
CFC Borrower exceeds $5,000,000 (before giving effect to the applicable advance
rate), or (b) if such CFC Loan is not in compliance with any of the laws and
regulations of the State of California, including, but not limited to those
pertaining to usury and the licensing of CFC as a licensed lender, or (c) if the
term of such CFC Loan is more than six (6) months from the date such CFC Loan
was made or if such CFC Loan is payable on demand, or (d) if any material
provision of any CFC Loan Document in respect of such


13



--------------------------------------------------------------------------------





CFC Loan is not valid, binding and enforceable, on and against the applicable
CFC Borrower; or (e) if the Administrative Agent’s security interest in the
applicable CFC Collateral or the applicable CFC Loan Documents is not a valid
and perfected first priority Lien in favor of the Administrative Agent, or (f)
if the CFC Borrower of such CFC Loan or CFC shall have any defense, setoff or
other claim or right to reduce the amount payable under the applicable CFC Loan
Documents or CFC’s obligations to the Borrower, or (g) if any payment default or
bankruptcy default under the applicable CFC Loan Documents shall have occurred
with respect to the applicable CFC Borrower or CFC, or (h) the CFC Collateral
for such CFC Loan is not held at a CFC Approved Depository which has executed a
Depository Letter under which the Administrative Agent shall have the right to
take exclusive control over such CFC Collateral, or (i) the Borrower or CFC
shall have granted (or suffered to exist), a Lien in, or assigned to any Person
(other than the Administrative Agent on behalf of the Secured Parties and, in
respect of CFC, to the Borrower), any of its rights in such CFC Loan or any
related CFC Collateral, CFC Note or other CFC Loan Documents, or (j) if it is a
CFC Acquired Loan and the CFC Collateral therefor is not subject to a valid and
enforceable purchase money security interest (as defined in the UCC) which has
been validly assigned (directly or indirectly) to the Administrative Agent, or
(k) if the applicable CFC Loan Documents constituting chattel paper do not
contain a legend indicating the Administrative Agent’s Lien, in form and
substance reasonably satisfactory to the Administrative Agent.
“Eligible Consigned Inventory” means, at the time of any determination thereof,
Inventory of the Borrower which is Precious Metals, valued at the Market Value
thereof, which (i) would constitute Hedged Inventory (and Eligible Precious
Metals), but for clause (d) of the definition of Eligible Precious Metals, (ii)
is subject to the first priority perfected security interest granted to the
Administrative Agent on behalf of the Secured Parties, (iii) is subject to a
consignment memorandum issued by the Borrower upon shipment to an Eligible
Consignee and has been in the possession of such Eligible Consignee for less
than thirty (30) days from the invoice date and (iv) has been delivered to an
Eligible Consignee on terms and conditions satisfactory to the Administrative
Agent, provided that:
(a)the Borrower shall have duly filed with the proper filing office a UCC
financing statement naming such Eligible Consignee as debtor and the Borrower as
secured party which filing shall be sufficient to perfect the Borrower’s
interest in such inventory under the Uniform Commercial Code of the applicable
jurisdiction;
(b)no Person (other than such Eligible Consignee, the Borrower, the
Administrative Agent and other creditors party to the Intercreditor Agreement)
shall have any Lien on or interest in such Precious Metals, except with the
prior written consent of the Administrative Agent, and the Borrower shall have
obtained a recent Lien search evidencing compliance with the foregoing
requirement;
(c)if requested by the Administrative Agent, the Borrower shall have filed an
assignment in favor of the Administrative Agent of the UCC financing statement
referred to in clause (a) above;
(d)such Eligible Consignee shall have executed a consent to the grant by the
Borrower to the Administrative Agent of a perfected Lien on such inventory in
form and substance satisfactory to the Administrative Agent including, without
limitation, the Eligible Consignee’s agreement to comply with any directions
given by the Administrative Agent with respect to such Precious Metals and the
consignment thereof;


14



--------------------------------------------------------------------------------





(e)upon such Eligible Consignee’s obtaining title to such Precious Metals under
the terms of the consignment agreement with the Borrower, an Eligible Trade
Receivable will arise;
(f)such Precious Metals shall be held at premises owned or leased by such
Eligible Consignee in the United States, or such Precious Metals shall be
Eligible Foreign Consigned Inventory; and
(g)Eligible Consigned Inventory included in the Borrowing Base at any time shall
not exceed (x) for each Eligible Consignee, the limit set forth on Schedule 1.1G
across from such Eligible Consignee or (y) $10,000,000 in the aggregate (in each
case (under clauses (x) and (y)), before giving effect to the applicable advance
rate).


“Eligible Consignee” means each Person set forth on Schedule 1.1G which may from
time to time be in possession of Eligible Precious Metals of the Borrower, which
Eligible Precious Metals have been delivered by the Borrower to such Person on a
consignment basis.
“Eligible Foreign Consigned Inventory” means, at the time of any determination
thereof, Inventory of the Borrower which is Precious Metals located outside the
United States, valued at the Market Value thereof, which (i) would constitute
Hedged Inventory (and Eligible Precious Metals), but for clause (d) of the
definition of Eligible Precious Metals, (ii) is subject to the first priority
perfected security interest granted to the Administrative Agent on behalf of the
Secured Parties, (iii) is subject to a consignment memorandum issued by the
Borrower upon shipment to an Eligible Consignee and has been in the possession
of such Eligible Consignee for less than thirty (30) days from the invoice date
and (iv) has been delivered to an Eligible Consignee on terms and conditions
satisfactory to the Administrative Agent, provided that:


(a)no Person (other than such Eligible Consignee, the Borrower, the
Administrative Agent and other creditors party to the Intercreditor Agreement)
shall have any Lien on or interest in such Precious Metals, except with the
prior written consent of the Administrative Agent, and the Borrower shall have
obtained a recent Lien search (if applicable) evidencing compliance with the
foregoing requirement;
(b)such Eligible Consignee shall have executed a consent to the grant by the
Borrower to the Administrative Agent of a perfected Lien on such inventory in
form and substance satisfactory to the Administrative Agent including, without
limitation, the Eligible Consignee’s agreement to comply with any directions
given by the Administrative Agent with respect to such Precious Metals and the
consignment thereof;
(c)upon such Eligible Consignee’s obtaining title to such Precious Metals under
the terms of the consignment agreement with the Borrower, an Eligible Trade
Receivable will arise; and
(d)such filings and recordings shall have been made by the Borrower against the
applicable Eligible Consignee (and, if request by the Administrative Agent,
assigned to the Administrative Agent) and such other documentation and steps
shall have been obtained and taken, respectively, as the Administrative Agent
shall require in its sole discretion, in consultation with local counsel to the
Administrative Agent in the applicable jurisdiction, and the Borrower shall have
delivered to the Administrative Agent and the Lenders an opinion or opinions of
counsel to the Borrower (or, if the Administrative Agent shall agree,


15



--------------------------------------------------------------------------------





counsel to the Administrative Agent) licensed to practice in the applicable
jurisdiction as to the attachment, perfection and priority of the Administrative
Agent’s security interest in the Eligible Foreign Consigned Inventory, and any
other matters reasonably requested by the Administrative Agent.


“Eligible Precious Metals” means Inventory of the Borrower which is Precious
Metals that complies with each of the representations and warranties respecting
Precious Metals Inventory made in the Loan Documents, and that is not excluded
as ineligible by virtue of one or more of the excluding criteria set forth
below; provided, that such criteria may be revised from time to time by the
Required Lenders in their Permitted Discretion to address the results of any
field examination or appraisal performed by Administrative Agent from time to
time after the Effective Date. An item of Precious Metals Inventory shall not be
included in Eligible Precious Metals if:
(a)it is not owned by the Borrower;
(b)it is commingled with the property of any other Person;
(c)it is not currently saleable in the Ordinary Course of Business without any
notice to, or consent of, any Governmental Authority, and does not comply with
all standards of any Governmental Authority;
(d)it has been shipped or delivered to a customer on consignment, a sale or
return basis, or on the basis of any similar understanding;
(e)it is located outside the United States and the Foreign Collateral Lien
Procedures have not been satisfied; or
(f)it is evidenced by (i) negotiable documents or title which are not endorsed
in blank or to the order of the Administrative Agent and in the possession of
the Administrative Agent or (ii) non-negotiable documents of title which are not
issued in the Administrative Agent's name and in the possession of the
Administrative Agent.


Any Precious Metals Inventory which is at any time Eligible Precious Metals, but
which subsequently satisfies any of the foregoing exclusion criteria, shall
forthwith cease to be Eligible Precious Metals until such time as such Precious
Metals Inventory no longer satisfies any of the foregoing exclusion criteria.
Without limitation of the foregoing, Precious Metals owned by the Borrower which
are subject to an agreement under which the counterparty thereto has the right
to require the Borrower to re-sell such Precious Metals to such counterparty (a
“Repo”) shall not be excluded from Eligible Precious Metals solely because of
such arrangement.
“Eligible Supplier Advance” means, at any date of calculation thereof, the funds
(or the Market Value of Precious Metals) advanced by the Borrower within the
previous ten (10) Business Days to any Approved Counterparty or any other
supplier of Precious Metals to the Borrower which is not an Approved
Counterparty (each such other supplier, an “Other Supplier”) in payment for
Precious Metals which are in the process of shipment or which have been received
by the Borrower at an Approved Depository but which have not yet been assayed or
certified by the Borrower, provided that upon receipt by the Borrower of such
Precious Metals or upon such assaying or certification, as applicable, such
Precious Metals shall be Assigned Material, Domestic Confirmed Material or
Assigned Material - Unassigned Hedge, provided, further that the aggregate total
amount of Eligible Supplier Advances made to each Approved Counterparty that are
included in the


16



--------------------------------------------------------------------------------





Borrowing Base at any one time (before giving effect to the applicable advance
rate) when added to all Eligible Trade Receivables owing by such Approved
Counterparty (and its Affiliates) which are included in the Borrowing Base at
such time (before giving effect to the applicable advance rate), shall not
exceed the amount set forth across from such Approved Counterparty's name on
Schedule 1.1A hereto, provided, further that the aggregate total amount of
Eligible Supplier Advances made to each Other Supplier that are included in the
Borrowing Base at any one time (before giving effect to the applicable advance
rate) when added to all Eligible Trade Receivables owing by such Other Supplier
(and its Affiliates) which are included in the Borrowing Base at such time
(before giving effect to the applicable advance rate), shall not exceed
$5,000,000 in the aggregate or $1,000,000 per Other Supplier, provided, further
that the aggregate amount of Eligible Supplier Advances included in the
Borrowing Base at any time (other than Eligible Supplier Advances made to the
U.S. Mint) shall not exceed $17,000,000 (before giving effect to the applicable
advance rate). Negative balances in Open Spot Deferred Positions on the books of
the Borrower shall in no event be netted against Eligible Supplier Advances made
to the U.S. Mint.
“Eligible Trade Receivables” means, as at any date, all Accounts Receivable of
the Borrower that comply with each of the representations and warranties
respecting Eligible Trade Receivables in the Loan Documents and that are not
excluded as ineligible by virtue of the failure to satisfy any of the
requirements set forth below, provided, that such criteria may be revised from
time to time by the Required Lenders in their Permitted Discretion to address
the results of any field examination performed by (or on behalf of)
Administrative Agent from time to time after the Effective Date. In determining
the amount to be included, Eligible Trade Receivables shall be calculated net of
customer deposits, unapplied cash, taxes, discounts, credits, allowances,
rebates, advertising charges, finance charges, or service charges. An Account
Receivable shall be an Eligible Trade Receivable only if it satisfies each of
the following requirements: (a) it arises in the Ordinary Course of Business of
the Borrower and is evidenced by proper entries in the Borrower’s accounting
records; (b) it is valid, legally enforceable and is not subject to offset,
defense, counterclaim or dispute; (c) it is subject to a first priority
perfected Lien in favor of the Administrative Agent on behalf of the Secured
Parties and no other Lien; (d) it has a due date that corresponds with customary
industry practice and is not more than ten (10) Business Days from the invoice
date, and not overdue; (e) it is not due from an Affiliate (other than JM
Bullion, Inc.); (f) the Borrower has the full and unqualified right to assign
and grant a Lien in such Account Receivable as security for Obligations; (g)
such Account Receivable is evidenced by an invoice rendered to the applicable
account debtor and is not evidenced by any instrument or chattel paper; (h) such
Account Receivable arises from the sale of goods which have been shipped or
delivered to the applicable account debtor or to shipping address(es) designated
by such account debtor; (i) with respect to such Account Receivable, the
applicable account debtor is incorporated or primarily conducting business in
the United States, other than mints or other counterparties to which the
Borrower sells in the Ordinary Course of Business, so long as such mints or
counterparties shall have been approved in writing by the Administrative Agent
and the Required Lenders; (j) such Account Receivable is not owing by an account
debtor with respect to which 10% or more of the aggregate balance of all
Accounts Receivable owing by such account debtor does not comply with the
requirements in clause (d) above, excluding such account debtors that shall have
been approved in writing by the Required Lenders; (k) in the event the Borrower
is indebted in any manner to the applicable account debtor, only the excess of
the applicable Account Receivable over the amount owed by the Borrower to


17



--------------------------------------------------------------------------------





the account debtor shall be included as an Eligible Trade Receivable; (l) such
Account Receivable is not subject to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Section 3727) unless the Borrower has complied in all
respects with the provisions of such Act; and (m) such Account Receivable, when
added to all other Accounts Receivable owing from the same account debtor (and
its Affiliates) that are included in the Borrowing Base on the applicable Report
Date, does not exceed $2,500,000 (before giving effect to the applicable advance
rate), unless such account debtor is an Approved Counterparty in which case such
Account Receivable, when added to all other Accounts Receivable owing from the
same Approved Counterparty (and its Affiliates) that are included in the
Borrowing Base on the applicable Report Date (before giving effect to the
applicable advance rate) and all Eligible Supplier Advances made to such
Approved Counterparty which are included in the Borrowing Base on such Report
Date (before giving effect to the applicable advance rate), does not exceed the
limit set forth across from the name of such Approved Counterparty on Schedule
1.1A hereto. Negative balances in Open Spot Deferred Positions on the books of
the Borrower shall in no event be netted against Eligible Trade Receivables
owing by the U.S. Mint.
“Engagement Letter” means the Engagement Letter dated October 29, 2015 (as
amended, supplemented or otherwise modified from time to time) between the
Borrower and Rabobank (formerly known as Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A, “Rabobank Nederland”, New York Branch).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
permits, orders, decrees, judgments, injunctions, notices, or binding agreements
issued, promulgated, or entered into by any Governmental Authority, regulating,
relating to, or imposing liability or standards of conduct concerning pollution
or protection of the environment, natural resources, or the generation, use,
treatment, storage, handling, transportation, or release of, or exposure to,
Hazardous Materials, as has been, is now, or may at any time hereafter be, in
effect.
“Environmental Liability” means any liability, contingent, or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, or indemnities) in favor of any Governmental Authority, of the
Borrower or any Subsidiary directly or indirectly resulting from or based upon
(a) any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment, or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment, or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations, or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), if such Person
is a limited liability company, membership interests and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Effective Date,
but excluding debt securities convertible or exchangeable into such equity.
“Equity Issuance” means (a) any issuance or sale by the Borrower on or after the
Effective Date of (i) any of its Equity Interests or (ii) any other security or
instrument representing an Equity Interest (or the right to obtain any Equity
Interest) in such Person, or (b) the receipt by the Borrower


18



--------------------------------------------------------------------------------





after the Effective Date of any capital contribution (whether or not evidenced
by any equity security issued by the recipient of such contribution).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder and any successor
thereto.
“ERISA Affiliate” means, with respect to the Borrower, any corporation or other
trade or business (whether or not incorporated) that, together with the Borrower
or any of its Subsidiaries, is treated as a single employer under Section 414(b)
or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 and 430 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived), (b) the failure to make
sufficient contributions to a Plan for any plan year which, in the aggregate,
are less than the minimum required contribution determined under Section 412 of
the Code, Section 430 of the Code, or Section 303 of ERISA for the Plan for the
plan year, (c) the existence with respect to any Multiemployer Plan of an
“accumulated funding deficiency” (as defined in Section 431 of the Code or
Section 304 of ERISA), whether or not waived, (d) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan, (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, (f) the receipt by the Borrower,
any of its ERISA Affiliates, or any plan administrator of any notice from the
PBGC relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, or (h) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurodollar Illegality Notice” has the meaning assigned to such term in Section
2.16(a).
“Event of Default” has the meaning assigned to such term in Section 8.1.
“Executive Order” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having


19



--------------------------------------------------------------------------------





its principal office or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Revolving Line Portion pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Revolving Line Portion (other than
pursuant to an assignment request by Borrower under Section 2.16(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.14, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g), and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Execution Date” shall have the meaning given to such term in the Recitals
hereto.
“Existing Credit Agreement” shall have the meaning given to such term in the
Recitals hereto.
“Existing Lender Repayment” shall have the meaning given to such term in Section
4.1(g).
“Existing Loan Documents” shall have the meaning given to such term in Section
10.26.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain fee letter, dated as of the Effective Date,
executed by Borrower setting forth the applicable fees relating to this
Agreement to be paid to Administrative Agent, on its behalf and on behalf of the
Lenders.
“Financing Statement” means a financing statement filed pursuant to (a) the UCC,
on form UCC-1 or other required form, (b) the Personal Property Security Act
(Ontario), (c) the Personal Property Security Act (Alberta), or (d) the
equivalent thereof in any other jurisdiction, as in effect from time to time.
“Fiscal Quarter” means each fiscal quarter of the Borrower in each Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower, which consists of a
twelve-month period, ending on each June 30.
“Foreign Approved Depositories” means any of the foreign depository institutions
or vault facilities listed on Schedule 1.1C hereto, which list may be amended
from time to time with the prior written approval of the Required Lenders.


20



--------------------------------------------------------------------------------





“Foreign Collateral Lien Procedures” means in respect of Precious Metals located
outside the United States:
(i)the Borrower shall have delivered to the Administrative Agent and the Lenders
(i) a duly executed security agreement governed by the laws of jurisdiction in
which such Precious Metals are located, and (ii) if requested by the
Administrative Agent, (x) written evidence that the applicable depository shall
have been notified of and shall have acknowledged in writing the Administrative
Agent’s first priority Lien in the Precious Metals held by such depository, (y)
an agreement duly executed by the applicable depository requiring, among other
things, such depository to comply with directions of the Administrative Agent
upon notice from the Administrative Agent and/or (z) other documentation
requested by the Administrative Agent in its sole discretion as may be necessary
or advisable to provide a first priority perfected Lien (or the equivalent under
local law) in the relevant Precious Metals located at such depository;
(ii)the Borrower shall have delivered to the Administrative Agent evidence of
the filing with all necessary Governmental Authorities of Financing Statements
and other registrations of pledge or Lien which may be requested by the
Administrative Agent in its sole discretion; and
(iii)if requested by the Administrative Agent, the Borrower shall have delivered
to the Administrative Agent and the Lenders an opinion or opinions of counsel to
the Borrower (or, if the Administrative Agent shall agree, counsel to the
Administrative Agent) licensed to practice in the jurisdiction in which such
depository is located opining as to the attachment, perfection and priority of
the related security interest and any other matters reasonably requested by the
Administrative Agent.
“Foreign Lender” means any Lender or Participant that is not a U.S. Person.
“Foreign Material” shall mean Confirmed Material held at a Foreign Approved
Depository, in respect of which (other than HSBC London Inventory) the Foreign
Collateral Lien Procedures shall have been satisfied, provided, that the
aggregate Market Value of Foreign Material included in the Borrowing Base at any
time (before giving effect to the applicable advance rate) which is located at
each Foreign Approved Depository shall not exceed the limit set forth across
from such depository’s name on Schedule 1.1C hereto.
“Foreign Subsidiary” means any Subsidiary of Borrower that is (a) not a U. S.
Person and (b) a controlled foreign corporation (within the meaning of Section
957(a) of the Code) with respect to which Borrower (or any corporation which in
addition to Borrower is a member of an affiliated group, within the meaning of
Section 1504(a) of the Code, for which a consolidated return is filed pursuant
to Section 1501 of the Code) is a United States shareholder within the meaning
of Section 951(b) of the Code.
“Forward Contract” means a contract (which is not held in any Broker Account)
between the Borrower and a counterparty which has not been disapproved of (in
writing) by the Administrative Agent, for the purchase or sale of Precious
Metals, at a stated price and at a future date, no later than one year after the
date the contract is signed.
“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date, (i) the principal of and interest accrued to such date on the
Loans shall have been paid in full in cash, (ii) all fees, expenses, and other
amounts then due and payable (other than contingent amounts


21



--------------------------------------------------------------------------------





for which a claim has not been made) shall have been paid in full in cash and
(iii) the Revolving Line Portions shall have expired or irrevocably been
terminated.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession).
"German Security Agreement" means the security transfer agreement dated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time), between the Borrower as "Transferor", and the Administrative Agent as
"Transferee".


“Goldline” means Goldline, Inc. (f/k/a Goldline Acquisition Corp.), a Delaware
corporation, a wholly owned Subsidiary of the Borrower.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government including any
supra-national bodies (such as the European Union or the European Central Bank).
“Gross Borrowing Base” means, at any time, the Borrowing Base as reported on the
most recently delivered Borrowing Base Certificate as required hereunder, before
application of the advance rates included therein.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, or (e) entered into for the purpose of assuring in any other manner
the holder of such Indebtedness or other obligation of the payment or
performance thereof or to protect such holder against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as reasonably determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.


22



--------------------------------------------------------------------------------





Notwithstanding the foregoing, the term Guarantee shall not include endorsements
for collection or deposit in the Ordinary Course of Business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes, or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious, or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Hedged Inventory” means all Eligible Precious Metals owned by the Borrower
which has been hedged by the Borrower in accordance with its risk management
policies with (i) futures contracts carried in a Broker Account or (ii) Forward
Contracts with a fixed price and a delivery date of not more than one (1) year
and with a counterparty that has not been objected to by the Administrative
Agent or any of the Required Lenders.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency options, spot contracts, collar
transactions, commodity price protection agreement, rate swap transactions,
basis swaps, forward rate transactions, or other interest rate, currency
exchange rate, or commodity price hedging arrangement, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), designed to provide protection against
fluctuations in interest rates, currency exchange rates, or commodity prices,
whether or not any such transaction is governed by or subject to any master
agreement.
“HSBC London Inventory” means Precious Metals Inventory of the Borrower
maintained by, or credited to an account of the Borrower maintained by, HSBC
Bank Plc, 8 Canada Square, London, United Kingdom E145HQ, which is subject to no
Liens other than the Liens of HSBC Bank Plc and the Administrative Agent.
“Increase Agreement” has the meaning given to it in Section 2.19(e).
“Incremental Revolving Credit Facility” has the meaning assigned to such term in
Section 2.19.
“Indebtedness” of any Person (the “Subject Person”) means, without duplication,
(a) all indebtedness for borrowed money (including all obligations evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily paid), (b) the deferred purchase price of assets or services
which in accordance with GAAP would be shown to be a liability on such Person’s
balance sheet, including seller notes and earn-out obligations but specifically
excluding accrued expenses and trade payables arising or incurred in the
Ordinary Course of Business and, in connection with such trade payables, payable
on trade terms customary in the industry, (c) the maximum stated amount of all
letters of credit issued or acceptance facilities established for the account of
such Subject Person and, without duplication, all drafts drawn thereunder, (d)
Capital Lease Obligations and Secured Metals Lease Obligations, (e) all
Synthetic Lease Obligations and all obligations under any securitization
facility or other similar off-balance sheet financing product to which such
Subject Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes, (f) any Disqualified Equity Interests of such
Subject Person, valued, as of the date of determination, at the greater of (i)
the maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of


23



--------------------------------------------------------------------------------





Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests, (g) any
obligations of such Subject Person under conditional sales contracts and similar
title retention instruments with respect to property acquired, (h) all
obligations under any Hedging Agreement (measured at the Termination Value
thereof), (i) indebtedness owing by a partnership in which such Subject Person
is a general partner to the extent of recourse to such Subject Person for the
payment of such indebtedness, (j) all indebtedness referred to in clauses (a)
through (i) of this definition of another Person secured by any Lien on any
property of such Subject Person, whether or not such indebtedness has been
assumed, in an amount not to exceed the fair market value of the property of
such Subject Person securing such indebtedness, and (k) all Guarantees by such
Subject Person of indebtedness referred to in clauses (a) through (i) of this
definition of others.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
“Intercreditor Agreement” means the Intercreditor Agreement dated August 15,
2018 (as amended, supplemented or otherwise modified from time to time), between
Natixis, New York Branch and the Administrative Agent.
“Interest Election Request” means a request by Borrower to continue a Borrowing
in accordance with Section 2.5.
“Interest Payment Date” means (a) in respect of each Revolving Credit Loan (i)
with an Interest Period of one day, the last Business Day of each month and (ii)
with an Interest Period of one week or one month, the maturity date of such
Revolving Credit Loan and (b) in respect of each Bridge Loan, the last Business
Day of each month.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date which is (x) in
respect of Revolving Credit Loans, one day or one week thereafter or the
numerically corresponding day in the calendar month that is one month thereafter
and (y) in respect of Bridge Loans, the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, in each case,
as the Borrower may elect in accordance with Section 2.5; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless (other than
in the case of an Interest Period of less than one month) such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
of one month or longer that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. Each Interest Period for a Revolving Credit Loan
with an Interest Period of greater than one day shall be coterminous with its
maturity date.


24



--------------------------------------------------------------------------------





“Inventory” means, with respect to any Person, all of the “inventory” (as such
term is defined in the UCC) of such Person.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services, or securities or otherwise) of bonds, notes, debentures, or
Equity Interests or other securities or substantially all the assets of, or any
line of business or division of, any other Person, or the acquisition of assets
of another Person that constitute a business unit, or any agreement to make any
such acquisition (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such sale),
whether direct or indirect or in one transaction or series of transactions; (b)
the making of any advance, loan or other extension of credit or capital
contribution to, any other Person (including the purchase of property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); (c) the entering into of any
Hedging Agreement; (d) the entering into of any joint venture; or (e) or the
creation or establishment of any Subsidiary.
“Lenders” means the Persons party hereto as a “Lender” and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
aggregate principal amount of all outstanding Total Bank Debt as of such date,
to (b) Consolidated Tangible Net Worth.
“LIBO Rate” means, with respect to any Borrowing for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in Dollars with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a
Reuters page or screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) at approximately 1:00
p.m., New York City time, on the first Business Day of such Interest Period;
provided that in no event shall the LIBO Rate be less than zero. In the event
that such rate is not available at such time for any reason, then the LIBO Rate
with respect to such Borrowing for such Interest Period shall be the rate at
which Dollar deposits in the amount of the requested Borrowing and for a
maturity comparable to such Interest Period are offered by the principal London
office of Rabobank in immediately available funds in the London interbank market
at approximately 1:00 p.m., New York City time, on the first day of such
Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, option, levy, execution, attachment, garnishment, hypothecation,
assignment for security, deposit arrangement, encumbrance, charge, security
interest, or other preferential arrangement in the nature of a security interest
of any kind or nature whatsoever, on or of such asset, and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease, or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.
“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, the Fee Letter, the Engagement Letter, all Borrowing Requests, all
Interest Election Requests, all


25



--------------------------------------------------------------------------------





Collateral Access Agreements, all Depository Agreements, all Depository Letters,
each CFC Loan Assignment, each Borrower Assignment, each CFC Note relating to a
CFC Assignment or Borrower Assignment and all other documents, instruments,
certificates, and agreements executed, delivered, or acknowledged by the
Borrower (other than Organizational Documents) in connection with or
contemplated by this Agreement.
“Loans” mean the loans made by the Lenders to the Borrower pursuant to this
Agreement in the form of a Revolving Credit Loan or Bridge Loan.
“Margin Stock” means “margin stock” within the meaning of Regulations U and X of
the Board.
“Market Value” means, with respect to any Precious Metal, as of any date, the
Dollar amount that is the product of the number of fine troy ounces of such
Precious Metal multiplied by: (i) in the case of gold and silver, the COMEX
Price; and (ii) in the case of palladium and platinum, the NYMEX Price, in each
case, subject to the provisions of Section 10.21.
“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon (a) the business, assets, operations, liabilities,
prospects, or condition, financial or otherwise, of the Guarantor, the Borrower
or any of their Subsidiaries either individually or taken as a whole, (b) the
ability of the Borrower to pay the Obligations and to perform any of their
material obligations under this Agreement or any of the other Loan Documents,
(c) the legality, validity, binding effect, or enforceability of this Agreement
or any other Loan Document, (d) the rights and remedies of or benefits available
to Administrative Agent or the Lenders under this Agreement or any of the other
Loan Documents, or (e) the value of the Collateral, taken as a whole.
“Material Indebtedness” means Indebtedness (other than the Loans), of the
Borrower or any of its Subsidiaries in an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) exceeding
$2,000,000. For purposes of determining Material Indebtedness, the principal
amount of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the Termination Value thereof.
“Maximum Rate” has the meaning assigned to such term in Section 10.12.
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37)) or
4001(a)(3) of ERISA to which the Borrower or any of its ERISA Affiliate is
bound.
“Net Forward Unrealized Loss” means the amount by which the aggregate Unrealized
Loss in all Forward Contracts exceeds the aggregate Unrealized Profit in all
applicable Forward Contracts.
“Net Forward Unrealized Profit” means the amount by which the aggregate
Unrealized Profit in all applicable Forward Contracts exceeds the aggregate
Unrealized Loss in all Forward Contracts, provided, that the aggregate Net
Forward Unrealized Profit included in the Borrowing Base at any time shall not
exceed $5,000,000 (before giving effect to the applicable advance rate).
“New Closing Lenders” means the undersigned Lenders which were not parties to
the Existing Credit Agreement, if any.


26



--------------------------------------------------------------------------------





“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 10.2 and (b) has been approved by
Administrative Agent and the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” the collective reference to the promissory notes of the Borrower
evidencing the Loans, as amended, supplemented or otherwise modified from time
to time.
“Notice of Incremental Revolving Credit Facility” has the meaning assigned to
such term in Section 2.19.
“Numismatic Collateral” means any CFC Collateral (other than Bullion Collateral
or Semi-Numismatic Collateral) which contains a premium over the then Spot Value
of the fine troy ounce Precious Metal content of any item of such CFC Collateral
of 100% or more, which determination is made in the good faith judgment of the
Borrower.
“NYMEX” means New York Mercantile Exchange, Inc.
“NYMEX Price” means, in respect of palladium or platinum, the settlement price
per troy ounce at the close of business on any Business Day for a contract to
sell such Precious Metal for delivery in the next subsequent month for which
such a contract is offered for sale on the NYMEX.
“Obligations” means all of the obligations, indebtedness and liabilities of the
Borrower to the Lenders and Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents, including principal, interest, fees,
prepayment premiums (if any), expenses, reimbursements and indemnification
obligations and other amounts, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, and including interest, fees, and
expenses that accrue after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Law, regardless of whether such interest,
fees, and expenses are allowed or allowable in whole or in part as a claim in
such proceeding.
“OFAC” has the meaning assigned to such term in the definition of “Sanctions”.
“Open Spot Deferred Position” shall mean a transaction under which the Borrower
or another Person sells Precious Metals to the U.S. Mint and contemporaneously
therewith, the Borrower enters into a contract with the U.S. Mint (to provide a
hedge to the U.S. Mint for such sale) under which the Borrower agrees to
purchase an equivalent amount of the same type of Precious Metals at a fixed
price on a future date.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as applicable,
substantially as previously conducted by it or otherwise substantially
consistent with past practice prior to such transaction, in each case,
undertaken by it in good faith and not for purposes of evading any covenant or
restriction in any Loan Document.
“Organizational Documents” means, with respect to any Person (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate or articles of formation and operating


27



--------------------------------------------------------------------------------





agreement (or similar documents) or such Person, (c) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or
similar documents) of such Person, (d) in the case of any general partnership,
the partnership agreement (or similar document) of such Person, (e) in any other
case, the functional equivalent of the foregoing, and (f) any shareholder,
voting trust, or similar agreement between or among any holders of Equity
Interests of such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Supplier” shall have the meaning given to such term in the definition of
“Eligible Supplier Advance”.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, or similar Taxes that relate to any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).
“Ownership Based Financing” means a transaction whereby an Ownership Based
Financing Counterparty purchases Precious Metals from the Borrower, the proceeds
the Borrower receives (directly or indirectly) for such transaction shall be
cash and the Borrower has the option, but not the obligation (contingent or
otherwise) to repurchase any amount of such Precious Metals at a later date
including, without limitation (but subject to the foregoing), transactions under
an Allocated Precious Metals Account Agreement between HSBC Bank Plc and the
Borrower, in form and substance satisfactory to the Required Lenders.
“Ownership Based Financing Counterparty” means (a) a Lender or an Affiliate of a
Lender, or other bank or financial institution acceptable to the Administrative
Agent or (b) the Trust Subsidiary, in each case (under clauses (a) and (b)
above) which has entered into an Ownership Based Financing, and any other
obligor in connection therewith.
“Ownership Based Financing Property” means Precious Metals transferred to an
Ownership Based Financing Counterparty under an Ownership Based Financing.
“Participant” has the meaning assigned to such term in Section 10.4.
“Participant Register” has the meaning assigned to such term in Section 10.4.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Encumbrances” means: (a) Liens for taxes or governmental charges or
levies not yet due or being contested in good faith by appropriate proceedings
diligently conducted for which adequate reserves determined in accordance with
GAAP have been established (and as to


28



--------------------------------------------------------------------------------





which the property subject to such Lien is not yet subject to foreclosure or
sale on account thereof); (b) Liens in respect of property imposed by law
arising in the Ordinary Course of Business such as materialmen’s, carrier’s,
mechanic’s, landlord’s, warehousemen’s, and other like Liens, provided, that
such Liens secure only amounts not more than 30 days past due or are being
contested in good faith by appropriate proceedings diligently conducted for
which adequate reserves determined in accordance with GAAP have been established
(and as to which the property subject to such Lien is not yet subject to
foreclosure, sale or loss on account thereof); (c) pledges or deposits made in
the Ordinary Course of Business in connection with worker’s compensation
insurance, unemployment insurance, pensions or social security or other
insurance programs; (d) Liens arising from good faith deposits in connection
with or to secure performance of utilities, statutory obligations, surety and
appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (other than obligations in
respect of the payment of borrowed money) in each case incurred in the Ordinary
Course of Business; (e) easements, rights-of-way, servitudes, restrictions
(including zoning restrictions), minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the value of such property or use of such property for its intended purposes or
interfering with the ordinary conduct of business of the Borrower; (f) judgment
Liens in respect of judgments that do not constitute an Event of Default under
clause (k) of Section 8.1, provided the enforcement of such Lien is effectively
stayed; (g) customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions or in favor
of collecting banks or nominating banks in each case incurred in the Ordinary
Course of Business (including Liens of an issuer of a letter of credit or
nominated person (as defined in the UCC) in such letter of credit and the
documents presented thereunder); (h) Liens in favor of Administrative Agent
granted pursuant to the Security Documents; (i) Liens in favor of Natixis, New
York Branch (or its applicable Affiliate), pursuant to Permitted Secured Metals
Leases; (j) purchase money Liens in favor of The Farmers State Bank encumbering
solely the equipment financed with Indebtedness permitted under Section 6.1(h)
and certain related rights; (k) Liens granted by the Trust Subsidiary in its
assets to secure Indebtedness permitted under Section 6.1(i); (l) Liens granted
by the Borrower to HSBC Bank USA N.A. over cash collateral in an amount not more
than $300,000 securing the Borrower’s obligations under the Goldline Lease LC
(as defined in Schedule 6.1); and (m) Liens in the form of precautionary UCC
financing statements filed by the Trust Securitization Trustee naming each of
the Borrower and CFC as debtors, provided that the collateral described
thereunder shall be limited to the assets transferred to the Trust Subsidiary
and related property.
“Permitted Ownership Based Financing” means an Ownership Based Financing between
the Borrower and an Ownership Based Financing Counterparty which satisfies the
following conditions precedent: both before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and no
mandatory prepayment under Section 2.8(b) shall then be required.
“Permitted Secured Metals Lease Obligations” means, all Secured Metals Lease
Obligations under Permitted Secured Metals Leases.
“Permitted Secured Metals Leases” means Secured Metals Leases between the
Borrower and Natixis, New York Branch (or its Affiliate) (as lessor), provided,
that Natixis, New York Branch


29



--------------------------------------------------------------------------------





(or its applicable Affiliate) shall be a party to the Intercreditor Agreement
(in its capacity as a metals lessor).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any of its ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 10.1(d).
“PPSA” means the Personal Property Security Act as in effect from time to time
(except as otherwise specified) in any applicable province or jurisdiction.
“Precious Metals” means gold, silver, platinum and palladium, whether in the
form of bars, coins, ingots, rods, rounds, alloy, sponge, grain, scrap, or shot,
in each case with a metal fineness threshold of at least 90% and otherwise
consistent with generally accepted standards of quality in the precious metals
industry.
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the “prime rate” for such day and if the Wall Street Journal does not
publish such rate on such day then such rate as most recently published prior to
such day.
“Pro Rata Share” means, with respect to any Lender and except as set forth in
clause (b) below:
(a)(x)    with respect to any Loan made at any time prior to any Conversion to
Approving Lenders Funding Date, the ratio of (i) the amount of the Revolving
Line Portion of such Lender on the date of borrowing to (ii) the aggregate
amount of the Revolving Line Portions of all of the Lenders on the date of
borrowing; provided that if at the time of the calculation one or more
Defaulting Lenders exists, the Pro Rata Shares are subject to reallocation as
provided in Section 2.17, and
(y)    with respect to any Loan made on or after a Conversion to Approving
Lenders Funding Date, (i) if such Lender is an Approving Lender with respect to
such Loan as of the borrowing date of such Loan, the ratio of (I) the amount of
the Revolving Line Portion of such Approving Lender on such date to (II) the
aggregate amount of the Revolving Line Portions of all Approving Lenders on such
date and (ii) if such Lender is a Declining Lender as of the borrowing date of
such Loan, 0%, provided that if at the time of the calculation, one or more
Defaulting Lenders exists, the Pro Rata Shares are subject to reallocation as
provided in Section 2.17.
(b)with respect to any Lender in respect of any indemnity claim under Section
10.3(c) arising out of an action or omission of the Administrative Agent under
this Agreement, the ratio of (i) the amount of the Revolving Line Portion of
such Lender to (ii) the aggregate amount of the Revolving Line Portions of all
of the Lenders.
If the Revolving Line Portions have terminated or expired, the Pro Rata Share
shall be determined based upon the Revolving Line Portions most recently in
effect, giving effect to any assignments.


30



--------------------------------------------------------------------------------





“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchasing Lender” shall have the meaning given to such term in Section
10.27(c).
“Qualified Equity Interest” means and refers to any Equity Interests issued by
the Borrower (and not by one or more of its Subsidiaries) that is not a
Disqualified Equity Interest.
“Rabobank” means Coöperatieve Rabobank U.A., New York Branch.
“Recipient” means (a) Administrative Agent and (b) any Lender, as applicable.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) such refinancings, renewals, or extensions do not
result in an increase in the principal amount of the Indebtedness so refinanced,
renewed, or extended, other than by the amount of premiums paid thereon and the
fees and expenses incurred in connection therewith, (b) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity (measured as of the refinancing, renewal, or extension) of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions that, taken as a whole, are or could reasonably be expected to be
materially adverse to the interests of the Lenders, (c) if the Indebtedness that
is refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension must include subordination terms and conditions that are at least as
favorable to the Secured Parties as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (d) the Indebtedness that is
refinanced, renewed, or extended is not recourse to the Borrower or any of its
Subsidiaries unless such Person was obligated with respect to the Indebtedness
that was refinanced, renewed, or extended or secured by any property other than
property that secured the Indebtedness that was refinanced, renewed, or
extended.
“Register” has the meaning assigned to such term in Section 10.4.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact, and representatives of
such Person and of such Person’s Affiliates.
“Replacement Rate” has the meaning given to such term in Section 2.11(c).
“Repo” has the meaning given to such term in the definition of Eligible Precious
Metals.
“Report Date” has the meaning assigned to such term in Section 5.1(f) and shall
also include the Borrowing Base reporting date described in Section 4.1(h).
“Required Lenders” means, at any time, Revolving Credit Lenders having Revolving
Credit Exposures and unused Revolving Line Portions representing more than 50%
of the sum of the total Revolving Credit Exposures and unused Revolving Line
Portions at such time; provided, the Revolving Credit Exposures and unused
Revolving Line Portions of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, principal accounting officer,
treasurer, or controller of the Borrower. Any document delivered hereunder that
is signed by a Responsible Officer shall be conclusively


31



--------------------------------------------------------------------------------





presumed to have been authorized by all necessary corporate and/or other action
on the part of the Borrower and such Responsible Officer shall be presumed to
have acted on behalf of the Borrower.
“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities, or other property) with respect to
any Equity Interest of or issued by such Person, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation, or termination of any Equity Interest of or issued by such Person
or any payment of management fees or consulting fees to any holder of Equity
Interests of such Person.
“Revolving Credit Availability Period” means the period from and including the
Effective Date and ending on the earlier of (i) the Business Day immediately
preceding the Revolving Credit Maturity Date, (ii) the date of termination of
the Revolving Line Portions pursuant to the terms hereof and (iii) the date of
demand by the Required Lenders for payment of the Obligations.
“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Lender’s Loans
at such time.
“Revolving Credit Lender” means a Lender.
“Revolving Credit Loan” means a Loan made pursuant to Section 2.1(a).
“Revolving Credit Maturity Date” means March 27, 2020.
“Revolving Line Portion” means at any time, with respect to each Lender, the
obligation, if any, of such Lender to consider requests to make Loans, expressed
as an amount representing the maximum aggregate amount of such Lender’s
Revolving Credit Exposure at such time hereunder, as such obligation may be (a)
reduced from time to time pursuant to Sections 2.6 or 2.16(b), or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.4. The amount of each Lender’s Revolving Line Portion is
set forth on Schedule 1.0 hereto.
“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.
“Sanctioned Person” has the meaning assigned to such term in Section 3.17.
“Sanctions” means any sanctions imposed or administered by or enforced by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, the Netherlands, the French Republic or other
relevant sanctions authority.
“SEC” means the United States Securities and Exchange Commission.
“Secured Metals Lease Obligations” means all obligations and liabilities of the
Borrower under Secured Metals Leases.
“Secured Metals Leases” means metals leasing facilities entered into by the
Borrower (as lessee) and another Person (as lessor), that is not an Affiliate of
the Borrower, under which: (i) such Person, from time to time, leases Precious
Metals to Borrower (the “Leased Metal”), retaining legal title thereto, (ii) the
Borrower is obligated to return to such Person on the stated maturity date of
the applicable lease (a) the Leased Metal, (b) an equivalent quantity of metal
of the same type, grade and quality, and/or (c) all proceeds from any sale of
the Leased Metal and (iii) the Borrower


32



--------------------------------------------------------------------------------





grants a security interest in the Leased Metal to such Person, until the Leased
Metal or an equivalent quantity of metal of the same type, grade and quality is
returned to such Person.
“Secured Parties” means, collectively, Administrative Agent and the Lenders.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Security Agreement” means the Security Agreement dated as of March 31, 2016 (as
amended, supplemented or otherwise modified from time to time), between the
Borrower and Administrative Agent.
“Security Documents” means, collectively, the Security Agreement, the Canadian
Security Agreement, the German Security Agreement, the Swiss Security Agreement,
the Control Agreements, and each other agreement, instrument, or document that
creates or purports to create a Lien in favor of Administrative Agent and all
UCC financing statements and fixture filings required by the Security Agreement,
all PPSA filings (or equivalent) required or made pursuant to the Canadian
Security Agreement, or such other agreement, instrument, or document to be filed
with respect to the Liens on personal property and fixtures created pursuant
thereto and each other security agreement or other document executed and
delivered after the Effective Date to secure any of the Obligations.
“Selling Lender” shall have the meaning given to such term in Section 10.27(c).
“Semi-Numismatic Collateral” means any CFC Collateral (other than Bullion
Collateral or Numismatic Collateral) which contains a premium over the then Spot
Value of the fine troy ounce Precious Metal content of any item of such CFC
Collateral of greater than 25% and less than 100%, which determination is made
in the good faith judgment of the Borrower.
“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on such date of determination; (c) such Person
has not incurred and does not intend to incur, or believe that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (d) such Person is “solvent” within the meaning
given that term and similar terms under the Bankruptcy Code and applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, (i) the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5), (ii) “debt” means liability on a “claim,” and (iii)
“claim” means any (A) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (B) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Special Affiliate” means JM Bullion, Inc. a Delaware corporation, Silver Gold
Bull, an Alberta corporation, Stack’s-Bowers Numismatics, LLC, a Delaware
corporation, Pinehurst Coin


33



--------------------------------------------------------------------------------





Exchange, a North Carolina corporation, and any other Affiliate of the Borrower
requested by the Borrower to be a Special Affiliate, subject to the prior
written approval of the Required Lenders, so long as in each case, such Person
or the Borrower shall not have the power, directly or indirectly, to vote more
than 30% of the securities having ordinary voting power for the election of the
Board of Directors of the other.
“Spot Value” means the value of a particular item of CFC Collateral as
determined by reference to a published value as of the date of determination by
a reputable recognized source in the Precious Metal industry, acceptable to the
Administrative Agent.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions, or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person of which more than 50% of the Equity Interests or more than 50% of
the ordinary voting power, are as of such date, owned, controlled or held by the
parent (either directly or through one or more intermediaries or both). Unless
otherwise specified, Subsidiary means a Subsidiary of the Borrower.
“Swiss Security Agreement” means a pledge agreement governed by Swiss law, among
the Borrower as “Pledgor”, the Administrative Agent as “Collateral Agent” and
the Secured Parties as “Pledgees”, in form and substance reasonably acceptable
to the Administrative Agent.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined, or unitary tax returns.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
or penalties applicable thereto.


34



--------------------------------------------------------------------------------





“Termination Value” means, in respect of any Hedging Agreement, after taking
into account the effect of any legally enforceable netting agreement relating to
such Hedging Agreement, (a) for any date on or after the date such Hedging
Agreement has been closed out and termination value determined in accordance
therewith, such termination value, and (b) for any date prior to the date
referenced in clause (a) of this definition the amount determined as the
mark-to-market value for such Hedging Agreement, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Hedging Agreement (which may include any Lender or any Affiliate
of any Lender).
“Tier 1 CFC Loan” means the principal amount outstanding of an Eligible CFC Loan
which is secured by Bullion Collateral and no other CFC Collateral, provided,
that (i) the principal amount outstanding of such Eligible CFC Loan included in
the Borrowing Base as of any Report Date shall not as of such Report Date exceed
an amount equal to 80% of the Market Value of such Bullion Collateral and (ii)
Tier 1 CFC Loans included in the Borrowing Base as of any Report Date, when
added to Tier 2 CFC Loans included in the Borrowing Base as of such Report Date,
shall not exceed $80,000,000 (before giving effect to the applicable advance
rate). Notwithstanding the foregoing (and anything else contained herein or in
any other Loan Document to the contrary), in no event shall any Tier 1 CFC Loan
be included in the Borrowing Base unless and until the Required Lenders so agree
in writing (in their sole discretion) after the Effective Date.
“Tier 2 CFC Loan” means the principal amount outstanding of an Eligible CFC Loan
which is secured by CFC Collateral other than Bullion Collateral, provided, that
(i) the principal amount outstanding of such Eligible CFC Loan included in the
Borrowing Base as of any Report Date shall not as of such Report Date exceed an
amount equal to (x) in respect of such Eligible CFC Loans secured by Numismatic
Collateral, 75% of the Appraisal Value of such Numismatic Collateral and (y) in
respect of such Eligible CFC Loans secured by Semi-Numismatic Collateral, 85% of
the Appraisal Value of such Semi-Numismatic Collateral, (ii) Tier 2 CFC Loans
included in the Borrowing Base as of any Report Date shall not exceed
$25,000,000 (before giving effect to the applicable advance rate) and (iii) Tier
2 CFC Loans included in the Borrowing Base as of any Report Date, when added to
Tier 1 CFC Loans included in the Borrowing Base as of such Report Date, shall
not exceed $80,000,000 (before giving effect to the applicable advance rate).
“Total Bank Debt” means, on any date of determination, without duplication, all
Indebtedness under clauses (a), (c) and (d) of the definition of “Indebtedness”,
owing by each member of the Consolidated Group to banks and financial
institutions, and any Guarantee by any member of the Consolidated Group of any
of the foregoing for which a demand for payment has been received including,
without limitation, the amount of all Obligations.  Without limitation of, but
notwithstanding, the foregoing, Total Bank Debt shall include all Indebtedness
permitted under Section 6.1(i), other than such Indebtedness owing to the
Borrower.    
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents to which the Borrower is intended to
be a party and the consummation of the transactions contemplated thereby, the
borrowing of Loans, the use of the proceeds thereof, the grant by the Borrower
of the Liens granted by it pursuant to the Security Documents, and the payment
of all fees and expenses to be paid on or prior to the Effective Date and owing
in connection with the foregoing.


35



--------------------------------------------------------------------------------





“Trust Securitization” means a securitization program, the trustee for which
shall be the Trust Securitization Trustee, under which the Trust Subsidiary
shall issue certain non-recourse debt obligations in an initial aggregate
principal amount of not more than $100,000,000, secured by Tier 1 CFC Loans and
other the assets of the Trust Subsidiary.
“Trust Securitization Trustee” means Citibank, N.A. (and its successors and
assigns) as trustee under the Trust Securitization.
“Trust Subsidiary” means AM Capital Funding, LLC, a Delaware limited liability
company.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“UCC” means the New York Uniform Commercial Code as adopted in the State of New
York; provided, in connection with any Lien granted under any Security Document,
if the laws of any other jurisdiction within the United States would govern the
perfection or enforcement of such Lien, “UCC” means the Uniform Commercial Code
as in effect in such jurisdiction with respect to such Lien.
“United States” and “U.S.” mean the United States of America.
“Unrealized Loss” means, with respect to Forward Contracts, the amount by which
the Value exceeds the Contract Value for each Forward Contract under which the
Borrower is a seller, or the amount by which the Contract Value exceeds the
Value for each Forward Contract under which the Borrower is a buyer, in each
case net of margin consisting of cash posted by the Borrower with any applicable
Forward Contract counterparty.
“Unrealized Profit” means, with respect to all Forward Contracts, the amount by
which the Value exceeds the Contract Value for each Forward Contract under which
the Borrower is a buyer, or the amount by which the Contract Value exceeds the
Value for each Forward Contract under which the Borrower is a seller, in each
case net of margin consisting of cash held by the Borrower from any applicable
Forward Contract counterparty.
“U.S. Mint Spot Deferred Cash Receivable” shall mean the amount of net margin
receivable by the Borrower from the U.S. Mint (after giving effect to any rights
of setoff) in respect of Open Spot Deferred Positions, provided, that such Open
Spot Deferred Position shall be hedged by the Borrower in a manner acceptable to
the Administrative Agent, provided, further, that the amount of U.S. Mint Spot
Deferred Cash Receivable included in the Borrowing Base as of any Report Date
shall not exceed $5,000,000 (before giving effect to the applicable advance
rate).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g).
“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.
“Value” means, with respect to any Precious Metal subject to a Forward Contract,
as of any date, the Dollar amount that is the product of (i) the total number of
units of such Precious Metal subject to such Forward Contract multiplied by (ii)
either the COMEX Price, or the NYMEX Price,


36



--------------------------------------------------------------------------------





as the case may be, for such a unit of such Precious Metal, for the delivery
month closest to the maturity of the Forward Contract, in each case, subject to
the terms of Section 10.21.
“Wholly-Owned” means a Person in which (other than directors’ qualifying shares
required by law) 100% of the Equity Interests, at the time as of which any
determination is being made, is owned, beneficially and of record, by the
Borrower, or by one or more of the other Wholly-Owned Subsidiaries of the
Borrower, or both.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



1.2    Interpretation. With reference to this Agreement and each other Loan
Document, unless other specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine, and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s permitted successors and
assigns, (iii) the words “herein”, “hereof”, and “hereunder”, and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) unless otherwise specified, all references in any Loan Document to
Sections, Exhibits, and Schedules shall be construed to refer to Sections of,
and Exhibits, and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) any table of contents, captions and headings are for convenience of
reference only and shall not affect the construction of this Agreement or any
other Loan Document, and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.


37



--------------------------------------------------------------------------------





(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.” Each reference in this Agreement to “the date hereof” shall mean the
date of this Agreement and not the Execution Date.

1.3    Rounding. Any financial ratios required to be maintained by the Borrower
and its Subsidiaries pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.4    Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed, and all
accounting determinations and computations required under the Loan Documents
shall be made, in accordance with GAAP, as in effect from time to time,
consistently applied; provided that, (a) if at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders (through
Administrative Agent) shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (ii) the Borrower shall provide to Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP, and (b) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Section 7 shall be made, without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary of the Borrower at “fair value”
(and such Indebtedness shall be deemed to be carried at 100% of the principal
amount thereof).

1.5    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

2.    THE CREDITS

2.1    The Revolving Line Portions.
(a)    Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to consider, on an UNCOMMITTED AND
ABSOLUTELY DISCRETIONARY BASIS, severally and not jointly with any other Lender,


38



--------------------------------------------------------------------------------





to make Revolving Credit Loans to the Borrower from time to time during the
Revolving Credit Availability Period in an aggregate principal amount at any
time outstanding that will not result in (i) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Line Portion and (ii) the total
Revolving Credit Exposures exceeding the total Revolving Line Portions. Subject
to and without limiting the foregoing, if, after giving effect to a requested
Revolving Credit Loan, the sum of (x) the aggregate principal amount outstanding
of all Revolving Credit Loans plus (y) the aggregate amount of all Secured
Metals Lease Obligations shall exceed the Borrowing Base (as of the most recent
Report Date), the Borrower shall represent and warrant to the Lenders that to
the extent of such excess, the proceeds of such Revolving Credit Loan shall be
used for the acquisition of Inventory which, upon such acquisition, shall
constitute Assigned Material, Assigned Material in Transit, Assigned Material –
Unassigned Hedge, Domestic Confirmed Material, Foreign Material or Eligible
Consigned Inventory. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay, and reborrow
Revolving Credit Loans.
(b)    Bridge Loans. Subject to the terms and conditions set forth herein, each
Revolving Credit Lender agrees to consider, on an UNCOMMITTED AND ABSOLUTELY
DISCRETIONARY BASIS, severally and not jointly with any other Lender, to make
Bridge Loans to the Borrower from time to time during the Revolving Credit
Availability Period in an aggregate principal amount at any time outstanding
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Line Portion, (ii) the total Revolving Credit Exposures
exceeding the total Revolving Line Portions, (iii) the aggregate outstanding
principal amount of all Bridge Loans exceeding the Bridge Loan Sublimit or (iv)
the Bridge Loan Cushion being less than an amount equal 150% of the aggregate
outstanding principal amount of all Bridge Loans. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay, and reborrow Bridge Loans, provided, that not more than one (1)
Bridge Loan shall be borrowed for each applicable Investment and upon maturity
of such Bridge Loan, it shall not be reborrowed in respect of the same
Investment.
(c)    NO LENDER SHALL HAVE ANY COMMITMENT OR OBLIGATION TO MAKE ANY LOAN
HEREUNDER UNLESS AND UNTIL SUCH LENDER AFFIRMATIVELY COMMITS OR IS DEEMED TO
HAVE COMMITTED UNDER SECTION 2.4(b) TO SUCH REQUESTED FUNDING TRANSACTION.
NOTHING CONTAINED HEREIN SHALL OTHERWISE COMMIT OR OBLIGATE ANY LENDER, OR BE
INTERPRETED AS A PROMISE OR COMMITMENT BY ANY LENDER TO MAKE OR ELECT TO MAKE
ANY SUCH LOAN UNLESS AND UNTIL SUCH LENDER AFFIRMATIVELY COMMITS OR IS DEEMED TO
HAVE COMMITTED UNDER SECTION 2.4(b) TO SUCH REQUESTED FUNDING TRANSACTION.
(d)    No Revolving Credit Loan shall have a maturity date later than 30 days
after the date such Loan is made. No Bridge Loan shall have a maturity date
later than 180 days after the date such Loan is made.

2.2    Loans and Borrowings.
(a)    Obligations of Lenders. Each Loan shall be made as part of a Eurodollar
Borrowing made by the Lenders ratably in accordance with their respective
Revolving Line


39



--------------------------------------------------------------------------------





Portions. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder.
(b)    Type of Loans. Subject to Section 2.5(e), each Borrowing shall be
comprised entirely of Eurodollar Loans. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowing. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount of $1,000,000 or a larger integral multiple of $500,000 in
excess thereof. There shall not at any time be more than a total of 15
Eurodollar Borrowings outstanding.
(d)    Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request or to
elect to continue any Borrowing if the Interest Period requested with respect
thereto would end after the Revolving Credit Maturity Date.

2.3    Requests for Borrowings. To request a Borrowing, the Borrower shall
notify Administrative Agent of such request in writing, which request must be
received by Administrative Agent not later than 1:00 p.m., New York City time,
(i) in respect of each Revolving Credit Loan Borrowing with an Interest Period
of less than one month, on the date of the proposed Borrowing or (ii) in respect
of all other Borrowings, on the date which is three (3) Business Days prior to
the proposed Borrowing. Each such Borrowing Request shall be irrevocable and
shall be in the form of Exhibit 2.3 and signed by the Borrower. Each Borrowing
Request shall specify the following information:
(a)    the aggregate amount of the requested Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    whether such Borrowing is to be a Revolving Credit Loan or a Bridge Loan;
(d)    the initial Interest Period to be applicable thereto (including
specifying the duration of such Interest Period and the last day of such
Interest Period), which shall be a period contemplated by the definition of
“Interest Period”; and
(e)    the location and number of Borrower’s accounts or Person to which funds
are to be disbursed, which shall comply with the requirements of Section 2.4.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then Borrower shall be deemed to have selected an Interest Period of
one day’s duration in the case of a Revolving Credit Loan or one month’s
duration in the case of a Bridge Loan. Promptly following receipt of a Borrowing
Request in accordance with this Section, Administrative Agent shall advise each
Lender (or at any time after the Conversion to Approving Lenders Funding Date,
each Approving Lender) of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing. Unless the Administrative
Agent shall have received a written notice from one or more Declining Lenders
pursuant to Section 2.18 prior to 12:00 p.m. (New York City time), one Business
Day prior to the Administrative Agent’s receipt of any Borrowing Request


40



--------------------------------------------------------------------------------





for a Loan (in which event Section 2.18 shall be applicable), each of the
Lenders shall be obligated, regardless of whether it has affirmatively agreed to
fund its Pro Rata Share of the related Loan, to make the amount of its Pro Rata
Share of such borrowing available to the Administrative Agent for the account of
the Borrower by depositing the same, in immediately available funds, at an
account maintained by the Administrative Agent not later than 3:30 p.m., New
York time on the date specified for the applicable borrowing. The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower, by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower. If any Lender provides the Administrative Agent with a Declining
Lender Notice (pursuant to the terms hereof), the Administrative Agent shall
promptly notify the Borrower that one or more of the Lenders have elected not to
fund further borrowings.

2.4    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:30 p.m., New York City time, to the account of Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request.
(b)    Presumption by Administrative Agent. Unless Administrative Agent shall
have received a Declining Lender Notice pursuant to and in accordance with
Section 2.18 in respect of any Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.4(a) and may, in reliance upon such assumption but without any
obligation to do so, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to Administrative Agent, then the applicable Lender on the
one hand and the Borrower on the other severally agree to pay to Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to Administrative Agent, at (iii)
in the case of a payment to be made by such Lender, for the first three Business
Days the greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation and thereafter at the Base Rate and (iv) in the case of a payment
to be made by the Borrower, 2% plus the Base Rate. If the Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to the Borrower
the amount of such interest paid by the Borrower for such period. If such Lender
pays its share of the applicable Borrowing to Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to
Administrative Agent. A notice of Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this Section 2.4(b) shall be
conclusive, absent manifest error.
(c)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.3(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment


41



--------------------------------------------------------------------------------





under Section 10.3(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.3(c).

2.5    Interest Elections.
(a)    Elections by Borrower for Borrowings. Each Borrowing shall be a
Eurodollar Borrowing and shall have an initial Interest Period specified in the
applicable Borrowing Request. Thereafter, subject to the requirements of
Sections 2.11 and 2.13, the Borrower may elect to continue such Borrowing and
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify Administrative Agent of such election by telephone or by
emailing an Interest Election Request to Administrative Agent, in either case by
the time that a Borrowing Request would be required under Section 2.3 if the
Borrower were requesting a Borrowing on the effective date of such election.
Each Interest Election Request (whether by telephone or email) shall be
irrevocable and any such request shall be confirmed promptly by hand delivery or
telecopy to Administrative Agent of a written Interest Election Request in the
form of Exhibit 2.5 and signed by the Borrower.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.2:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (iii) of this Section 2.5(c)
shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
(iii)    the Interest Period to be applicable thereto (by specifying the
duration of such Interest Period and the last day of such Interest Period) after
giving effect to such election, which shall be a period contemplated by the
definition of “Interest Period”.
If any such Interest Election Request does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of (x) in
respect to a Revolving Credit Loan, one day and (y) in respect of a Bridge Loan,
one month.


42



--------------------------------------------------------------------------------





(d)    Notice by Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, Administrative Agent shall advise each applicable
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)    Failure to Elect; Default. If the Borrower shall fail to deliver a timely
and properly completed Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurodollar Borrowing with an
Interest Period of (x) in respect to a Revolving Credit Loan, one day and (y) in
respect of a Bridge Loan, one month. Notwithstanding any contrary provision
hereof, if a Default has occurred and is continuing and Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
a Default is continuing, (v) no outstanding Borrowing may be continued as a
Eurodollar Borrowing and (vi) unless repaid, each Eurodollar Borrowing shall be
converted at the end of the Interest Period applicable thereto to a Loan bearing
interest under clause (b) of the definition of “Default Rate” set forth above.

2.6    Termination and Reduction of the Revolving Line Portions
(a)Scheduled Termination. Unless previously terminated in accordance with the
terms hereof, the Revolving Line Portions shall terminate on the Revolving
Credit Maturity Date.


(b)Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Revolving Line Portions; provided that (i) each
reduction of the Revolving Line Portions pursuant to this Section shall be in an
amount that is $10,000,000 or a whole multiple in excess thereof and (ii) the
Borrower shall not terminate or reduce the Revolving Line Portions if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.8, the sum of the total Revolving Credit Exposures would exceed the
total Revolving Line Portions.


(c)Notice of Voluntary Termination or Reduction. The Borrower shall notify
Administrative Agent of any election to terminate or reduce the Revolving Line
Portions under Section 2.6(b) by no later than 11:00 a.m., New York City time,
at least five (5) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, Administrative Agent shall advise the Lenders
of the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Line Portions delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.


(d)Effect of Termination or Reduction. Any termination or reduction of the
Revolving Line Portions shall be permanent. Each reduction of the Revolving Line
Portions shall be made ratably among the Lenders in accordance with their
respective Revolving Line Portions (other than any reduction made pursuant to
Section 2.16(b)).



2.7    Repayment of Loans; Evidence of Debt.


43



--------------------------------------------------------------------------------





(a)    Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders (i)
the outstanding principal amount of each Loan no later than the earlier to occur
of the applicable maturity date or any earlier date of termination of this
Agreement or acceleration of the Loans due hereunder in accordance with the
terms hereof and (ii) the aggregate outstanding principal amount of the Loans on
the Revolving Credit Maturity Date or any earlier date of maturity of such Loans
or termination of this Agreement or acceleration of the Loans due hereunder in
accordance with the terms hereof and, provided, that notwithstanding the
foregoing, the Borrower hereby promises to pay to the Administrative Agent
immediately for account of each Lender (upon DEMAND by the Required Lenders),
the entire outstanding principal amount of all Loans.
(b)    Maintenance of Loan Accounts by Lenders and Administrative Agent. Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder, and
(iii) the amount of any sum received by Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof.
(c)    Effect of Entries. The entries made in the accounts maintained pursuant
to Section 2.7(b) shall be conclusive evidence, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of this Agreement. In the event of
any conflict between the accounts maintained by any Lender and the accounts of
Administrative Agent in respect of such matters, the accounts of Administrative
Agent shall control in the absence of manifest error.
(d)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower shall execute and deliver to such Lender a Note
evidencing the Loans of such Lender, substantially in the form of Exhibit C,
with appropriate insertions as to date and principal amount.

2.8    Prepayment of Loans.
(a)    Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section 2.8, provided that each such prepayment shall be in
an amount that is at least $500,000 of a whole multiple in excess thereof.
(b)    Mandatory Prepayments. (i) Until the Revolving Credit Maturity Date, the
Borrower shall from time to time prepay the outstanding principal amount of the
applicable Loans on a pro rata basis in such amounts as shall be necessary so
that at all times (A) the aggregate outstanding Revolving Credit Exposures shall
not exceed the total Revolving Line Portions, (B) the aggregate outstanding
principal amount of Bridge Loans shall not exceed the


44



--------------------------------------------------------------------------------





Bridge Loan Sublimit and (C) the Bridge Loan Cushion (based on the Borrowing
Base as of the most recent Report Date) shall not be less than 150% of the
aggregate outstanding principal amount of Bridge Loans.
(ii) If as of any Report Date, the sum of (x) the aggregate outstanding
principal amount of Revolving Credit Loans plus (y) Permitted Secured Metals
Lease Obligations, shall exceed the Borrowing Base on such Report Date, the
Borrower shall immediately prepay Revolving Credit Loans in an amount sufficient
to eliminate such excess.
(c)    Order of Application to Loans. Each such prepayment of the Loans made
under Section 2.8(a) and (b) shall be applied to repay, on a pro rata basis, the
outstanding principal balance of the Loans, provided that when a Declining
Lender shall exist, prepayments shall be applied pro rata to the Loans in direct
order of maturities thereof.
(d)    Notices, Etc.
(i)    Borrower shall notify Administrative Agent in writing of any optional
prepayment under Section 2.8(a), not later than 1:00 p.m., New York City time,
(x) in respect of Revolving Credit Loans with an Interest Period of less than
one month, on the date of prepayment and (y) in respect of all other Loans, on
the date which is three (3) Business Days prior to the proposed date for
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, and the principal amount of each Borrowing or portion thereof
to be prepaid; provided that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Revolving Line Portions as
contemplated by Section 2.6(c), then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.6(c).
Promptly following receipt of any such notice, Administrative Agent shall advise
the relevant Lenders of the contents thereof.
(ii)    Promptly following receipt of any prepayment notice relating to a
Borrowing or such certificate relating to a prepayment, Administrative Agent
shall advise the relevant Lenders of the contents thereof and of the amount of
such Lender’s ratable portion of such prepayment.
(iii)    Each partial prepayment of any Borrowing shall be in an amount such
that the remaining amount outstanding of each Borrowing would be permitted as
provided in Section 2.2, except as necessary to apply fully the required amount
of a mandatory prepayment under Section 2.8(b) of this Section. Each prepayment
of a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.
(iv)    Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and any amounts required by Section 2.13 and shall be
made in the manner specified in Section 2.7(a) and this Section 2.8.


45



--------------------------------------------------------------------------------






2.9    Fees.
(a)    Administrative Agent Fees. The Borrower agrees to pay to Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and Administrative Agent and such
other fees required by the Engagement Letter and Fee Letter.
(b)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds in Dollars, to Administrative Agent for
distribution, other than in the case of fees payable solely for account of
Administrative Agent, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

2.10    Interest.
(a)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.
(b)    Default Interest. The Borrower shall pay interest on the principal amount
of all outstanding Loans and, to the fullest extent permitted by law, the
outstanding amount of all interest, fees and other Obligations, at a rate per
annum equal to the Default Rate (i) immediately upon the occurrence of any Event
of Default described in clauses (a), (h) or (i) of Section 8.1 or after the
Required Lenders shall have demanded payment of the Obligations, and ii) at the
election of Administrative Agent or the Required Lenders upon the occurrence of
any other Event of Default.
(c)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Revolving Line Portions (or earlier date of termination of this Agreement or
acceleration of the Loans due hereunder pursuant to the terms hereof); provided
that (i) interest accrued pursuant to Section 2.10(b) shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the current Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion. The Borrower’s obligations under this Section 2.10(c) shall
survive the termination of the Revolving Line Portions and the repayment of all
other Obligations hereunder.
(d)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Base Rate or Adjusted LIBO Rate shall be determined by Administrative
Agent, and such determination shall be conclusive absent manifest error.

2.11    Alternate Rate of Interest; Illegality.
(a)    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:


46



--------------------------------------------------------------------------------





(i)    Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)    if Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately reflect the cost
to such Lenders of making or maintaining their Loans included in such Borrowing
for such Interest Period;
then Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Interest Election Request that requests the
continuation of any Borrowing shall be ineffective, (B) the Borrower shall not
be entitled to borrow Loans and (C) all outstanding Loans shall be repaid at the
end of the applicable Interest Periods.
(b)    Illegality. If any Lender determines that any applicable law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain, or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Loans shall be suspended until such Lender
notifies Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice,
Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay all Eurodollar Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment, Borrower
shall also pay accrued interest on the amount so prepaid.
(c)    Alternative Rate of Interest. Notwithstanding anything to the contrary
set forth above in this Section 2.11, if the Administrative Agent has made the
determination (such determination to be conclusive absent manifest error) that
(i) the circumstances described in Section 2.11(a) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until an event described in Section 2.11(a) or (b) occurs with respect


47



--------------------------------------------------------------------------------





to the Replacement Rate, in which case the Replacement Rate shall be the Base
Rate. In no event shall the Replacement Rate be lower than 0%. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.11(c). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 10.2), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notice from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (c), the Replacement Rate shall be applied in a manner consistent with
market practice, provided, that, in each case, to the extent such market
practice is not administratively feasible for the Administrative Agent, such
Replacement Rate shall be applied as otherwise reasonably determined by the
Administrative Agent (it being understood that any such modification by the
Administrative Agent shall not require the consent of, or consultation with, any
of the Lenders).

2.12    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes;
and (B) Taxes described clauses (b) through (d) of the definition of “Excluded
Taxes”) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the actual cost to
such Lender or such other Recipient of making to or continuing or maintaining
for, the Borrower, any Eurodollar Loan (or of maintaining its obligation to make
any such Loan), or to reduce the amount of any sum received or receivable by
such Lender or such other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such other Recipient,
which shall include a reasonably detailed explanation and calculation, the
Borrower will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.


48



--------------------------------------------------------------------------------





(b)    Capital Requirements. If any Lender reasonably determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Line Portions of such Lender or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time upon the request of such Lender which shall include a reasonably
detailed explanation and calculation, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or other
Recipient setting forth the amount or amounts necessary to compensate such
Lender or other Recipient or its holding company, as the case may be, as
specified in Sections 2.12(a) or 2.12(b), and delivered to the Borrower
(together with a reasonably detailed explanation and calculation), shall be
conclusive absent manifest error. The Borrower shall pay such Lender or other
Recipient, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate such Lender pursuant to this Section 2.12 for any
increased costs or reductions incurred more than 365 days prior to the date that
such Lender gives notice to the Borrower of the applicable Change in Law (plus
any additional period of retroactive effect of the applicable Change in Law)
giving rise to such increased costs or reductions and of the Lender’s intention
to claim compensation pursuant to this Section 2.12.

2.13    Compensation for Losses. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or any
prepayment), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.6(c) and is revoked in accordance herewith), or d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16(b), then, in any such event, Borrower shall compensate each Lender
for the loss, cost or expense attributable to such event, (including any loss of
anticipated profits) and any loss or expense caused by the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
the Borrower to the Lenders under this Section 2.13, each Lender shall be deemed
to have funded each Eurodollar Loan made by it at the Adjusted LIBO Rate for
such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Loan was in


49



--------------------------------------------------------------------------------





fact so funded. A certificate of any Lender setting forth an explanation and
calculation of any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

2.14    Taxes.
(a)    Defined Terms. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
directly attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate containing an explanation of the Taxes and
the calculation of the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.4(e) relating to the maintenance of a Participant Register, and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of


50



--------------------------------------------------------------------------------





such payment or liability delivered to any Lender by Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this Section 2.14(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.14(f),
the Borrower shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and Administrative Agent, at the time or times
reasonably requested by the Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Administrative Agent as will enable the Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution, and submission of such
documentation (other than such documentation set forth in clauses (A), (B) and
(D) of Section 2.14(g)(ii)) shall not be required if in the Lender’s reasonable
judgment such completion, execution, or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (I) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction


51



--------------------------------------------------------------------------------





of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (II) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (I) a certificate
substantially in the form of Exhibit 2.14-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (II)
executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.14-2 or Exhibit 2.14-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.14-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section


52



--------------------------------------------------------------------------------





1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for the
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. In addition, each Lender shall
indemnify the Administrative Agent and the Borrower for any withholding Tax or
other penalties imposed in connection with any “withholdable payment,” as
defined in Section 1473 of the Code, made to a Foreign Lender that has failed to
comply with the reporting requirements or otherwise qualify for an exemption
under FATCA.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and Administrative Agent
in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines in good faith that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall promptly notify and pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all direct out-of-pocket expenses (including Taxes) of
such indemnified party proportionally related to such refund, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.14(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.14(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.14(h) the payment of which would
place the indemnified party in a materially less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld,
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.14(h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Line Portions and the repayment, satisfaction, or discharge of all obligations
under any Loan Document.

2.15    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)Payments by the Borrower. The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest or fees, or under Section
10.3 or otherwise) or under any other Loan Document (except to the extent
otherwise provided therein) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds,


53



--------------------------------------------------------------------------------





without condition or deduction for any counterclaim, defense, recoupment or
set-off. Any amounts received after such time on any date may, in the discretion
of Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at such account as Administrative Agent may
designate to the Borrower in writing from time to time, except (i) as otherwise
expressly provided in the relevant Loan Document and ii) that payments pursuant
to Sections 2.12, 2.13, 2.14, and 10.3 shall be made directly to the Persons
entitled thereto. Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof in like funds as received by wire transfer to
such Lender’s lending office as specified in its Administrative Questionnaire or
such other office as notified in writing by such Lender to Administrative Agent.
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments hereunder or under any other Loan
Document shall be made in Dollars.


(b)Application of Insufficient Payments. If at any time insufficient funds are
received by and available to Administrative Agent to pay fully all amounts of
principal, interest, and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(c)Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of, or conversions of Loans shall be allocated pro rata among the
Lenders (other than Declining Lenders) according to the amounts of their
respective Revolving Line Portions; (ii) each termination or reduction of the
amount of the Revolving Line Portions under Section 2.6 shall be applied pro
rata; (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and iv) each
payment of interest on Loans by the Borrower shall be made for account of the
relevant Lenders pro rata in accordance with the amounts of interest on the
Loans then due and payable to the respective Lenders.


(d)Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans in excess of its ratable share of
the aggregate amount of outstanding Loans and accrued interest thereon, then
such Lender shall notify Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.16(d) shall not be construed to apply to any
payment made by the Borrower pursuant to and


54



--------------------------------------------------------------------------------





in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 2.16(d) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.


(e)Presumptions of Payment. Unless Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, Administrative Agent may assume that the Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption but without any obligation to do so, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, for the first
five Business Days at the greater of the Federal Funds Effective Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation and thereafter at the Base Rate. A notice of
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this Section 2.16(e) shall be conclusive, absent manifest error.


(f)Certain Deductions by Administrative Agent. Subject to Section 2.17, if any
Lender shall fail to make any payment required to be made by it pursuant to this
Agreement (including Sections 2.4(b) and 2.15(e)), then Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.


(g)Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any Debtor Relief Law, then each
Person receiving any portion of such amount agrees, upon demand, to return the
portion of such amount it has received to Administrative Agent together with a
pro rata portion of any interest paid by or other charges imposed on
Administrative Agent in connection with such rescinded or restored payment.



2.16    Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12 or 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant


55



--------------------------------------------------------------------------------





to Section 2.12 or 2.14, or if any Lender gives a notice pursuant to Section
2.11(b) suspending its obligation to make or continue Eurodollar Loans (a
“Eurodollar Illegality Notice”), then at the request of the Borrower, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.12 or 2.14, or eliminate the need for the
notice pursuant to Section 2.11(b), as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Sections
2.12 or 2.14, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Sections 2.12 or 2.14, or if a Lender provides a Eurodollar Illegality Notice
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.16(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at the
Borrower’s sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.4), all its interests, rights (other than its
existing rights to payments pursuant to Sections 2.12 or 2.14) and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have paid to
Administrative Agent the assignment fee (if any) specified in Section 10.4, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments thereafter, (iv) in the case of any such assignment
resulting from a Lender’s delivery of a Eurodollar Illegality Notice, such
assignee will not be entitled to deliver a Eurodollar Illegality Notice under
Section 2.11(b), (v) such assignment does not conflict with applicable law, and
vi) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Each Lender agrees that if the Borrower
exercises its option hereunder, it shall promptly execute and deliver all
agreements and documentation necessary to effectuate such assignment as set
forth in Section 10.4. If such Lender shall refuse or fail to execute and
deliver any such Assignment and Assumption prior to the effective date of such
replacement as notified by Administrative Agent, such Lender shall be deemed to
have executed and delivered such Assignment and Assumption, and shall no longer
be a Lender hereunder upon the payment to such Lender of an amount equal to the
aggregate amount of outstanding Obligations owed to such Lender in accordance
with the wire transfer instructions for such Lender on file with Administrative
Agent.


56



--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.



2.17    Defaulting Lenders
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees,
or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.8 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists and the Required Lenders shall not have demanded payment of the
Obligations), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; third, if so determined by Administrative
Agent and the Borrower, to be held in a Deposit Account controlled by
Administrative Agent and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists (and the Required Lenders shall not have demanded
payment of the Obligations), to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (B) such Loans were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with their respective
Pro Rata Shares. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify


57



--------------------------------------------------------------------------------





the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Loans to be held pro rata by the Revolving Credit Lenders
in accordance with the Revolving Line Portions, and reimburse each such
Revolving Credit Lender for any costs of the type described in Section 2.13
incurred by any Revolving Credit Lender as a result of such purchase, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.18    The Election of Approving Lenders to Continue Funding. If on any date
one or more Lenders provides the Administrative Agent with, and the
Administrative Agent has actually received, a written notice in the form of
Exhibit 2.18A (a “Declining Lender Notice”) indicating that for reasons other
than an Event of Default such Lender or Lenders have elected not to fund any
additional Loans (in any such event, such Lender or Lenders to be referred to
herein as a “Declining Lender” or “Declining Lenders”), the Administrative Agent
shall promptly distribute to the Borrower and the Lenders other than the
Declining Lenders a written notice of such Declining Lenders. Any Declining
Lender Notice received by the Administrative Agent prior to 12:00 p.m. (New York
City time) on any Business Day from any Declining Lender shall be effective with
respect to such Declining Lender on the immediately succeeding Business Day and
such Declining Lender shall not be required to fund any Revolving Credit Loans
that are made pursuant to Borrowing Requests received by the Administrative
Agent on or after such next Business Day. On and after the Business Day
following receipt of any Declining Lender Notice by the Administrative Agent, if
the Lender or Lenders which are not the Declining Lenders desire, in their full
and absolute discretion, they may (on a pro rata basis among the Lenders that
have elected to continue funding in accordance with their Pro Rata Shares
thereof) make the full amount or any part of any Loan requested on or after such
date, irrespective of the Declining Lenders’ disapproval (in such case, the
Lenders that provide written notice in the form of Exhibit 2.18B to the
Administrative Agent of their election to continue funding shall be referred to
as the “Approving Lenders” and any Lender which does not provide such notice
shall be deemed to be a Declining Lender); provided that no Lender’s Revolving
Line Portion shall be exceeded without its written consent. In such event, from
the Business Day following receipt of any Declining Lender Notice by the
Administrative Agent (each, a “Conversion to Approving Lenders Funding Date”)
forward all subsequent Loans, shall be made unilaterally by the Approving
Lenders and no Loans thereafter made shall be participated in by the Declining
Lenders.

2.19    Increases of the Revolving Line Portions; Adjustments to Revolving Line
Portions.
(a)    Following the Effective Date, the Borrower may from time to time through
the Revolving Credit Maturity Date, propose to increase the aggregate amount of
the Revolving Line Portions (each such increase, an “Incremental Revolving
Credit Facility”) in accordance with this Section by delivering written notice
thereof to the Administrative Agent which shall specify (in accordance with the
terms of this Section 2.19) a proposed effective date of such


58



--------------------------------------------------------------------------------





Incremental Revolving Credit Facility and the aggregate amount of such
Incremental Revolving Credit Facility, and shall constitute an invitation to
each Lender to increase its Revolving Line Portion by a ratable portion of such
Incremental Revolving Credit Facility (a “Notice of Incremental Revolving Credit
Facility”). Subject to the last sentence in Section 2.19(d), each Notice of
Incremental Revolving Credit Facility delivered by Borrower shall be irrevocable
and shall be binding upon the Borrower. At the time of delivery of each Notice
of Incremental Revolving Credit Facility, Borrower shall also deliver to
Administrative Agent a certificate of a Responsible Officer (in form and
substance satisfactory to the Administrative Agent) certifying that no Default
or Event of Default then exists or would exist after giving effect thereto and
evidencing compliance with Section 7 on a pro forma basis after giving effect to
the requested Incremental Revolving Credit Facility, together with detailed
calculations thereof.
(b)    The aggregate principal amount of all increases made pursuant to this
Section, shall not exceed $50,000,000; provided that each requested increase
must be at least $10,000,000 and in integral multiples of $5,000,000 in excess
thereof. Borrower shall provide at least 15 days’ notice to Administrative Agent
(which shall promptly provide a copy of such notice to the Revolving Credit
Lenders, as applicable) of any requested increase hereunder.
(c)    Administrative Agent shall deliver a copy of each Notice of Incremental
Revolving Credit Facility to each Lender. No Lender shall have any obligation to
increase its Revolving Line Portion, and any decision by a Lender to increase
its Revolving Line Portion shall be made in its sole discretion independently
from any other Lender.
(d)    If Administrative Agent receives agreements from Lenders in excess of the
requested Incremental Revolving Credit Facility, Administrative Agent shall have
the right, in its sole discretion but with the consent of Borrower, to reduce
and reallocate (within the minimum and maximum amounts specified by each such
Lender or Additional Lender in its notice to Administrative Agent) the shares of
the Incremental Revolving Credit Facility of the Lenders willing to increase its
Revolving Line Portion so that the total Incremental Revolving Credit Facility
equals the requested Incremental Revolving Credit Facility. If Administrative
Agent does not receive agreements from then existing Lenders in an amount
sufficient to fund the requested Incremental Revolving Credit Facility,
Administrative Agent (subject to the approval of the Borrower) may offer to
other Persons that are Eligible Assignees (each, an “Additional Lender”) the
opportunity to make available such amount of the Incremental Revolving Credit
Facility as may be required so that the aggregate increases in Revolving Line
Portions by the existing Lenders and new Revolving Line Portions of Additional
Lenders shall equal the Incremental Revolving Credit Facility. If Administrative
Agent does not receive agreements from Lenders (or Additional Lenders) in an
amount sufficient to fund the requested Incremental Revolving Credit Facility,
Administrative Agent shall so notify the Borrower and the request for
Incremental Revolving Credit Facility shall be deemed automatically rescinded;
provided, the Borrower may submit a replacement Notice of Incremental Revolving
Credit Facility setting forth different terms for the requested Incremental
Revolving Credit Facility.
(e)    An increase in the aggregate amount of the Lenders’ Revolving Line
Portions pursuant to this Section shall become effective upon the receipt by
Administrative Agent of an agreement substantially in the form of Exhibit 2.19
(an “Increase Agreement”), signed by the Borrower, by each Additional Lender and
by each existing Lender whose Revolving Line


59



--------------------------------------------------------------------------------





Portion is to be increased, setting forth the new Pro Rata Share, Revolving Line
Portions of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement as a Lender and to be bound by all
the terms and provisions hereof, together with officer’s certificates and
ratification agreements executed by the Borrower and such evidence of
appropriate corporate authorization on the part of the Borrower with respect to
the requested Incremental Revolving Credit Facility, amendments to this
Agreement reasonably acceptable to the Required Lenders, amendments to any other
Loan Documents reasonably requested by Administrative Agent in relation to the
requested Incremental Revolving Credit Facility (which amendments to the Loan
Documents (other than this Agreement), Administrative Agent is hereby authorized
to execute on behalf of the Lenders), if requested by the Administrative Agent,
the results of lien searches from applicable jurisdictions, and such opinions of
counsel for the Borrower with respect to the requested Incremental Revolving
Credit Facility and other assurances as Administrative Agent may reasonably
request. If, after giving effect to any Incremental Revolving Credit Facility,
the outstanding Loans would not be held pro rata in accordance with the new
Revolving Line Portions, the Revolving Credit Lenders (including, without
limitation, any Additional Lenders) shall, on the effective date of the
applicable Incremental Revolving Credit Facility, make advances among themselves
(in a manner consistent with Section 3 of the applicable Increase Agreement) so
that after giving effect thereto the Loans will be held by the Revolving Credit
Lenders (including, without limitation, any Additional Lenders), on a pro rata
basis in accordance with their respective Revolving Line Portions hereunder
(after giving effect to the applicable Incremental Revolving Credit Facility).
Each Revolving Credit Lender agrees to wire immediately available funds to
Administrative Agent in accordance with this Agreement as may be required by
Administrative Agent in connection with the foregoing.
(f)    In connection with any increase in the aggregate amount of the Lenders’
Revolving Line Portions pursuant to this Section, the financial covenant
thresholds set forth in Sections 7.2 and 7.3 shall be increased in proportion to
such increase, using the percentage of such increase as the percentage to
increase such thresholds.

3.    REPRESENTATIONS AND WARRANTIES
In order to induce Administrative Agent, the Lenders to enter into this
Agreement, the Borrower represents and warrants to Administrative Agent, each
Lender, on the Effective Date and on the date of each Credit Extension, that the
following statements are true and correct (it being understood and agreed that
the representations and warranties made on the Effective Date are deemed to be
made concurrently with the consummation of the Transactions contemplated
hereby):

3.1    Corporate Existence. The Borrower (a) is duly organized or formed,
validly existing, and in good standing under the laws of the jurisdiction of its
organization or formation, (b) has the requisite corporate power and authority,
and the legal right, to own and operate its properties, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and intends to engage in upon the consummation of the Transactions, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that failure
to do so could not reasonably be expected to have a Material Adverse


60



--------------------------------------------------------------------------------





Effect, and (d) maintains all material franchises, licenses, leases, permits,
and approvals necessary in the normal conduct of its business.

3.2    Corporate Power; Authorization; Enforceable Obligations. The Borrower has
the power (corporate or otherwise) and authority, and the legal right, to
execute, deliver and perform the Loan Documents to which it is a party and in
case of the Borrower to borrow hereunder. The Borrower has taken all necessary
corporate or other action to authorize the Transactions and the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of Borrower, to authorize the borrowings on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to,
registration with or other act by or in respect of, any Governmental Authority
or any other Person is required in connection with the Transactions, the
borrowings hereunder or the execution, delivery, performance, legality,
validity, or enforceability of this Agreement or any of the other Loan Documents
except (a) consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect and (b) the filings and
recordings to perfect Liens under the Security Documents. Each Loan Document has
been duly executed and delivered on behalf of the Borrower. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid, and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.3    No Conflicts. The execution, delivery, and performance of this Agreement
and the other Loan Documents by the Borrower, the borrowings hereunder and the
use of the proceeds thereof will not (a) contravene the terms of the
Organizational Documents of the Borrower, (b) violate (i) any law, treaty, rule,
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon the Borrower or any of its
property or to which the Borrower or any of its property is subject, or (ii) any
material agreement, instrument, or other undertaking to which the Borrower is a
party or by which it or any of its property is bound, and (c) will not result
in, or require, the creation or imposition of any Lien on the Borrower’s
properties or revenues (other than the Liens created by the Security Documents).

3.4    Financial Condition; No Material Adverse Change.
(a)    Financial Condition. The Borrower has heretofore furnished to
Administrative Agent and Lenders its consolidated balance sheet and statements
of income, stockholders’ equity and cash flows (i) as of and for the Fiscal Year
ended June 30, 2018, reported on by Grant Thornton LLP, independent public
accountants, and (ii) as of and for the month and the portion of the Fiscal Year
ended December 31, 2018 certified by a Responsible Officer. Such financial
statements present fairly in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) of this Section 3.4(a). On the Effective Date, none
of the Borrower or its Subsidiaries has any material Indebtedness or other
liabilities (direct or contingent) including liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, in each case required in accordance with GAAP to be
referred to or reflected or provided for in their


61



--------------------------------------------------------------------------------





balance sheets, except as referred to or reflected or provided for in the
balance sheets referred to in clauses (i) and (ii) of this Section 3.4(a).
(b)    No Material Adverse Change. Since June 30, 2018, there has been no
development or event that either individually or in the aggregate has had or
could reasonably be expected to have or cause a Material Adverse Effect.

3.5    Properties.
(a)    Property Generally. The Borrower has (i) good, sufficient and legal title
to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (iii) good and marketable title to (in the case of all other personal
property), all of its assets material to its business. All such assets are free
and clear of Liens except for Permitted Encumbrances.
(b)    Intellectual Property. The Borrower owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to the conduct of its business as currently conducted, and, to its
knowledge, the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person.

3.6    Litigation.
(a)    Actions, Suits and Proceedings. There are no actions, suits,
investigations, or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower that (i) involve any of the Loan Documents or
any of the Transactions contemplated hereby or thereby, (ii) as of the Effective
Date, involve an amount in controversy (individually or in the aggregate) in
excess of $1,000,000, except for matters disclosed on Schedule 3.6 and matters
in which the Borrower is the plaintiff, and not the subject of any counter
claim, or (iii) could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.
(b)    Disclosed Matters. Since the Effective Date, there has been no change in
the status of the Disclosed Matters (or any matter arising prior to the
Effective Date and not required to be disclosed on Schedule 3.6) that,
individually or in the aggregate, has resulted in or could reasonably be
expected to result in a Material Adverse Effect.

3.7    Compliance with Laws and Agreements. The Borrower is in compliance with
all laws, regulations, orders, writs, injunctions, and decrees of any
Governmental Authority applicable to it or its property, and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

3.8    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, as defined in, or subject to regulation under, the
Investment Company Act of 1940. The Borrower is not subject to regulation under
any other federal or state statute or regulation that limits its ability to
incur Indebtedness or that otherwise renders all or any portion of the
Obligations unenforceable.

3.9    Taxes. The Borrower and its Tax Affiliates have timely filed or caused to
be filed all federal and all material state, local and non-U.S. Tax returns and
reports required to have been filed and have paid or caused to be paid all Taxes
shown therein to be due (including interest and


62



--------------------------------------------------------------------------------





penalties) and has paid all other material Taxes, except (a) Taxes that are
being contested in good faith by appropriate proceedings diligently conducted
and for which such Person has set aside on its books adequate reserves in
accordance with GAAP or (b) Taxes which are not yet delinquent. There is no tax
assessment proposed in writing, or to the knowledge of the Borrower, except for
matters set forth on Schedule 3.9, threatened, against the Borrower or Tax
Affiliates that could, if made, be reasonably expected to have a Material
Adverse Effect. The Borrower is not a party to any tax sharing agreement.

3.10    ERISA. Except as set forth on Schedule 3.10, as of the Effective Date,
there are no Multiemployer Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could result in a Material
Adverse Effect. Neither the Borrower nor any of its ERISA Affiliates reasonably
anticipates that any Material Adverse Effect will arise from any increase either
in the annual financial expense for any Plan or Multiemployer Plan (determined
in accordance with Statement of Financial Accounting Standards #87) or in the
annual minimum funding contribution for any Plan or Multiemployer Plan
(determined in accordance with the assumptions used for funding such Plan or
Multiemployer Plan pursuant to Sections 412, 430, 431 or 432 of the Code), and
neither the Borrower nor any of its ERISA Affiliates is aware of any facts that
could form the basis for materially changing the method of determining the
actuarial assumptions, interest rates, or other calculations associated with any
Plan or Multiemployer Plan. None of the assets of the Borrower or its ERISA
Affiliates is the subject of any Lien arising under Section 303(k) of ERISA or
Section 430(k) of the Code, and there are no facts which could be expected to
give rise to such a Lien. Except as set forth on Schedule 3.10, as of the
Effective Date, the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan. Except as set forth on Schedule 3.10, as of the
Effective Date, no Multiemployer Plan is subject to the additional funding rules
of Section 432 of the Code for multiemployer plans that are in endangered or
critical status.

3.11    Disclosure. All information furnished by or on behalf of the Borrower,
to Administrative Agent or any Lenders in connection with the transactions
contemplated hereby and the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) is, when furnished and taken as a whole,
complete and correct in all material respects and does not or will not, when
furnished and taken as a whole, contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

3.12    Use of Credit. The Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any extension of credit hereunder will be used to
buy or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock. Not more than twenty-five percent (25%)
of the value of the assets of the Borrower or the Borrower and its Subsidiaries
on a consolidated basis is Margin Stock.


63



--------------------------------------------------------------------------------






3.13    Capitalization
(a)    Authorized and Outstanding Equity Interests. As of the Effective Date,
set forth on Schedule 3.13 is a complete and accurate list of the number of
shares of each class of Equity Interests of the Borrower authorized, and the
number outstanding, on the Effective Date. All such shares are fully paid and
non-assessable. As of the Effective Date, the percentage of such issued and
outstanding shares of Equity Interests of the Borrower are owned beneficially
and of record by the Persons indicated on Schedule 3.13.
(b)    Equity Rights. As of the Effective Date, except as set forth Schedule
3.13, there are no outstanding options, warrants, calls or other obligations of
the Borrower or any of its Subsidiaries to repurchase, redeem, or otherwise
acquire any shares of Equity Interests of the Borrower nor are there any
outstanding obligations of the Borrower or any of its Subsidiaries to make
payments to any Person, such as “phantom stock” payments, where the amount
thereof is calculated with reference to the fair market value or equity value of
the Borrower or any of its Subsidiaries.

3.14    Existing Subsidiaries and Investments.
(a)    Subsidiaries. Set forth in Part A of Schedule 3.14 is a complete and
correct list of the exact legal name (as reflected in the certificate of
incorporation or formation) of all of the Subsidiaries of the Borrower as of the
Effective Date, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary; (ii) each Person holding Equity Interests in
such Subsidiary; (iii) the authorized, issued and outstanding Equity Interests
issued by such Subsidiary; (iv) the Equity Interests held by each such Person;
and (v) the percentage of ownership of such Subsidiary represented by such
Equity Interests. Each of the Borrower and the Subsidiaries owns, free and clear
of Liens (other than Liens created pursuant to the Security Documents), and has
the unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it in Part A of Schedule 3.14, and all of the issued and
outstanding Equity Interests of each such Person organized as a corporation or
limited liability company is validly issued, fully paid and, with respect to any
corporation, non-assessable as of the Effective Date.
(b)    Investments. Set forth in Part B of Schedule 3.14 is a complete and
correct list of all Equity Interests in any other Persons (other than in
Subsidiaries disclosed in Part A of Schedule 3.14) held by the Borrower on the
Effective Date and, for each such Investment, the percentage of the Borrower’s
ownership interest in the Person subject to such Investment.

3.15    Real Property. Set forth on Part 1 of Schedule 3.15 is a complete and
correct list, as of the Effective Date, of all of the real property owned by the
Borrower, indicating in each case the use of the respective property and the
location of the respective property. The Borrower has good, marketable, and
insurable fee simple title to the real property owned by such Person, free and
clear of all Liens, other than Permitted Encumbrances.

3.16    Environmental Matters.Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect:
(a)the Borrower: (i) is, and within the period of all applicable statutes of
limitation has been, in compliance with all applicable Environmental Laws; and
(ii) holds, and


64



--------------------------------------------------------------------------------





is in compliance with, all permits, licenses, approvals, registrations,
notifications, exemptions and other authorizations required under any
Environmental Law (each of which is in full force and effect) required for any
of its current operations or for any property owned, leased, or otherwise
operated by it;
(b)Hazardous Materials are not present at, on, under, in, or about any real
property now or formerly owned, leased, or operated by the Borrower, or at any
other location (including, without limitation, any location to which Hazardous
Materials have been sent for re-use or recycling or for treatment, storage, or
disposal) which could reasonably be expected to (i) give rise to material
liability of the Borrower under any applicable Environmental Law or otherwise
result in material costs to the Borrower, or (ii) interfere with the Borrower’s
continued operations, or (iii) impair the fair saleable value of any material
real property owned or leased by the Borrower;
(c)there is no judicial, administrative, or arbitral proceeding (including any
written notice of violation or alleged violation) under or relating to any
Environmental Law to which, the Borrower is, or to the knowledge of the
Borrower, the Borrower will be, named as a party that is pending or, to the
knowledge of the Borrower, threatened;


(d)the Borrower has not received any written request for information, or been
notified in writing that it is a potentially responsible party under or relating
to the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or with respect to any Hazardous
Materials; and


(e)the Borrower has not entered into or agreed to any consent decree, order, or
settlement or other agreement, or is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum
for dispute resolution, relating to compliance with or liability under any
Environmental Law.

3.17    Sanctions/Anti-Corruption Representations.
(a)    Neither the Borrower nor any of its Affiliates is in violation of any
Anti-Terrorism Laws or Sanctions or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Laws or Sanctions.
(b)    Neither the Borrower nor any of its Affiliates or any director, officer,
employee, agent or affiliate of the Borrower or any of its Affiliates is a
Person (each such Person, a “Sanctioned Person”) that is, or is owned or
controlled by Persons that are: (i) the subject of any Sanctions, or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions, including, without limitation,
currently Cuba, Iran, North Korea, Burma, Sudan and Syria (each, a "Sanctioned
Country").
(c)    The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Sanctioned Person or with or in a Sanction Country, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as lender,
underwriter, advisor, investor, or otherwise).


65



--------------------------------------------------------------------------------





(d)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any other applicable
anti-corruption or bribery laws.
(e)    Neither the Borrower nor any of its Affiliates, directors or officers,
or, to the best knowledge of the Borrower, any affiliate, agent, or employee of
it, has engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction and the Borrower has instituted and maintains
policies and procedures designated to prevent violation of such laws,
regulations and rules.

3.18    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. None of the Borrower or any of its Subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers.

3.19    Labor Matters, Etc. None of the Borrower or any of its Subsidiaries are
party to or bound by any Multiemployer Plan or, as of the Effective Date, any
collective bargaining agreement. There are no strikes, lockouts, work stoppages
or other labor disputes against the Borrower or any of its Subsidiaries, or, to
the best of the Borrower’s knowledge, threatened against or affecting the
Borrower or any of its Subsidiaries, in each case, which could reasonably be
expected to result in a Material Adverse Effect.

3.20    Solvency. The Borrower is, and will be after giving effect to the
Transactions, individually and together with its Subsidiaries, Solvent.

3.21    No Burdensome Restriction. None of the Borrower or any of its
Subsidiaries is a party to or bound by any provision of any security issued by
such Person or of any agreement, instrument or other undertaking to which such
Person is a party or by which it or any of its property is bound, or subject to
any restriction in its Organizational Documents or any applicable law or
regulation of any Governmental Authority, which could reasonably be expected to
have a Material Adverse Effect.

3.22    Security Documents. The provisions of the Security Documents are or upon
execution will be effective to create in favor of Administrative Agent for the
benefit of the Secured Parties a legal, valid, and enforceable first-priority
Lien (subject only to Permitted Encumbrances) on all right, title and interest
of the Borrower in the Collateral described therein. Except for filings
completed on or prior to the Effective Date and as contemplated hereby and by
the Security Documents, no filing or other action will be necessary to perfect
or protect such Lien.

3.23    Inventory. All Inventory, to the extent applicable, complies in all
material respects with all applicable laws.


66



--------------------------------------------------------------------------------






3.24    Inventory Records. The Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

4.    CONDITIONS PRECEDENT

4.1    Effective Date. This Agreement shall not become effective, and the
obligations of the Lenders to consider making Loans hereunder (which obligations
to consider making Loans shall in each case be on an UNCOMMITTED AND ABSOLUTELY
DISCRETIONARY basis) shall not become effective, until the later to occur of
(x) March 29, 2019 and (y) the date on which Administrative Agent shall have
received each of the following, in each case in form and substance reasonably
satisfactory to Administrative Agent (and to the extent specified below, to each
Lender):
(a)    Executed Counterparts. From each party thereto, a counterpart of this
Agreement and each of the other Loan Documents to be executed and delivered as
of the Effective Date (including, without limitation, Notes for each Lender
which shall have required a Note), signed and delivered on behalf of such party.
(b)    Opinion of Counsel. Favorable written opinion (addressed to
Administrative Agent and the Lenders and dated the Effective Date) of New York
counsel to the Borrower, regarding the Transactions and such other matters as
Administrative Agent shall reasonably request.
(c)    Corporate Documents. Such documents and certificates as Administrative
Agent may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Transactions, the identity,
authority and capacity of each officer authorized to act on behalf of the
Borrower in connection with the Loan Documents and any other legal matters
relating to the Borrower, this Agreement, the other Loan Documents or the
Transactions.
(d)    Security Documents. (i) The results, dated as of a recent date prior to
the Effective Date, of searches conducted in the UCC filing records in the
jurisdiction in which the Borrower is located, which in each case shall have
revealed no Liens with respect to any of the Collateral except Permitted
Encumbrances or Liens as to which Administrative Agent shall have received (and
is authorized to file) termination statements or documents (Form UCC-3 or such
other termination statements or documents as shall be required by applicable
law) fully executed or in appropriate form for filing. (ii) Evidence that all
filings, registrations and recordings have been made in the appropriate
governmental offices, and all other action has been taken, that Administrative
Agent deems necessary or desirable in order to create, in favor of
Administrative Agent on behalf of the Secured Parties, a perfected
first-priority Lien on the Collateral described in the Security Agreement,
subject to no other Liens except for Permitted Encumbrances, including the
receipt of fully executed Control Agreements as required hereby, and the
Collateral Access Agreements required to be delivered pursuant to the Security
Agreement. (iii) The results, dated as of a recent date prior to the Effective
Date, of searches conducted in the PPSA filing records in the provinces in which
any personal property Collateral is located, which in each case shall have
revealed no Liens with respect to any of the Collateral except Permitted
Encumbrances or Liens as to which Administrative Agent shall have received (and
is authorized to file) termination statements or documents (PPSA terminations or
equivalent or such other termination


67



--------------------------------------------------------------------------------





statements or documents as shall be required by applicable law) fully executed
or in appropriate form for filing. Without limiting the foregoing, the Borrower
shall deliver: all promissory notes, if any, evidencing all Indebtedness owed to
the Borrower as of the Effective Date after giving effect to the Transactions to
the extent required to be pledged pursuant to the Security Agreement, and
instruments of transfer, endorsed in blank, with respect to such promissory
notes; and all documentation, including UCC Financing Statements, PPSA financing
statements or their equivalent required by law or reasonably requested by
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Agreement, Canadian Security
Agreement, the German Security Agreement or the Swiss Security Agreement.
(e)    Insurance. Evidence that all insurance (including flood insurance to the
extent applicable) required to be maintained under this Agreement and the
Security Documents has been obtained and is in effect, together with the
certificates of insurance, naming Administrative Agent, on behalf of the
Lenders, as lender loss payee, under all insurance policies maintained with
respect to the assets and properties of the Borrower that constitute Collateral
and all endorsements thereto required under this Agreement and the Security
Documents.
(f)    Solvency. A certificate from the chief financial officer or president of
the Borrower certifying the Solvency of the Borrower, individually, and of the
Consolidated Group, as of the Effective Date and after giving effect to the
Transactions.
(g)    Repayment of Existing Lenders. Written evidence (in form and substance
satisfactory to the Administrative Agent in its sole discretion) that each
“Lender” (under and as defined in the Existing Credit Agreement) which shall not
be a Lender hereunder, has been repaid (whether by assignment or repayment by
the Borrower) all of its “Obligations” under and as defined in the Existing
Credit Agreement (the “Existing Lender Repayment”).
(h)    Financial Compliance. The financial statements of the Consolidated Group
referenced in Section 3.4(a) and evidence that as at December 31, 2018
determined on a consolidated basis in accordance with GAAP on a pro forma basis
to give effect to the Indebtedness repaid and the Indebtedness incurred on the
Effective Date (i) the Leverage Ratio of the Consolidated Group shall not be
greater than 6.0 to 1.0, (ii) the Consolidated Tangible Net Worth of the
Consolidated Group shall not be less than $47,500,000 and (iii) the Consolidated
Working Capital of the Consolidated Group shall not be less than $110,000,000.
The Borrower shall also deliver a certificate signed by a Responsible Officer
certifying to and showing the calculations of Consolidated Group’s compliance
with the requirements of this Section 4.1(h).
(i)    Officer’s Certificate. A certificate of a Responsible Officer, dated the
Effective Date, certifying i) either (x) evidence that all authorizations or
approvals of any Governmental Authority and approvals or consents of any other
Person, required in connection with the Transactions shall have been obtained,
or (y) that no such authorizations, approvals, and consents are so required, and
ii) compliance with the conditions set forth in clauses (a), (b), and (c) of
Section 4.2.
(j)    Due Diligence. Evidence of completion to the satisfaction of
Administrative Agent of such investigations, asset appraisals, collateral
inspections, reviews, and audits with respect to the Borrower and its operations
and the Collateral as Administrative Agent may deem appropriate. The ownership,
capital, corporate, tax, organizational and legal


68



--------------------------------------------------------------------------------





structure of the Borrower on the Effective Date shall be reasonably satisfactory
to Administrative Agent.
(k)    Fees. Evidence that the Borrower shall have paid all accrued fees and
expenses of Administrative Agent and the Lenders as required to be paid on the
Effective Date under the terms of the Fee Letter or any other letter agreements
between the Borrower and Administrative Agent, including (unless waived by
Administrative Agent) the fees, charges and disbursements of Zukerman Gore
Brandeis & Crossman, LLP, special New York counsel to Administrative Agent, in
connection with the negotiation, preparation, execution, and delivery of the
Loan Documents (directly to such counsel if requested by Administrative Agent)
to the extent invoiced prior to or on the Effective Date, plus such additional
amounts of such fees, charges, and disbursements as shall constitute its
reasonable estimate of such fees, charges, and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and Administrative Agent).
(l)    Know Your Customer Requirements. All documents, certificates, and other
information requested by each Lender pursuant to Section 10.13.
(m)    Material Adverse Effect. Evidence that since June 30, 2018, there shall
not have occurred any change, development, or event that has or could reasonably
be expected to have a Material Adverse Effect.
(n)    Mitsubishi Termination Letter; UCC Termination. (i) A letter agreement
(in form and substance satisfactory to the Administrative Agent), duly executed
by Mitsubishi International Corporation (“MIC”), under which MIC terminates the
Amended and Restated Intercreditor Agreement dated January 22, 2018 (as amended,
supplemented or otherwise modified from time to time) between MIC and the
Administrative Agent. (ii) A file-stamped copy of a UCC termination statement in
respect of each UCC financing statement filed with the Secretary of State of
Delaware naming the Borrower as debtor and MIC as secured party.
(o)    Depository Agreements and Depository Letters. (i) Depository Agreements
(or amendments thereto) executed by each depository in which Assigned Material
or Assigned Material - Unassigned Hedge will be located and included in the
Borrowing Base on the Effective Date. (ii) Depository Letters executed by each
depository in which Domestic Confirmed Material or Foreign Material will be
located and included in the Borrowing Base on the Effective Date.
(p)    Swiss Reaffirmation.    Written reaffirmation of the Liens granted under
the Swiss Security Agreement, in form and substance satisfactory to the
Administrative Agent.
(q)    Other Documents. Such other assurances, certificates, documents consents,
or opinions as Administrative Agent or any Lender (through Administrative Agent)
may reasonably request.
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other


69



--------------------------------------------------------------------------------





matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Effective Date specifying its objection
thereto.

4.2    Each Credit Event. The obligation of any Lender to make a Credit
Extension hereunder (including the initial Borrowing hereunder), which in each
case shall be on an UNCOMMITTED AND ABSOLUTELY DISCRETIONARY basis, is subject
to the satisfaction of the following conditions:
(a)    the representations and warranties of the Borrower set forth in this
Agreement and of the other Loan Documents to which it is a party, shall be true
and correct in all material respects (unless any such representation or warranty
is qualified as to materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Credit Extension, both before and immediately after giving
effect thereto, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.2 and after the delivery of any statements furnished pursuant to Sections
5.1(a) and 5.1(b), the representations and warranties contained in Section
3.4(a) shall be deemed to refer to the most recent statements furnished pursuant
to Sections 5.1(a) and 5.1(b), respectively;
(b)    at the time of and immediately after giving effect to such Credit
Extension, no Default shall have occurred and be continuing and the Required
Lenders shall not have demanded payment of the Obligations;
(c)    at the time of and immediately after giving effect to such Credit
Extension, the total Revolving Credit Exposures shall not exceed the Revolving
Line Portions, the aggregate outstanding principal amount of Bridge Loans shall
not exceed the Bridge Loan Sublimit and the Bridge Loan Cushion shall not be
less than 150% of the aggregate outstanding principal amount of Bridge Loans;
(d)    Administrative Agent shall have received a Borrowing Request, in
accordance with the requirements of this Agreement;
(e)    following a Conversion to Approving Lenders Funding Date, no Approving
Lender’s Credit Exposure shall exceed such Approving Lender’s Revolving Line
Portion; and
(f)    each request for a Credit Extension shall be deemed a representation and
warranty by the Borrower that after giving effect to such Credit Extension and,
if applicable, the acquisition by the Borrower (with the proceeds of such Credit
Extension) of assets which are eligible for inclusion in the Borrowing Base, the
Borrower shall have sufficient Collateral subject to the first priority
perfected Lien of the Administrative Agent that is eligible for inclusion in the
Borrowing Base which, when subject to the applicable advance rates set forth in
the definition of “Borrowing Base”, shall be in an amount that exceeds all
outstanding Credit Extensions.
The Borrower shall be deemed to make a representation and warranty to
Administrative Agent and the Lenders on the date of each Credit Extension
hereunder as to the matters specified in clauses (a), (b), (c) and (e) of this
Section 4.2.


70



--------------------------------------------------------------------------------






5.    AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees with Administrative Agent and the
Lenders that it shall, and shall cause its Subsidiaries to, perform and observe
each of the following covenants:

5.1    Financial Statements and Other Information. The Borrower shall deliver to
Administrative Agent (for distribution to each Lender):
(a)as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year, (i) the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, and reported
on by independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly the financial condition and results of operations of the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and (ii) a certification of a Responsible Officer that
such consolidated financial statements present fairly the financial condition
and results of operations of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;


(b)as soon as available and in any event within thirty (30) days after the end
of each month, (x) the consolidated and consolidating balance sheet and related
statements of operations of the Borrower and its Subsidiaries as of the end of
and for such month and the then elapsed portion of the Fiscal Year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous Fiscal Year and (y) a certification of a Responsible Officer that such
consolidated and consolidating financial statements present fairly the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year‑end audit adjustments and the absence of footnotes; provided,
however, that notwithstanding the foregoing, such information and statements for
the month of June in each year shall be delivered by the Borrower not later than
the date that is sixty (60) days after the end of such month; and


(c)concurrently with any delivery of financial statements under clauses (a) and
(b) of this Section, a certificate in substantially the form of Exhibit 5.1 of a
Responsible Officer (a “Compliance Certificate”) (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations of the financial covenants set
forth in Section 7 for such period, and (iii) stating whether any change in GAAP
or in the application thereof that has an impact on the financial statements of
the Consolidated Group or the calculation of the financial covenants set forth
in Section 7 hereof has occurred since the date of the audited financial
statements referred to in Section 3.4 and, if any such change has occurred that
has not been disclosed in a Compliance Certificate previously delivered,
specifying the effect of such change on the financial statements accompanying
such certificate;




71



--------------------------------------------------------------------------------





(d)concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether it obtained knowledge during the course of
its examination of such financial statements of any Default under the financial
covenants set forth herein (which certificate may be limited to the extent
required by accounting rules or guidelines);


(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
of its Subsidiaries with the SEC, or with any national securities exchange, or
any financial statements (including any related management discussion and
analysis) distributed by the Borrower to its shareholders or to any holder of
debt securities of the Borrower or any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished hereunder, as the case may be;


(f)as soon as available and in any event no later than the third Business Day of
each week, a Borrowing Base Certificate prepared as of the last Business Day of
the immediately preceding week (such last Business Day of each immediately
preceding week, a “Report Date”), together with:
(i)a summary aging, by vendor, of the Borrower’s accounts payable and any book
overdraft and an aging, by vendor, of any held checks;


(ii)a detail of all sold Inventory and unsold Inventory and an aging of all
Inventory;
(iii)for Assigned Bank Accounts, copies of summary account statements for each
bank where such cash is held, as of the applicable Report Date and bank
reconciliations;


(iv)for each of Assigned Material, Assigned Material in Transit, Assigned
Material - Unassigned Hedge, Confirmed Material and Foreign Material, a schedule
of (A) Inventory locations, (B) Market Value and Inventory quantities by
location and type of Inventory, (C) purchase dates for Inventory and (D) the
sales price;


(v)a calculation (in form and substance satisfactory to the Administrative
Agent) of the Bridge Loan Cushion and, if Bridge Loans shall then be
outstanding, evidence that the Bridge Loan Cushion is at least 150% of the
aggregate outstanding principal amount of Bridge Loans;
(vi)a summary of all Eligible Trade Receivables by counterparty and
amount;
(vii)a summary of all Eligible Supplier Advances by counterparty and amount;
(viii)a summary of all outstanding Secured Metals Leases and the Secured Metals
Lease Obligations thereunder; and


(ix)a summary of all Eligible Consigned Inventory, by Eligible Consignee and
Inventory type, quantity and Market Value.


72



--------------------------------------------------------------------------------







(g)not less than once per Fiscal Year (or more frequently as requested by the
Required Lenders if an Event of Default shall have occurred and be continuing),
the Borrower shall deliver to the Administrative Agent and each Lender, at the
Borrower’s sole cost and expense, a report prepared by an independent collateral
examiner satisfactory to Administrative Agent describing, in reasonable detail,
the results of its examination of the Collateral and the Borrower’s procedures
with respect thereto (including, without limitation, verifying the accuracy of
the Borrowing Base calculations, evaluating the Borrower’s controls over the
preparation of Borrowing Base Certificates, and analyzing and testing all
supporting documentation), provided, that the reports delivered once per Fiscal
Year as set forth above shall not be delivered more than 18 months nor less than
12 months after the previously delivered report.


(h)concurrently with any delivery of financial statements under clause (b) of
this Section, (i) an aging schedule of all Accounts Receivable and Eligible
Supplier Advances together with a list of the ten (10) obligors with the largest
amounts of total outstanding Accounts Receivable owing to the Borrower, and the
ten (10) suppliers to whom the Borrower has made the largest total outstanding
Eligible Supplier Advances; provided, that such list shall include each obligor
with total outstanding Accounts Receivable exceeding $500,000, and each supplier
to whom the Borrower has made total outstanding Eligible Supplier Advances
exceeding $500,000 (even if at such time there are more than ten (10) such
obligors or ten (10) such suppliers) and (ii) an inventory position report (in
form and substance acceptable to the Administrative Agent) which shall include,
among other things, a schedule of all hedged inventory.


(i)promptly after any request by Administrative Agent or any Lender (through
Administrative Agent), copies of any detailed audit reports, management letters,
or recommendations submitted to the Board of Directors (or the audit committee
of the Board of Directors) of the Borrower by independent accountants in
connection with the accounts or books of the Borrower or any of its
Subsidiaries, or any audit of any of them;


(j)not later than five Business Days after receipt thereof by the Borrower or
any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any contract regarding or related to any breach or default by any
party thereto or any other event that could impair the value of the interests or
the rights of the Borrower, in each case which could reasonably be expected to
have a Material Adverse Effect and, from time to time promptly following any
request therefor, such information and reports regarding such contracts as
Administrative Agent or the Required Lenders (through Administrative Agent) may
reasonably request;


(k)concurrently with any delivery of financial statements under clause (a) of
this Section, certificates of the Borrower’s insurance brokers, evidencing all
insurance required by Section 5.5 and showing Administrative Agent is named as
lender loss payee and additional insured, as applicable, with respect thereto;


(l)promptly following any request therefor, such other information and reports
regarding the operations, business, affairs, legal or corporate affairs, and
financial condition of


73



--------------------------------------------------------------------------------





the Borrower or any of its Subsidiaries (including with respect to the
Collateral), or compliance with the terms of this Agreement and the other Loan
Documents, as Administrative Agent or any Lender (through Administrative Agent)
may reasonably request; and
(m) as soon as available and in any event no later than the tenth Business Day
of each month, a Borrowing Base Certificate prepared as of the last Business Day
of the immediately preceding month (such last Business Day of each immediately
preceding month, a “Monthly Report Date”), together with a reconciliation of
inventory reported on such Borrowing Base Certificate to inventory reported on
the monthly financial statements delivered as of such Monthly Reporting Date
pursuant to Section 5.1(b).


Documents required to be delivered pursuant to this Section 5.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so, shall be deemed to have been delivered on
the date on which such documents are posted electronically by the Borrower or on
the Borrower’s behalf on the Platform to which each Lender and Administrative
Agent have access; provided that: (i) the Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender who requests the Borrower
to deliver such paper copies until written request to cease delivering paper
copies is given by Administrative Agent or such Lender; (ii) the Borrower shall
notify (which may be by facsimile or electronic mail) Administrative Agent and
each Lender of the posting of any such documents and provide to Administrative
Agent by email electronic versions (i.e. soft copies) of such documents; and
(iii) in every instance the Borrower shall provide paper copies of the
Compliance Certificates required by clause (c) of this Section 5.1 and the
Borrowing Base Certificate required by clause (f) of this Section 5.1 to
Administrative Agent. Except for the Compliance Certificates and the Borrowing
Base Certificates, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. To the
extent delivery of any of the documents referred to above shall come due on a
day other than a Business Day, delivery of such documents shall be required
(notwithstanding the provisions above) to be made on the next following Business
Day.



5.2    Notices of Material Events. The Borrower shall deliver to Administrative
Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any of its Affiliates that (i) involves any Loan
Document or the Transactions, or (ii) involves an amount in controversy in
excess of $1,000,000, or (iii) if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower in an aggregate amount exceeding $1,000,000;


74



--------------------------------------------------------------------------------





(d)    any Multiemployer Plan entering “endangered status” or “critical status”
under Section 412 or 432 of the Code or reorganization status under Section 4241
of ERISA if such status could reasonably be expected to result in liability of
the Borrower in an aggregate amount exceeding $1,000,000;
(e)    the assertion of any claim pursuant to applicable Environmental Law,
including alleged violations of or non-compliance with permits, licenses, or
other authorizations issued pursuant to applicable Environmental Law by any
Person against, or with respect to the activities of, the Borrower that would
(either individually or in the aggregate) reasonably be expected to result in an
Environmental Liability in excess of $1,000,000;
(f)    any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other material labor disruption
against or involving the Borrower which could reasonably be expected to result
in a Material Adverse Effect;
(g)    any material change in accounting policies or financial reporting
practices by the Borrower or any of its Subsidiaries;
(h)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(i)    promptly notify the Administrative Agent upon obtaining knowledge
thereof, of any change in ownership or control of any Approved Depository or any
other depository at which, from time to time, any Confirmed Material and/or
Assigned Material and/or Assigned Material – Unassigned Hedge is located; it
being understood that from and after the date of delivery by the Borrower of
such notice, and until such time as the Administrative Agent and the Required
Lenders have approved in writing such change in ownership or control (in the
Administrative Agent’s and each Lender’s sole discretion), the Confirmed
Material and/or Assigned Material and/or Assigned Material – Unassigned Hedge
located at any such Approved Depository, shall be deemed ineligible for
inclusion in the Borrowing Base; and
(j) to the knowledge of the Borrower, any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified in parts II(c) or II(d) of such certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

5.3    Existence; Conduct of Business. The Borrower shall do or cause to be done
all things necessary to preserve, renew, and keep in full force and effect its
legal existence and, except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.3.

5.4    Payment of Obligations. The Borrower shall pay its obligations, including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the


75



--------------------------------------------------------------------------------





failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

5.5    Maintenance of Properties; Insurance. The Borrower shall (a) maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by similarly sized companies engaged in
the same or similar businesses operating in the same or similar locations. The
Borrower will furnish to Administrative Agent, upon request of Administrative
Agent, information in reasonable detail as to the insurance so maintained. Each
general liability insurance policy shall name Administrative Agent as additional
insured. Each insurance policy covering Collateral shall name Administrative
Agent as lender loss payee subject to such customary lender loss payable
provisions as Administrative Agent may reasonably request including clauses or
endorsements that provide that (x) such policy will not be canceled or
materially changed without 30 days prior written notice to Administrative Agent
(other than for non-payment of premiums, in which case not less than 10 days’
prior written notice shall be sufficient), (y) Administrative Agent’s interest
shall be insured regardless of any breach or violation by the Borrower of any
warranties, declarations, or conditions contained in such policies, and (z)
Administrative Agent’s interest shall not be invalidated by the use or operation
of the Collateral for purposes which are not permitted by such policies, nor by
any foreclosure or other proceedings relating to the Collateral.

5.6    Books and Records; Inspection Rights. The Borrower shall keep proper
books of record and account in which full, true, and correct entries in
accordance with GAAP are made of all dealings and transactions in relation to
its business and activities. In addition to and without limiting the Borrower’s
obligations under Section 5.1(g), the Borrower shall permit any representatives
(including consultants, auditors, accounts, and advisors) designated by
Administrative Agent or any Lender, upon reasonable prior notice if no Event of
Default then exists (and the Required Lenders shall not have demanded payment of
the Obligations), to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its employees, officers, management and independent accountants,
all at such reasonable times and as often as reasonably requested. In addition
to the foregoing, the Borrower shall permit any representatives designated by
Administrative Agent (including any consultants, accountants, collateral
auditors and appraisers) to conduct appraisals, valuations, audits, and
inspections of the Collateral at such times and intervals as reasonably
designated by Administrative Agent, provided, if no Event of Default exists (and
the Required Lenders shall not have demanded payment of the Obligations), the
Borrower shall not be liable for the costs of more than one (1) such appraisal,
audit, valuation and inspection in any calendar year.

5.7    Compliance with Laws. The Borrower shall comply with all laws, rules,
regulations, and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

5.8    Further Assurances. Subject to the terms of the Security Agreement, the
Borrower shall execute any and all further documents, Financing Statements,
agreements and instruments, and take all such further actions (including the
filing and recording of Financing Statements and other documents), which may be
required under any applicable law, or which Administrative Agent


76



--------------------------------------------------------------------------------





may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrower.

5.9    Deposit Account Control. The Borrower shall cause each of its Deposit
Accounts (other than (a) any Deposit Account that is a payroll, withholding tax,
or tax trust or fiduciary account, so long as the Borrower and its Subsidiaries
do not deposit or maintain funds in such payroll accounts or tax accounts in
excess of amounts necessary to satisfy current payroll liabilities, payroll
taxes or other wage and benefit payments, and (b) any Deposit Account that
Administrative Agent determines is not material) to be a Controlled Account.

5.10    Multiemployer Plan Reporting.
(a)    Notice of Multiemployer Plan. The Borrower shall deliver to
Administrative Agent and each Lender prompt written notice of the Borrower
becoming party to or bound to any Multiemployer Plan setting forth the relevant
details of Multiemployer Plan.
(b)    Potential Withdrawal Liability. On or before the last day of each
calendar year after the Effective Date, the Borrower shall, pursuant to Section
101(l) of ERISA, request in writing from the plan sponsor or administrator of
each Multiemployer Plan a notice of potential Withdrawal Liability as of the
last day of the preceding plan year with an explanation of how such estimated
liability was determined and promptly deliver to Lender copies of any such
notices received from the plan sponsor or administrator of each Multiemployer
Plan.

5.11    CFC Documents. With respect to each Eligible CFC Loan, the Borrower
shall (i) deposit or cause CFC to deposit all CFC Collateral with a CFC Approved
Depository, which CFC Approved Depository shall execute and deliver to the
Administrative Agent a Depository Agreement, provided, that any single coin
valued at $1,000,000 or more that constitutes CFC Collateral shall be stored at
the A-M Global Logistics Las Vegas, Nevada facility (in its capacity as a CFC
Approved Depository), (ii) insure or cause CFC to insure all CFC Collateral in
amounts and coverages acceptable to the Administrative Agent, which insurance
policy shall name the Administrative Agent on behalf of the Secured Parties, as
lender loss payee, (iii) comply and cause CFC to comply with all of the terms
and conditions of each CFC Assignment, Borrower Assignment, and each other CFC
Loan Document, (iv) other than in respect of CFC Acquired Loans, deliver to the
Administrative Agent (upon request by the Administrative Agent), a UCC search
with respect to each CFC Borrower indicating that no Liens cover the applicable
CFC Collateral except in favor of CFC, the Borrower or the Administrative Agent,
together with a copy of the UCC-1 Financing Statement filed by CFC with respect
to each CFC Borrower, (v) deliver and cause CFC to deliver to the Administrative
Agent and the Lenders at the time of the delivery of each Borrowing Base
Certificate a supplement thereto (in form acceptable to the Administrative Agent
and the Lenders) with respect to the CFC Collateral and CFC Loans, (vi) from
time to time, at Administrative Agent’s request, make such revisions to the CFC
Loan Documents as the Administrative Agent shall reasonably request, (vii) other
than in respect of CFC Acquired Loans, execute and deliver or cause CFC to
execute and deliver to the Administrative Agent (promptly upon request by the
Administrative Agent) the originally executed CFC Note together with the
applicable originally executed CFC Allonge and (viii) within 30 days prior to
funding each CFC Loan (other than CFC Acquired Loans) or, within 30 days prior
to the acquisition of each CFC Acquired Loan, in each case, of $250,000 or more,
conduct and document valuations of all Numismatic Collateral coins


77



--------------------------------------------------------------------------------





and/or Semi-Numismatic Collateral coins securing such CFC Loan, and provide
copies of such documentation upon request by the Administrative Agent or the
independent collateral examiner referred to in Section 5.1(g).

5.12    CFC Further Assurances. The Borrower shall (or shall cause CFC to, as
applicable) (a) correct any material defect or error that may be discovered in
any CFC Loan Document, or in the execution, acknowledgment or filing thereof,
and (b) do, execute, acknowledge, deliver, file and re-file any and all such
further acts, certificates, assurances and other instruments (including any
Financing Statements and amendments and continuation statements with respect
thereto) as may be required from time to time (i) to carry out more effectively
the purposes of any CFC Loan Document, (ii) to the fullest extent permitted by
applicable Law, to subject CFC’s or any CFC Borrower’s properties, assets,
rights or interests to the Liens now or hereafter intended to encumber such
properties, assets, rights or interests and, if so requested by the
Administrative Agent, the Liens granted by the Borrower to the Administrative
Agent under the Loan Documents, (iii) to perfect and maintain the validity,
effectiveness and priority of any of the Liens intended to be created or
assigned under any CFC Loan Documents and (iv) to assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent, for the benefit of itself and the Secured Parties, the rights granted or
now or hereafter intended to be granted to it under any CFC Loan Document or, if
so requested by the Administrative Agent, any other Loan Document. In
furtherance of the foregoing, the Borrower hereby authorizes the Administrative
Agent at any time to file assignments of any Financing Statements naming CFC as
the secured party and the applicable CFC Borrower as the debtor, in favor of the
Administrative Agent, for the benefit of itself and the Secured Parties.

5.13    Post-Closing Agreements. The Borrower shall use commercially reasonable
efforts, on or prior to the date which is sixty (60) days after the Effective
Date, to deliver to the Administrative Agent transportation control agreements
(in form and substance satisfactory to the Administrative Agent in its
reasonable discretion), duly executed by each Approved Carrier.

6.    NEGATIVE COVENANTS
The Borrower hereby covenants and agrees with Administrative Agent and the
Lenders that it shall, and shall cause its Subsidiaries to, perform and observe
each of the following covenants:

6.1    Indebtedness. The Borrower shall not, and shall cause its Subsidiaries
not to, create, incur, assume, or permit to exist any Indebtedness or Guarantee,
except:
(a)    Indebtedness evidenced by this Agreement and the other Loan Documents;
(b)    the Indebtedness described on Schedule 6.1, and any Refinancing
Indebtedness in respect of such Indebtedness;
(c)    Indebtedness arising in connection with Hedging Agreements permitted by
Section 6.12;
(d)    Indebtedness incurred in the Ordinary Course of Business under surety and
appeal bonds, performance bonds, bid bonds, appeal bonds, and similar
obligations;
(e)    endorsements of instruments or other payment items for deposit;


78



--------------------------------------------------------------------------------





(f)    unsecured Indebtedness of Goldline in the form of loans made by the
Borrower to Goldline to the extent permitted under Section 6.5(h);
(g)    Permitted Secured Metals Lease Obligations in an aggregate principal
amount outstanding at any time not to exceed $25,000,000;
(h)    Indebtedness of AM&ST Associates, LLC and the Borrower in an aggregate
principal amount not to exceed $750,000 incurred for the purpose of acquiring
equipment; and
(i)    Indebtedness of the Trust Subsidiary incurred pursuant to the Trust
Securitization.

6.2    Liens. The Borrower shall not, and shall cause its Subsidiaries not to,
create, incur, assume, or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except for Permitted Encumbrances.

6.3    Fundamental Changes; Lines of Business.
(a)    The Borrower shall not, and shall cause its Subsidiaries not to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease, or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets, (in each case, whether now owned or hereafter acquired), or
liquidate, wind up, or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (and the Required Lenders shall not have demanded payment of
the Obligations):
(i)    any Subsidiary of the Borrower may merge into the Borrower or any other
Wholly-Owned Domestic Subsidiary of the Borrower; provided, if the Borrower is
party to any such transaction, the Borrower shall be the surviving entity, or if
the Borrower is not a party, a Wholly-Owned Domestic Subsidiary shall be the
surviving entity; and
(ii)    the Borrower or any Subsidiary of the Borrower may sell, transfer,
lease, or otherwise dispose of its assets as permitted pursuant to Section 6.4.
(b)    The Borrower shall not engage to any material extent in any business
other than businesses of the type conducted by the Borrower on the Effective
Date and businesses reasonably related thereto.

6.4    Dispositions. The Borrower shall not, and shall cause its Subsidiaries
not to, make any Disposition, except:
(a)    Dispositions of equipment that is substantially worn, damaged, or
obsolete in the Ordinary Course of Business;
(b)    Dispositions of cash and Cash Equivalents in the Ordinary Course of
Business;
(c)    Dispositions of property by any Subsidiary of the Borrower to the
Borrower or to any other Subsidiary of the Borrower;


79



--------------------------------------------------------------------------------





(d)    licenses, sublicenses, leases, or subleases granted to third parties in
the Ordinary Course of Business not interfering with the business of the
Borrower or any of its Subsidiaries;
(e)    sales or exchanges of specific items of equipment solely to replace such
equipment with replacement equipment of substantially equivalent or greater
value;
(f)    Equity Issuances by a Wholly-Owned Subsidiary of the Borrower to the
Borrower or another Wholly-Owned Subsidiary of the Borrower constituting an
Investment permitted hereunder;
(g)    any abandonment or cancellation of intellectual property that, in the
reasonable good faith judgment of the Borrower, is no longer used or useful in
any material respect in the business of the Borrower and its Subsidiaries taken
as a whole;
(h)    the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement;
(i)    the granting of Permitted Encumbrances;
(j)    the sale of Ownership Based Financing Property under Permitted Ownership
Based Financings, so long as the cash proceeds of such sale shall be deposited
by the applicable Ownership Based Financing Counterparty directly into a
Controlled Account; and
(k)    Dispositions not otherwise permitted under this Section 6.4; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition and (ii) the aggregate fair market value of all property
Disposed of in reliance on this clause (k) in any Fiscal Year shall not exceed
$2,500,000.

6.5    Investments. The Borrower shall not, and shall cause its Subsidiaries not
to, make, or permit to remain outstanding any Investments except:
(a)    Investments outstanding on the Effective Date and identified on Schedule
3.14;
(b)    Investments in cash and Cash Equivalents that are, to the extent required
hereunder, subject to the Security Agreement and Control Agreements in favor of
Administrative Agent;
(c)    Investments in Hedging Agreements permitted under Section 6.12;
(d)    Investments consisting of deposits that constitute Permitted Encumbrances
pursuant to clauses (c) and (d) thereof;
(e)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the Ordinary Course of Business;
(f)    Investments constituting (i) Accounts Receivable arising, (ii) trade debt
granted, or (iii) deposits made by the Borrower or a Subsidiary in connection
with the purchase price of goods or services, in each case in the Ordinary
Course of Business;
(g)    Investments which constitute Repos;


80



--------------------------------------------------------------------------------





(h)    loans made by the Borrower to Goldline in an aggregate principal amount
outstanding at any time not to exceed $2,000,000;
(i)    the ownership (direct or indirect) of the Equity Interests of the Trust
Subsidiary, and the transactions permitted under Section 6.7(f);
(j)    Investments in CFC Loans; and
(k)    Investments, in addition to those permitted by the other clauses of this
Section, in an aggregate amount up to but not exceeding $35,000,000 (inclusive
of the Borrower’s Investment in Goldline (including under Section 6.5(h)) at any
time outstanding, provided, that the prior written approval of the Required
Lenders shall be required for any such Investment in an amount greater than
$5,000,000 (other than Investments by the Borrower in Goldline in an aggregate
amount not to exceed $17,500,000), which consent shall not be unreasonably
withheld, conditioned or delayed.
For purposes hereof, the aggregate amount of an Investment at any time shall be
deemed to be equal to (i) the aggregate amount of cash, together with the
aggregate fair market value of property, loaned, advanced, contributed,
transferred, or otherwise invested that gives rise to such Investment minus (ii)
the aggregate amount of distributions or other repayments received in cash in
respect of such Investment. The amount of an Investment shall not in any event
be reduced by reason of any write off of such Investment nor increased by any
increase in the amount of earnings retained in the Person in which such
Investment is made or by any increase in the value of such Investment.

6.6    Restricted Payments. The Borrower shall not, and shall cause its
Subsidiaries not to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, other than:
(a)    Restricted Payments by any Subsidiary of the Borrower to the Borrower;
(b)    the declaration and payment of the Borrower of dividends with respect to
its Equity Interests payable solely in additional Qualified Equity Interests;
and
(c)    dividends paid after the end of each Fiscal Quarter based on procedures
consistent with past practice.

6.7    Transactions with Affiliates. The Borrower shall not, and shall cause its
Subsidiaries not to, sell, lease, or otherwise transfer any assets to, or
purchase, lease, or otherwise acquire any assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) transactions in
the Ordinary Course of Business at prices and on terms and conditions that are
fair and reasonable and not less favorable to the Borrower than could be
obtained on an arm’s length basis from unrelated third parties, (b) transactions
expressly permitted by Sections 6.1, 6.3, 6.4, and 6.5 among the Borrower and
its Subsidiaries and not involving any other Affiliate of the Borrower, (c) any
Restricted Payments permitted by Section 6.6, (d) so long as it has been
approved by the Borrower’s Board of Directors in accordance with applicable law,
an indemnity provided for the benefit of officers and directors (or comparable
managers), (e) the payment of reasonable compensation, severance, or employee
benefit arrangements to employees, officers, and outside directors of the
Borrower in the Ordinary Course of Business, (f) the contribution, sale or other
transfer by the Borrower to the Trust Subsidiary (in connection with the Trust
Securitization) of (i) CFC Loans which are secured by Bullion Collateral and by
no other CFC Collateral and (ii)


81



--------------------------------------------------------------------------------





such Bullion Collateral securing such CFC Loans described in clause (i) above,
in each case on fair and reasonable terms, and (g) the sale by the Trust
Subsidiary to the Borrower of Precious Metals on fair and reasonable terms,
provided, that this Section 6.7 shall not permit the purchase of Inventory by
the Borrower from any Affiliate, unless such Inventory shall be free and clear
of all Liens held by the creditors of such Affiliate.

6.8    Restrictive Agreements. The Borrower shall not, and shall cause its
Subsidiaries not to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon, or to transfer to another Person, any of
its assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any Equity Interests it has issued or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary, or to otherwise transfer
properties or assets to or invest in the Borrower or any other Subsidiary;
provided that:
(i)    the foregoing shall not apply to (x) restrictions and conditions imposed
by law or by the Loan Documents, (y) restrictions and conditions existing on the
Effective Date identified on Schedule 6.8 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), and (z) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder; and
(ii)    clause (a) of this Section shall not apply to (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
securing such Indebtedness and (y) customary provisions in leases, licenses and
other contracts entered into in the Ordinary Course of Business restricting the
assignment thereof, or the transfer of or creation of Liens on assets subject
thereto.

6.9    Prepayments of Debt. The Borrower shall not, and shall cause its
Subsidiaries not to, purchase, redeem, retire, or otherwise acquire for value,
or set apart any money for a sinking, defeasance, or other analogous fund for
the purchase, redemption, retirement, or other acquisition of, or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of, any Indebtedness of the type described in clauses
(a) or (c) of the definition thereof (other than the Obligations).

6.10    Modifications of Certain Documents. The Borrower shall not, and shall
cause its Subsidiaries not to, consent to any modification, supplement, or
waiver of any of the provisions of (a) any agreement, instrument, or other
document evidencing or relating to Indebtedness, or (b) its Organizational
Documents, in each case without the prior written consent of Administrative
Agent.

6.11    Accounting Changes. The Borrower shall not, and shall cause its
Subsidiaries not to, (a) make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP, or (b) change its
Fiscal Year end date.

6.12    Hedging Agreements. The Borrower shall not, and shall cause its
Subsidiaries not to, enter into any Hedging Agreement, except Hedging Agreements
entered into in the Ordinary


82



--------------------------------------------------------------------------------





Course of Business to hedge or mitigate risks to which the Borrower has actual
exposure in connection with fluctuations of commodity prices, currencies, or
interest rates and not for any speculative purposes.

6.13    Sale Lease Back. The Borrower shall not, and shall cause its
Subsidiaries not to, enter into any arrangement, directly or indirectly, with
any Person whereby it shall dispose of any property, whether now owned or
hereafter acquired and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose as the property being
disposed of, provided, that this Section 6.13 shall not restrict the Borrower
from entering into any Ownership Based Financing.

6.14    Use of Proceeds. The Borrower shall not use the proceeds of any Loans
for any purpose other than (i) in respect of Revolving Credit Loans, to fund
Borrower’s working capital and general corporate needs including the payment of
transaction fees and expenses related to the closing of this Agreement and (ii)
in respect of Bridge Loans, to fund Investments not prohibited hereunder. The
Borrower shall not use any part of the proceeds of any Loan, whether directly or
indirectly, for any purpose that would be prohibited by Section 3.12 or 3.17, or
that violates any of the Regulations of the Board.

6.15    Depository Limits. The Borrower shall not permit Assigned Material,
Assigned Material – Unassigned Hedge, Confirmed Material or CFC Collateral
stored at any Approved Depository, Foreign Approved Depository or CFC Approved
Depository at any one time which is included in the Borrowing Base as of any
Report Date to exceed in the aggregate the limits provided for each Approved
Depository, Foreign Approved Depository or CFC Approved Depository, as set forth
on Schedule 1.1B, Schedule 1.1C or Schedule 1.1D, as applicable, hereto.

6.16    Unacceptable Jurisdiction. The Borrower shall not at any time permit
Precious Metals to be held or in transit in any jurisdiction which has been
reasonably objected to in writing by the Administrative Agent.

6.17    CFC Documents. With respect to each CFC Loan included or to be included
in the Borrowing Base, the Borrower shall not and shall cause CFC not to (i)
make or acquire any CFC Loan which together with then outstanding Eligible CFC
Loans would in the aggregate exceed the lesser of (A) the principal amount of
$50,000,000 or (B) 25% of the Borrowing Base as calculated and reported on the
Borrower’s most recent Borrowing Base Certificate delivered to the Lenders, (ii)
make any CFC Loan which by its original terms is payable more than 6 months
after its original execution date or (iii) renew or extend any CFC Note
evidencing a CFC Loan for more than 6 months.

6.18    Ownership Based Financing. The Borrower shall not enter into or
otherwise be a party to any Ownership Based Financing other than Permitted
Ownership Based Financings.

6.19    Secured Metals Leases. The Borrower shall not enter into or otherwise be
a party to any Secured Metals Leases other than Permitted Secured Metals Leases.

7.    FINANCIAL COVENANTS.

7.1    Leverage Ratio. The Borrower shall not permit the Leverage Ratio to
exceed 6.0 to 1.0 as at the last day of each month.


83



--------------------------------------------------------------------------------






7.2    Consolidated Tangible Net Worth. The Borrower shall maintain Consolidated
Tangible Net Worth of not less than $47,500,000 (subject to increase from time
to time as set forth in the proviso below) as at the last day of each month,
provided, that the minimum required Consolidated Tangible Net Worth under this
Section 7.2 shall automatically increase on each date of delivery of financial
statements pursuant to Section 5.1(a), by an amount equal to 25% of consolidated
net income (to the extent positive) of the Borrower (calculated in accordance
with GAAP) as reported in such financial statements.

7.3    Consolidated Working Capital. The Borrower shall maintain Consolidated
Working Capital of not less than $110,000,000 as at the last day of each month,
provided, that the minimum required Consolidated Working Capital under this
Section 7.3 shall automatically increase on each date of delivery of financial
statements pursuant to Section 5.1(a), by an amount equal to 25% of consolidated
net income (to the extent positive) of the Borrower (calculated in accordance
with GAAP) as reported in such financial statements.

7.4    Capital Expenditures. The Borrower shall not permit the aggregate amount
of Capital Expenditures by the Consolidated Group to exceed $3,000,000 for any
Fiscal Year, without the prior written consent of the Administrative Agent.

8.    EVENTS OF DEFAULT; REMEDIES.

8.1    Event of Default. If any of the following events (each such an event, an
“Event of Default”) shall occur:
(a)    The Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or as a result of demand by the Required Lenders or
otherwise;
(b)    The Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) or more Business Days;
(c)    any certification, representation, or warranty made or deemed made by or
on behalf of the Borrower in or in connection with this Agreement or any other
Loan Document or in any report, certificate, financial statement, or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document, shall prove to have been incorrect in any material respect when
made or deemed made (unless any such certification, representation or warranty
is qualified as to materiality or as to Material Adverse Effect, in which case
such certification, representation, or warranty shall prove to have been
incorrect in any respect);
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.1, 5.2, 5.3 (with respect to the Borrower’s
existence), 5.5, 5.9, 6 or 7, or the Borrower shall default in the performance
of any of its obligations contained in any of the Security Documents;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a), (b), or (d) of


84



--------------------------------------------------------------------------------





this Section) or any other Loan Document and such failure shall continue
unremedied for a period of 30 or more days;
(f)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable notice requirement or grace period);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(after giving effect to any applicable notice requirement or grace period);
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency or other relief in respect of the Borrower or any of
its Subsidiaries or debts, or of a substantial part of its assets, under any
Debtor Relief Laws or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, liquidator, rehabilitator, or similar official for
the Borrower or any of its Subsidiaries or for a substantial part of its or
their assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;
(i)    the Borrower or any of its Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, or other relief under any
Debtor Relief Laws now or hereafter in effect, (ii) consent to the institution
of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator,
liquidator, rehabilitator, or similar official for the Borrower or any of its
Subsidiaries or for a substantial part of any of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)    the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 (exclusive of amounts covered by insurance provided by a
financially sound insurance company and for which such insurer has accepted
liability) shall be rendered against the Borrower or any of its Subsidiaries and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any of its Subsidiaries to enforce any such judgment;


85



--------------------------------------------------------------------------------





(l)    an ERISA Event shall have occurred that, in the opinion of Administrative
Agent, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower or any of its
Subsidiaries in an aggregate amount exceeding $1,000,000;
(m)    the Liens created by the Security Documents shall at any time not
constitute a valid and perfected first-priority Lien on the collateral intended
to be covered thereby (other than any Collateral released under Section 9.10) in
favor of Administrative Agent, free and clear of all other Liens (other than
Permitted Encumbrances), or, except for expiration or termination in accordance
with its terms or with the consent of Administrative Agent, any of the Loan
Documents shall for whatever reason be terminated or cease to be in full force
and effect, or enforceability thereof shall be contested by the Borrower; or
(n)     any material permit or approval from any Governmental Authority is
terminated or otherwise fails to remain in full force and effect (whether as a
result of the expiration of such permit or approval in accordance with the terms
and provisions thereof or otherwise);
then, and in every such event (other than an event with respect to the Borrower
described in clauses (h) or (i) of this Section 8.1), and at any time thereafter
during the continuance of such event, WITHOUT LIMITING THE RIGHTS OF THE LENDERS
UNDER SECTION 2.18 AND THE RIGHT OF THE REQUIRED LENDERS TO DEMAND PAYMENT OF
THE LOANS AT ANY TIME IN THEIR SOLE DISCRETION, Administrative Agent may with
the consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) terminate the Revolving Line Portions, and
thereupon the Revolving Line Portions shall terminate immediately, (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower, and (iii)
exercise on behalf of itself, the Lenders all rights and remedies available to
it, the Lenders under the Loan Documents and applicable law; and in case of any
event with respect to the Borrower described in clauses (h) or (i) of this
Section 8.1, the Revolving Line Portions shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, or other notice of any kind, all of which are hereby waived by the
Borrower. In addition, if any Event of Default shall exist, Administrative Agent
may foreclose or otherwise enforce any Lien granted to Administrative Agent, for
the benefit of the Secured Parties, to secure payment and performance of the
Obligations in accordance with the terms of the Loan Documents and exercise any
and all rights and remedies afforded by applicable law, by any of the Loan
Documents, by equity, or otherwise.

8.2    Application of Payment. Subsequent to the acceleration of the Obligations
under Section 8.1 hereof or at any time after the demand by the Required Lenders
for payment of the


86



--------------------------------------------------------------------------------





Obligations, payments and prepayments with respect to the Obligations made to
Administrative Agent or the Lenders or otherwise received by Administrative
Agent or any Lender (from realization on Collateral or otherwise and subject to
the rights of Non-Defaulting Lenders pursuant to Section 2.17) shall be
distributed in the following order of priority: FIRST, to the reasonable costs
and expenses (including attorneys’ fees and expenses), if any, incurred by
Administrative Agent or any Lender in the collection of such amounts under this
Agreement or of the Loan Documents, including, without limitation, any costs
incurred in connection with the sale or disposition of any Collateral; SECOND,
to any fees then due and payable to Administrative Agent and Lenders under this
Agreement or any other Loan Document; THIRD, to the payment of interest then due
and payable on the Loans; FOURTH, on a pro rata basis, to the payment of
principal of the Loans until Fully Satisfied; FIFTH, to any other Obligations
not otherwise referred to in this Section, and SIXTH, to the Borrower, its
successors or assigns, or as a court of competent jurisdiction may otherwise
direct; provided, that Administrative Agent may elect to apply the proceeds of
any such Collateral to repay any Obligations before applying the proceeds of any
other Collateral provided under any Loan Document, if in the reasonable
determination of Administrative Agent, such order of application will maximize
the repayment of all of the Obligations. Administrative Agent shall have
absolute discretion as to the time of application of any such proceeds, moneys,
or balances in accordance with this Agreement. Upon any sale of Collateral by
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the purchase money by
Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to Administrative Agent or such officer or
be answerable in any way for the misapplication thereof.

8.3    Performance by Administrative Agent. If the Borrower shall fail to
perform any covenant or agreement in accordance with the terms of the Loan
Documents, upon not less than three (3) Business Days’ notice to the Borrower
(unless a shorter period is otherwise expressly set forth in any Loan Document),
Administrative Agent may perform or attempt to perform such covenant or
agreement on behalf of the Borrower. In such event, the Borrower shall, at the
request of Administrative Agent promptly pay any amount expended by
Administrative Agent in connection with such performance or attempted
performance to Administrative Agent, together with interest thereon at the
interest rate provided for in Section 2.10(b) from and including the date of
such expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of the Borrower under any Loan Documents.

8.4    DEMAND FEATURE. IN NO EVENT SHALL ANY PROVISION OF THIS AGREEMENT
PROVIDING FOR SPECIFIC EVENTS OF DEFAULT BE CONSTRUED TO WAIVE, LIMIT OR
OTHERWISE MODIFY THE DEMAND NATURE OF THE LOANS WHICH MAY BE MADE PURSUANT TO
THIS AGREEMENT, AND THE BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT THE
REQUIRED LENDERS’ RIGHT TO DEMAND PAYMENT AT ANY TIME IS ABSOLUTE AND
UNCONDITIONAL.

9.    ADMINISTRATIVE AGENT, COLLATERAL, AND AFFILIATES OF LENDERS.


87



--------------------------------------------------------------------------------






9.1    Authorization and Action.
(a)    Each of the Lenders hereby irrevocably appoints Administrative Agent to
act on its behalf as Administrative Agent hereunder and under the other Loan
Documents and authorizes Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 9 are solely for the benefit
of Administrative Agent and the Lenders, and the Borrower has no rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes Administrative Agent to act as the agent of such Lender for purposes
of acquiring, holding, and enforcing any and all Liens on Collateral granted by
the Borrower to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection,
Administrative Agent, as collateral agent and any co-agents, sub-agents, and
attorneys-in-fact appointed by Administrative Agent pursuant to Section 9.5 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of Administrative Agent, shall be entitled
to the benefits of all provisions of this Sections 9 and 10 as if set forth in
full herein with respect thereto. Administrative Agent is authorized on behalf
of all the Lenders, without the necessity of any notice to or further consent
from the Lenders, from time to time to take any action with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon any Collateral granted pursuant to any Security
Document.

9.2    Administrative Agent and its Affiliates.
(a)    The Person serving as Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, own securities of, lend money to, act as the financial advisor or
in any advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
(b)    Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) is engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 9 as “Activities”) any may engage in the Activities
with or on behalf of the Borrower or its Affiliates. Furthermore, the members of
the


88



--------------------------------------------------------------------------------





Agent’s Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Borrower and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower or its respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans, or other
financial products of the Borrower or its Affiliates. Each Lender understands
and agrees that in engaging in the Activities, the members of the Agent’s Group
may receive or otherwise obtain information concerning the Borrower or its
Affiliates (including information concerning the ability of the Borrower to
perform its obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. Neither Administrative Agent nor any other member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
any Lender, nor be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any Affiliate of the
Borrower) or to account for any revenue or profits obtained in connection with
the Activities, except that Administrative Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by Administrative Agent to the Lenders.
(c)    Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of any Lender hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of any Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification of any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by any members of the Agent’s Group of
information (including information concerning the ability of the Borrower to
perform its obligations hereunder and under the other Loan Documents), or (iii)
any other matter, shall give rise to any fiduciary, equitable, or contractual
duties (including any duty of trust or confidence) owing by Administrative Agent
or any member of the Agent’s Group to any Lender including any such duty that
would prevent or restrict any member of the Agent’s Group from acting on behalf
of customers (including the Borrower or its Affiliates) or for its own account.

9.3    Duties. Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in


89



--------------------------------------------------------------------------------





writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity; and
(d)    shall not be liable for any damage or loss resulting from or caused by
events or circumstances beyond Administrative Agent's reasonable control,
including nationalization, expropriation, currency or funds transfer
restrictions, the interruption, disruption, or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications, or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes, or other natural disasters,
civil, and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts, or errors by the Borrower in its instructions to
Administrative Agent.

9.4    Administrative Agent’s Reliance, Etc.
(a)    Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8 and 10.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
the Borrower or a Lender has given written notice describing such Default or
Event of Default to Administrative Agent. Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.
(b)    Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, or other writing (including any electronic
message, Internet or intranet website posting


90



--------------------------------------------------------------------------------





or other distribution) reasonably believed by it to be genuine and to have been
signed, sent, or otherwise authenticated by the proper Person. Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, Administrative Agent may presume that such condition
is satisfactory to such Lender, unless Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.5    Sub-Agents. Administrative Agent may perform any and all its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Administrative Agent.
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers by or through their respective Related
Parties. Administrative Agent is authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders from
time to time to permit any co-agents, sub-agents and attorneys-in-fact appointed
by Administrative Agent to take any action with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Security Document. The
exculpatory provisions of this Section 9, as well as all other indemnity and
expense reimbursement provisions of this Agreement (including, without
limitation, Section 10.3), shall apply to any such sub-agent and to the Related
Parties of Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents. Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.6    Resignation.
(a)    Administrative Agent may resign at any time by giving not less than
thirty (30) days written notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with and, so long as no Default or Event
of Default then exists, subject to the approval (not to be unreasonably withheld
or delayed) of, the Borrower, to appoint a successor, which shall be a financial
institution with an office in the United States, or an Affiliate of any such
financial institution with an office in the United States. If no successor shall
have been so appointed by the Required Lenders and, if applicable, the Borrower
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders)(the “Resignation Effective Date”), then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.


91



--------------------------------------------------------------------------------





(b)    With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
possessory Collateral held by Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring Administrative Agent, all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than any rights to indemnity
payments owed to the retiring Administrative Agent) and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section and Section 10.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.7    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. In
this regard, each Lender further acknowledges that Emmet, Marvin & Martin, LLP
is acting in this transaction as special counsel to Rabobank only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

9.8    Other Agent Titles. Anything herein to the contrary notwithstanding, none
of the “Bookrunner” or “Joint Lead Arrangers” or “Syndication Agent” listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent or a Lender hereunder.

9.9    Agent May File Proofs of Claim; Bankruptcy Events. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower or any Subsidiary, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand for payment from the Borrower or


92



--------------------------------------------------------------------------------





any other Person primarily or secondarily liable) shall be entitled and
empowered (but not obligated), by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 2 and 10.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2 and 10.3.

9.10    Collateral.
(a)(i)    The Secured Parties irrevocably authorize Administrative Agent, at its
option and in its discretion:


(x) to release any Lien (A) on all Collateral upon Full Satisfaction of all the
Obligations and termination of the Revolving Line Portions, (B) with respect to
any Collateral that is sold or otherwise Disposed of to a Person other than the
Borrower pursuant to a Disposition permitted by Section 6.4 (other than any
Disposition permitted by clause (c) of Section 6.4), provided, that if any
Ownership Based Financing Property shall be re-acquired by the Borrower after
the Administrative Agent shall have released its Lien thereon, the
Administrative Agent’s Lien shall re-attach automatically contemporaneously
therewith or (C) subject to Section 10.2, as may be approved, authorized, or
ratified in writing by the Required Lenders;
(y) to subordinate any Lien on any Collateral to the holder of any Lien on such
property that is permitted by clause (g) of the definition of “Permitted
Encumbrances”; and
(z) to confirm in writing whether specific items or types of the Borrower’s
property are or are not included in the Collateral pursuant to the Loan
Documents.
(b)Upon request by Administrative Agent at any time, the Secured Parties will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property pursuant to this Section
9.10.


(c)Administrative Agent, at the sole expense of the Borrower, shall execute and
deliver to the Borrower all releases or other documents reasonably necessary or
desirable to evidence or effect any release of Liens authorized under Section
9.10(a); provided, that (i) Administrative Agent shall not be required to
execute any document necessary to evidence such


93



--------------------------------------------------------------------------------





release authorized under clause (i) of Section 9.10(a) unless a Responsible
Officer shall certify in writing to Administrative Agent that the transaction
requiring such release is permitted under the Loan Documents (it being
acknowledged that Administrative Agent may rely on any such certificate without
further enquiry), (ii) Administrative Agent shall not be required to execute any
document necessary to evidence such release on terms that, in Administrative
Agent’s opinion, would expose Administrative Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (iii) no such release shall in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Borrower in respect
of) all interests retained by the Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. To the extent
Administrative Agent is required to execute any releases or other documents in
accordance with this Section 9.10(c), Administrative Agent shall do so promptly
upon request of the Borrower without the consent or further agreement of any
Secured Party.


(d)Administrative Agent shall have no obligation whatsoever to any of the
Secured Parties to assure that the Collateral exists or is owned by the Borrower
or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Administrative Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or that any particular items of Collateral
meet the eligibility criteria applicable in respect thereof or whether to
impose, maintain, reduce, or eliminate any particular reserve hereunder or
whether the amount of any such reserve is appropriate or not, or to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Administrative Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion given Administrative Agent’s own interest in
the Collateral in its capacity as one of the Lenders and that Administrative
Agent shall have no other duty or liability whatsoever to any Secured Party as
to any of the foregoing, except as otherwise provided herein. For the avoidance
of doubt, nothing set forth herein shall limit the Administrative Agent’s
obligations, if any, as described in Section 3(q) of the Security Agreement.


(e)The Secured Parties hereby irrevocably authorize Administrative Agent, based
upon the instruction of the Required Lenders, to i) consent to, credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including under Section 363 of the Bankruptcy Code, ii)
credit bid or purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, or iii) credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by Administrative Agent
(whether by judicial action or otherwise) in accordance with applicable law. In
connection with any such credit bid or purchase, (A) the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent


94



--------------------------------------------------------------------------------





or unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Administrative Agent
to credit bid or purchase at such sale or other disposition of the Collateral
and, if such claims cannot be estimated without unduly delaying the ability of
Administrative Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Secured Parties whose Obligations are credit
bid shall be entitled to receive interests (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) in the asset or assets so purchased (or in the Equity Interests
of the acquisition vehicle or vehicles that are used to consummate such
purchase), and (B) Administrative Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by such acquisition vehicle or vehicles and in connection
therewith Administrative Agent may reduce the Obligations owed to the Secured
Parties (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) based upon the
value of such non-cash consideration.



9.11    Agency for Perfection. Administrative Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting the Administrative Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the UCC can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver possession or control of such Collateral to Administrative Agent or in
accordance with Administrative Agent’s instructions. To the extent that a Lender
acts as agent for the Administrative Agent as set forth in this Section 9.11,
such Lender shall be entitled to the same benefits as the Administrative Agent
under Section 9.10(d) above.

9.12    Intercreditor Agreement. Each Lender hereby authorizes the
Administrative Agent to enter into the Intercreditor Agreement on its behalf and
agrees to be bound by the terms thereof, and hereby agrees that the terms
thereof do not constitute a release of Collateral or subordination of Liens for
the purpose of Section 10.2(b).

9.13    Appointment of the Administrative Agent for the German Security
Agreement. Notwithstanding Sections 9.1 through 9.12, the Administrative Agent
shall hold, administer and enforce any security interest which is assigned or
transferred to it pursuant to the German Security Agreement as trustee or agent
for the benefit of the Secured Parties and each Lender appoints the
Administrative Agent to act on its behalf as trustee (Treuhänder) under German
law with regard to any security interest created by the German Security
Agreement.

9.14    Appointment of the Administrative Agent for the Swiss Security
Agreement. Notwithstanding Sections 9.1 through 9.13, in relation to the Swiss
Security Agreement, each present and future Secured Party hereby authorizes the
Administrative Agent:


(a)    to (i) accept and execute in its name and for its account as its direct
representative (direkter Stellvertreter) the Swiss law pledge created or
evidenced or expressed to be created or evidenced under or pursuant to the Swiss
Security Agreement for


95



--------------------------------------------------------------------------------





the benefit of such Secured Party and (ii) hold, administer and, if necessary,
enforce any such security on behalf of each relevant Secured Party which has the
benefit of such security;
(b)    to agree as its direct representative (direkter Stellvertreter) to
amendments and alterations to the Swiss Security Agreement in accordance with
this Agreement;
(c)    to effect as its direct representative (direkter Stellvertreter) any
release of a security created or evidenced or expressed to be created or
evidenced under the Swiss Security Agreement in accordance with this Agreement;
and
(d)    to exercise as its direct representative (direkter Stellvertreter) such
other rights granted to the Administrative Agent hereunder or under the Swiss
Security Agreement.

10.    MISCELLANEOUS

10.1    Notices.
(a)General Address for Notices. Except in the case of communications expressly
permitted to be given by telephone hereunder or under any other Loan Documents,
all notices and other communications (“Communications”) provided for herein or
in any other Loan Document shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or, subject to Section 10.1(b), by electronic communication, as
follows:


(i)if to the Borrower, to it at: 2121 Rosencrans Avenue, Suite 6300 El Segundo,
California 90245, Attention: Thor Gjerdrum, Chief Operating Officer, Telecopy
no. (310) 319-0279, email: thor@amark.com with a copy to: Cary Dickson, Chief
Financial Officer, Telecopy no. (310) 319-0297, email: cdickson@amark.com;


(ii)if to Administrative Agent in connection with any Borrowing Request,
Interest Election Request, or any payment or prepayment of the Obligations, to
it at c/o Agency Services, at 245 Park Avenue, New York, NY 10167, Attention:
Sui Price; (Telephone No. (212) 574-7331; Telecopy No. (914) 304-9327; Email:
fm.am.syndicatedloans@rabobank.com, with a copy to: sui.price@rabobank.com;


(iii)if to Administrative Agent in connection with any other matter (including
deliveries under Section 5.1 and other matters), to it at Rabobank Loan
Syndications, 245 Park Avenue, New York, NY 10167, Attention: Loan Syndications
(Telecopy No. (212) 808-2578; Telephone No. Telephone No. (212) 916-7974; Email:
syndications.ny@rabobank.com; csg@rabobank.com; and
fm.us.newyork.CreditCompliance@rabobank.com); and


(iv)if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to


96



--------------------------------------------------------------------------------





have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day). Notices delivered through electronic
communications to the extent provided in Section 10.1(b), shall be effective as
provided in such Section 10.1(b).
(b)Electronic Communications. Communications to the Lenders under the Loan
Documents may be delivered or furnished by electronic communications pursuant to
procedures approved by Administrative Agent. Administrative Agent and the
Borrower may, in their discretion, agree to accept Communications to it under
the Loan Documents by electronic communications pursuant to procedures approved
by it; provided that approval of such procedures may be limited to particular
Communications. Unless Administrative Agent otherwise prescribes, (i)
Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) Communications posted on an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in clause (i) of this
Section 10.1(b) notification that such Communication is available and
identifying the website address thereof; provided that, for both clauses (i) and
(ii) of this Section 10.1(b), if such Communication is not sent during the
normal business hours of the recipient, such Communication shall be deemed to
have been sent at the opening of business on the next Business Day.
(c)Change of Address for Notices. Any party hereto may change its address or
telecopy number for, or individual designated to receive, Communications under
the Loan Documents by notice to the other parties hereto (or, in the case of any
such change by a Lender, by notice to the Borrower and Administrative Agent).
All Communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.


(d)Electronic Transmission System. The Borrower and the Lenders agree that
Administrative Agent may make the Communications available to the Lenders and
the Borrower by posting the Communications on IntraLinks, SyndTrak, or a
substantially similar electronic transmission system or digital workspace
provider (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE AGENT PARTIES HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT, OR OTHERWISE) ARISING
OUT OF THE BORROWER’S OR


97



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
THE BORROWER, ANY LENDER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF ANY AGENT PARTY'S TRANSMISSION OF COMMUNICATIONS THROUGH THE
PLATFORM.


(e)Communications through the Platform. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes hereof. Each Lender agrees (i) to provide to
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.


(f)Reliance on Notices. Administrative Agent and the Lenders shall be entitled
to rely and act upon any notices (including telephonic notices of a Borrowing)
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.
Administrative Agent may record all telephonic notices to, and other telephonic
communications with, Administrative Agent, and each of the parties hereto hereby
consents to such recording.



10.2    Waivers; Amendments.
(a)No Deemed Waivers; Remedies Cumulative. No failure or delay by Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of Administrative Agent, the Lenders, and the other Secured Parties
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 10.2(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether Administrative Agent, any Lender
may have had notice or knowledge of such Default at the time.




98



--------------------------------------------------------------------------------





(b)Amendments. Neither this Agreement, nor any other Loan Document nor any
provision hereof or thereof may be waived, amended, or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower, Administrative Agent, and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by Administrative Agent and the Borrower, in each case
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase any Revolving Line Portion of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the amount or rate of interest thereon, or reduce the amount or rate of any fees
due hereunder, without the written consent of each Lender affected thereby
(provided, that in no event shall (A) the waiver of applicability of Section
2.10(b) (which waiver shall be effective with the written consent of the
Required Lenders), or (B) any reduction, deferral, or waiver of any mandatory
prepayment constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (ii), (iii) postpone the scheduled date of payment
of the principal amount of any Loan, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
extend the Revolving Credit Maturity Date or any earlier maturity date of Loans,
without the written consent of each Lender affected thereby, (iv) modify Section
2.15(c) or (d) or any other provision of any Loan Document which has the effect
of changing the pro rata nature of payments to or disbursements by Lenders,
without the consent of each Lender adversely affected thereby, (v) modify
Section 8.2 without the written consent of each Lender, (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vii) except
as permitted by Section 9.10, contractually subordinate the payment of all the
Obligations to any other Indebtedness or contractually subordinate the priority
of all Liens in favor of Administrative Agent to the Liens securing any other
Indebtedness (other than Indebtedness permitted by Section 6.1(c)), without the
written consent of each Lender, (viii) amend the definition of “Borrowing Base”
or any defined term used therein without the written consent of all Lenders
(except as otherwise expressly provided herein or in any schedule hereto), (ix)
except as permitted by Section 9.10, release all or a substantial portion of the
Collateral (or that portion of Collateral, the release of which would result in
(x) an excess of the sum of (i) the then outstanding Revolving Credit Loans plus
(ii) the then outstanding Secured Metals Lease Obligations, over the Borrowing
Base or (y) the Bridge Loan Cushion being less than 150% of the then outstanding
Bridge Loans) without the written consent of each Lender, (x) amend, modify or
waive Section 2.18 or any rights or obligations of Declining Lenders without the
consent of each Lender, (xi) amend, modify, or eliminate Section 9.10 without
the written consent of each Lender or (xii) amend, modify or waive Section 2.8
without the consent of each Lender; provided, further that (A) no such agreement
shall amend, modify, or otherwise affect the rights or duties of Administrative
Agent hereunder without the prior written consent of Administrative Agent, and
(B) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto.


(c)Notwithstanding anything to the contrary herein, (A) a Declining Lender shall
not have any right to (1) consent to or approve any amendment, modification or
waiver or (2) direct, or consent to or approve any direction to, the
Administrative Agent


99



--------------------------------------------------------------------------------





to take or refrain from taking any action hereunder, in each case which does not
directly affect either (x) such Declining Lender or any Loan made by it or (y)
Collateral securing Obligations owed to such Declining Lender or guarantees
thereof and, (B) the preceding clause (A) shall not limit any right of a
Declining Lender to consent to or approve any amendment, modification or waiver
referred to in Section 10.2(b) solely to the extent relating to a Loan made by
such Declining Lender.


Notwithstanding anything to the contrary contained herein, (i) each of Schedules
1.1A, 1.1B, 1.1C, 1.1D, 1.1E, 1.1F and 1.1G hereto may be amended with the
consent of the Borrower, the Administrative Agent and the Required Lenders and
(ii) the Intercreditor Agreement shall not be amended, modified or waived
without the written consent of the Administrative Agent and the Required
Lenders. The following procedure may be used, in the sole discretion of the
Administrative Agent, to effect any and all amendments or modifications
requested by the Borrower to Schedule 1.1A, 1.1B, 1.1C, 1.1D, 1.1E, 1.1F and/or
1.1G hereto: (x) the Borrower shall deliver a written request to the
Administrative Agent, which request shall be provided by the Administrative
Agent to the Lenders through posting on DebtDomain or other web site in use to
distribute information to the Lenders, or by other electronic mail, or other
notice procedure permitted under Section 10.1; (y) the Required Lenders shall
inform the Administrative Agent of such approval in writing (by electronic mail
(signed attachment not required) or facsimile); and (z) once approved in such
manner, Schedule 1.1A, 1.1B, 1.1C, 1.1D, 1.1E, 1.1F and/or 1.1G hereto, as
applicable, shall be deemed so amended and the Administrative Agent shall
promptly thereafter circulate to or post for the Lenders an updated version of
such amended schedule reflecting the agreed upon changes.





10.3    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrower agrees to pay (i) all out-of-pocket expenses
incurred by Administrative Agent and its Affiliates (including Rabobank in its
separate capacities as “Sole Lead Arranger” and “Sole Bookrunner” with respect
to the syndication of the Loans) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications, or waivers of the provisions hereof or thereof
including the fees, charges and disbursements of counsel for Administrative
Agent, and of such consultants, advisors, appraisers and auditors retained or
engaged by Administrative Agent, whether or not the transactions contemplated
hereby or thereby shall be consummated; (ii) all out-of-pocket expenses incurred
by Administrative Agent or any Lender, including the fees, charges and
disbursements of any advisors to Administrative Agent and counsel for
Administrative Agent or any Lender, in connection with the enforcement or
protection of such Person’s rights in connection with this Agreement and the
other Loan Documents or the Collateral, including its rights under this Section,
and including in connection with any bankruptcy or insolvency proceeding,
workout, restructuring, or negotiations in respect thereof, and (iii) all costs,
expenses, taxes, assessments, and other charges incurred by Administrative Agent
in connection with any filing, registration, recording, or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein or any audit,


100



--------------------------------------------------------------------------------





verification, inspection or appraisal of the Collateral, subject to the
limitations set forth in Section 5.6.
(b)Indemnification by the Borrower. The Borrower hereby agrees to indemnify
Administrative Agent, each Lender, Rabobank in its separate capacities as “Sole
Lead Arranger” and “Sole Bookrunner” with respect to the syndication of the
Loans, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, and related expenses,
including the reasonable fees, charges, and disbursements of any counsel for any
Indemnitee incurred by or asserted against any Indemnitee related to (i) the
execution or delivery of this Agreement or any other Loan Document, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any payments that Administrative Agent is required to
make under any indemnity issued to any bank holding the Borrower’s deposit,
commodity or security accounts, (iv) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the
Borrower, or any Environmental Liability related in any way to the Borrower, or
(v) any actual or threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.


(c)Reimbursement by Lenders. To the extent the Borrower for any reason fails to
indefeasibly pay any amount required to be paid by it to Administrative Agent
(or any sub-agent thereof) or any Related Party of any of the foregoing under
Sections 10.3(a) and 10.3(b) (and without limiting the obligation of the
Borrower to do so) each Lender severally agrees to pay to Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Pro Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability, or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this Section 10.3(c) are subject to the provisions of Section 2.4(c).


(d)Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, none of the Borrower, any Lender or the Administrative Agent shall assert,
and each such Person hereby waives, any claim against the Borrower, any Lender,
the Administrative Agent and any other Indemnitee, on any theory of liability,
for special, indirect, consequential, or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, the Transactions or any Loan or the use of
the proceeds thereof.




101



--------------------------------------------------------------------------------





(e)Payments. All amounts due under this Section shall be payable no later than
two (2) Business Days after written demand therefor.



10.4    Successors and Assigns.
(a)Assignments Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of a Lender who is owed
any of the Obligations and any Indemnitee), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or under
any other Loan Document without the prior written consent of each Lender (and
any attempted assignment or transfer of the Borrower without such consent shall
be null and void), and (ii) no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except in accordance with this Section (and
any attempted assignment or transfer by any Lender that is not in accordance
with this Section shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of a Lender who is owed any of the Obligations, and, to the extent
expressly contemplated hereby, the Related Parties of each of Administrative
Agent and the Lenders)) any legal or equitable right, remedy or claim under or
by reason of this Agreement.


(b)Assignments by Lenders Generally. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Line Portion and Loans)
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:


(i)Minimum Amounts.


(A)in the case of (x) an assignment of the entire remaining amount of the
assigning Lender’s Revolving Line Portion, (y) contemporaneous assignments to
any Lender and its Approved Funds that equal at least the amount specified in
clause (B) of this Section 10.4(b)(i) in the aggregate, or (z) an assignment to
an existing Lender or an Affiliate or Approved Fund of an existing Lender, no
minimum amount need be assigned; and
(B)in any case not described in clause (A) of this Section 10.4(b)(i), the
aggregate amount of the Revolving Line Portion (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Line Portion is not then in
effect, the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent) shall not be less than
$5,000,000 with integral multiples of $500,000 in excess thereof, unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing (and the Required Lenders shall not have demanded payment of the
Obligations), the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).




102



--------------------------------------------------------------------------------





(ii)Proportionate Amounts. Each partial assignment of any Revolving Line Portion
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement in respect of such
Revolving Line Portion and Loans assigned.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (B) of Section 10.4(b)(i) and, in addition:


(A)the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless i) an Event of Default has occurred and is
continuing at the time of such assignment (or the Required Lenders shall have
demanded payment of the Obligations), or ii) such assignment is to a Lender, an
Affiliate of a Lender, or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five Business Days after having
received notice thereof; and provided, further, that Borrower’s consent shall
not be required during the primary syndication of the Revolving Line Portions
and Loans hereunder; and
(B)the consent of Administrative Agent shall be required for assignments in
respect of a Revolving Line Portion to a Person that is not a Lender or an
Approved Fund with respect to such Lender.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (provided that Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment).


(v)Administrative Questionnaire. The assignee, if it shall not already be a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.


(vi)No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).


(vii)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(viii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to Administrative Agent and each other


103



--------------------------------------------------------------------------------





Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this Section
10.4(b)(viii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


(c)Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to Section 10.4(d), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the rights referred to in
Sections 2.12, 2.13, 2.14, and 10.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.4(e).


(d)Maintenance of Register by Administrative Agent. Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in the United States a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Line Portion of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). With respect to any Lender, the transfer of the
Revolving Line Portions of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Revolving Line Portions shall not be
effective until such transfer is recorded on the Register maintained by
Administrative Agent with respect to ownership of such Revolving Line Portion
and Loans. The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, Administrative Agent, and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time, upon reasonable prior
notice.


(e)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or Administrative Agent, sell participations to any Person
(other than a natural Person, the Borrower, or any of the Borrower’s Affiliates)
(a “Participant”) in all or a portion of such Lender’s rights or obligations
under this Agreement (including all or a portion of its Revolving Line Portions
or the Loans owing to it); provided that i) such Lender’s obligations


104



--------------------------------------------------------------------------------





under this Agreement shall remain unchanged, ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and iii) the Borrower, Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.3(c) with respect
to any payments made by such Lender to its Participants. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.2(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.14, (subject to the
requirements and limitations therein, including the requirements under Section
2.14(g) (it being understood that the documentation required under Section
2.14(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.4(b); provided that such Participant (1) agrees to be subject to the
provisions of Section 2.16 as if it were an assignee under Section 10.4(b); and
(2) shall not be entitled to receive any greater payment under Sections 2.12 and
2.14, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.16 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.8 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.16(d).
Each Lender that sells a participation shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Line Portions,
Loans or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Revolving
Line Portion, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank (or other central bank under any central
banking system established under the jurisdiction or organization of such Lender
(or its parent bank)); provided that no such pledge or assignment


105



--------------------------------------------------------------------------------





shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.



10.5    Survival. All covenants, agreements, certifications, representations and
warranties made by the Borrower herein or in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect certification, representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until the Full Satisfaction of the Obligations. The
provisions of Sections 2.12, 2.13, 2.14, 10.3, and 10.18 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of all Loans, the expiration or
termination of the Revolving Line Portions or the termination of this Agreement.

10.6    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” and words of
like import in this Agreement or any Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.7    Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

10.8    Right of Set-off. If an Event of Default shall have occurred and be
continuing (or the Required Lenders shall have demanded payment of the
Obligations), each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or


106



--------------------------------------------------------------------------------





demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates, although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of
set-off, (a) all amounts so set off shall be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Administrative Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of set-off. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
set-off) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and Administrative Agent promptly after any such set-off and
application and share such set-off pursuant to Section 2.16(d); provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

10.9    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement and the other Loan Documents (other than
those containing a contrary express choice of law provision) shall be construed
in accordance with, and this Agreement, such other Loan Documents, and all
matters arising out of or relating in any way whatsoever to this Agreement and
such other Loan Documents (whether in contract, tort, or otherwise) shall be
governed by, the law of the State of New York, other than those conflict of law
provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5-1401 of the General Obligation Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.
(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally agrees that it shall not commence any action, litigation, or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against Administrative Agent, any Lender or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto hereby
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation, or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against the Borrower or its properties in the courts of any jurisdiction.


107



--------------------------------------------------------------------------------





(c)    Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in this Section 10.9(b). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable law.

10.10    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.11    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of the Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower or
its Subsidiaries pursuant to this Agreement, or in connection with the decision
of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate, it being understood that any such Subsidiary or Affiliate receiving
such information shall be bound by the provisions of Section 10.11(b) as if it
were a Lender hereunder. Such authorization shall survive the repayment of the
Loans, the expiration or termination of the Revolving Line Portions or the
termination of this Agreement or any provision hereof.
(b)    Confidentiality. Each of Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (ii) to the extent required or requested by


108



--------------------------------------------------------------------------------





any regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (iv)
to any other party hereto; (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (B) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder or (C) any of its brokers, insurers and
re-insurers; (vii) on a confidential basis to (A) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
under this Agreement, (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to
this Agreement or (C) any of its insurers or re-insurers; (viii) with the
consent of the Borrower; or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section, or (B)
becomes available to Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower not
actually known to the Administrative Agent or Lender, as applicable, to be bound
by any agreement to keep the Information confidential. For purposes of this
Section, “Information” means all information received from the Borrower or any
of its Subsidiaries or representatives relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries or representatives; provided that, in the case of information
received from the Borrower or any of its Subsidiaries or representatives after
the Execution Date, such information is identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(c)    Independence of Covenants. All covenants and other agreements contained
in this Agreement or any other Loan Document shall be given independent effect
so that, if a particular action or condition is not permitted by any of such
covenants or other agreements, the fact that such action or condition would be
permitted by an exception to, or otherwise be within the limitations of, another
covenant or other agreement shall not avoid the occurrence of a Default if such
action is taken or such condition exists.

10.12    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges or other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received, or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect to such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges


109



--------------------------------------------------------------------------------





that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefore) until such cumulated
amount, shall have been received by such Lender. If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.

10.13    USA Patriot Act. Each of Administrative Agent and each Lender subject
to the USA Patriot Act, hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify, and
record information that identifies the Borrower and other information that will
allow Administrative Agent and such Lender to identify the Borrower in
accordance with the USA Patriot Act. The Borrower hereby agrees to provide such
information promptly upon the request of Administrative Agent or any Lender.
Each Lender subject to the USA Patriot Act acknowledges and agrees that neither
such Lender, nor any of its Affiliates, participants or assignees, may rely on
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
the Borrower, its Affiliates or its agents, this Agreement, the Loan Documents
or the transactions hereunder or contemplated hereby: (a) any identity
verification procedures, (b) any record-keeping, (c) comparisons with government
lists, (d) customer notices, or (e) other procedures required under the CIP
Regulations or such other law.

10.14    Press Release and Related Matters. The Borrower shall not, and shall
not permit, any of its Affiliates to, issue any press release or other public
disclosure using the name or logo or otherwise referring to Administrative
Agent, any other Lender or of any of their respective Affiliates, the Loan
Documents or any transaction contemplated therein to which Administrative Agent
is party without the prior consent of Administrative Agent or such Lender, as
applicable, except to the extent required to do so under applicable law and
then, in any event, the Borrower or such Affiliate will advise Administrative
Agent or such Lender as soon as possible with respect to such press release or
other public disclosure.

10.15    No Duty. All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Administrative Agent or any Lender shall
have the right to act exclusively in the interest of Administrative Agent and
the Lenders and shall have no duty of disclosure, duty of loyalty, duty of care,
or other duty or obligation of any type or nature whatsoever to the Borrower,
any holders of Equity Interests of the Borrower or any other Person.

10.16    No Fiduciary Relationship. The relationship between the Borrower on the
one hand and Administrative Agent and each Lender on the other is solely that of
debtor and creditor, and neither Administrative Agent nor any Lender has any
fiduciary or other special relationship with the Borrower, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Borrower on the one hand and Administrative Agent and
each Lender on the other to be other than that of debtor and creditor.

10.17    Construction. The Borrower, Administrative Agent and each Lender
acknowledges that each of them has had the benefit of legal counsel of its own
choice and has been afforded an


110



--------------------------------------------------------------------------------





opportunity to review the Loan Documents with its legal counsel and that the
Loan Documents shall be construed as if jointly drafted by the parties thereto.
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

10.18    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower under any Loan Document is made to Administrative Agent or any
Lender, or Administrative Agent or any Lender exercises its right of set-off as
to the Borrower, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such set-off had not occurred, and (b) each Lender severally agrees to
pay to Administrative Agent upon demand its Pro Rata Share of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.

10.19    Benefits of Agreement. The Loan Documents are entered into for the sole
protection and benefit of the parties hereto and their permitted successors and
assigns, and no other Person (other than any Indemnitee to the extent provided
for in Section 10.3(b)) shall be a direct or indirect beneficiary of, or shall
have any direct or indirect cause of action or claim in connection with, any
Loan Document.

10.20    DISCRETIONARY FACILITY. THE BORROWER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT PROVIDES FOR A CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE
PART OF THE LENDERS AND THAT THE LENDERS HAVE ABSOLUTELY NO DUTY OR OBLIGATION
TO ADVANCE ANY LOANS. THE BORROWER UNDERSTANDS THAT WITHOUT REASON, CAUSE OR
PRIOR NOTICE, THE LENDERS MAY CEASE ADVANCING LOANS AND THE REQUIRED LENDERS MAY
MAKE DEMAND FOR PAYMENT OF ALL OBLIGATIONS OF THE BORROWER TO THE LENDERS AT ANY
TIME. THE BORROWER REPRESENTS AND WARRANTS TO THE LENDERS THAT THE BORROWER IS
AWARE OF THE RISKS ASSOCIATED WITH CONDUCTING BUSINESS UTILIZING AN UNCOMMITTED
FACILITY.

10.21    ALTERNATE PRICING TECHNIOUES. In any case under this Agreement where a
calculation is to be made using the COMEX Price for a Precious Metal (in the
form of gold or silver) or the NYMEX Price for a Precious Metal (in the form of
platinum or palladium), if the Borrower determines for any reason that such
COMEX Price or NYMEX Price cannot be determined on the date required, then the
Borrower shall immediately so notify the Administrative Agent and in lieu
thereof the applicable price shall be the settlement price per troy ounce at the
close of business on the Business Day immediately preceding such date for a
contract traded on an exchange, operated by CME Group Inc. and acceptable to the
Administrative Agent and the Required Lenders, to sell the relevant quantity of
such Precious Metal for delivery in the nearest subsequent month for which such
a contract is offered for sale; provided, however, if the Borrower shall
determine for any


111



--------------------------------------------------------------------------------





reason that the value of such Precious Metal cannot be determined on the date
required, then the Borrower shall immediately so notify the Administrative
Agent, and in lieu thereof the Borrower, with the written concurrence of the
Required Lenders (which they may withhold in their sole discretion), shall use
its good faith judgment in determining the value of such Precious Metal for the
purposes hereof.

10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties thereto, each
of the Borrower and the Secured Parties acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.


10.23    Existing Obligations. The Borrower hereby acknowledges, confirms and
agrees that it is indebted to the Lenders for all the "Obligations" (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement,
immediately prior to the Effective Date, without offset, defense or counterclaim
of any kind, nature or description whatsoever. On the Execution Date, such
“Obligations” (as defined in the Existing Credit Agreement) were in the
aggregate principal amount of $____________ in respect of "Loans" (as defined in
the Existing Credit Agreement), all of which were “Revolving Credit Loans” (as
defined in the Existing Credit Agreement), together with all accrued and unpaid
interest thereon (to the extent applicable), and all fees, costs, expenses and
other charges relating thereto, all of which were unconditionally owing by the
Borrower to the "Lenders" (as defined in the Existing Credit Agreement), without
offset, defense or counterclaim of any kind, nature or description whatsoever.


112



--------------------------------------------------------------------------------






10.24    Acknowledgement of Security Interest and Loan Documents; Reaffirmation
of Control Agreements.
(a)    The Borrower hereby acknowledges, confirms and agrees that the
Administrative Agent has had and shall on and after the date hereof continue to
have, for itself and the ratable benefit of the Lenders, a security interest in
and Lien upon the Collateral heretofore granted to the Administrative Agent (or
its predecessors in whatever capacity) pursuant to the Security Agreement, the
Canadian Security Agreement, the German Security Agreement, the Swiss Security
Agreement and the other Loan Documents to secure the Obligations.
(b)    The Liens and security interests of the Administrative Agent in the
Collateral shall be deemed to be continuously granted and perfected from the
earliest date of the granting and perfection of such Liens and security
interests to the Administrative Agent (and its predecessors, whether under the
Existing Credit Agreement, this Agreement, the Security Agreement, the Canadian
Security Agreement, the German Security Agreement, the Swiss Security Agreement
or any of the other Loan Documents (as defined in the Existing Credit Agreement
or this Agreement)).
(c)    The Borrower hereby reaffirms its obligations, covenants and agreements
(and the grant of Liens) under the Security Agreement, the Canadian Security
Agreement, the German Security Agreement, the Swiss Security Agreement and each
Control Agreement executed by it prior to the date hereof and acknowledges and
agrees that the Security Agreement, the Canadian Security Agreement, the German
Security Agreement, the Swiss Security Agreement and each Control Agreement, and
all such obligations, covenants and agreements (and the grant of Liens)
thereunder, are continuing and shall continue, on and after the Effective Date,
in full force and effect on and after the date hereof in accordance with the
terms thereof.

10.25    Loan Documents. The Borrower hereby acknowledges, confirms and agrees
that as of the date hereof: (i) the Existing Credit Agreement, the Security
Agreement, the Canadian Security Agreement, the German Security Agreement, the
Swiss Security Agreement and each of the other "Loan Documents" (as defined in
the Existing Credit Agreement) were duly executed and delivered by the Borrower
and are in full force and effect, (ii) the agreements and obligations of the
Borrower contained in the Existing Credit Agreement, the Security Agreement, the
Canadian Security Agreement, the German Security Agreement, the Swiss Security
Agreement and the other "Loan Documents" (as defined in the Existing Credit
Agreement) constitute the legal, valid and binding obligations of Borrower,
enforceable against it in accordance with their respective terms, and (iii)
subject to Section 10.23, the Lenders and the Administrative Agent are entitled
to all of the rights and remedies provided for in the Existing Credit Agreement,
the Security Agreement, the Canadian Security Agreement, the German Security
Agreement, the Swiss Security Agreement and the "Loan Documents" (as defined in
the Existing Credit Agreement).

10.26    Acknowledgments, Amendment and Restatement. Effective on the Effective
Date, this Agreement shall constitute an amendment and restatement in its
entirety of the Existing Credit Agreement. Each of the undersigned Lenders
hereby consents pursuant to Section 10.2 of the Existing Credit Agreement to all
of the amendments herein and in the other Loan Documents executed in connection
herewith to the Existing Credit Agreement and the other Loan Documents


113



--------------------------------------------------------------------------------





(as defined in the Existing Credit Agreement) as in effect immediately prior to
the Effective Date (collectively, the “Existing Loan Documents”). The parties
hereto acknowledge and agree that (a) this Agreement and the other Loan
Documents executed and delivered in connection herewith do not constitute a
novation, payment, satisfaction, reborrowing, or termination of the Borrower's
“Obligations” or any “Revolving Credit Exposure” (each under and as defined in
the Existing Credit Agreement and the Existing Loan Documents) previously made
available to the Borrower under the Existing Credit Agreement and outstanding on
the Effective Date; (b) such “Obligations” and “Revolving Credit Exposures”
(each under and as defined in the Existing Credit Agreement) are in all respects
continuing as Obligations and Revolving Credit Exposures under this Agreement
with only the terms thereof being modified as provided in this Agreement and the
other Loan Documents; (c) the Liens and security interests as granted under the
Security Agreement, the Canadian Security Agreement, the German Security
Agreement, the Swiss Security Agreement and other Security Documents (as defined
in the Existing Credit Agreement) securing payment of such Obligations (as
defined in the Existing Credit Agreement) are in all respects continuing and in
full force and effect and secure the payment of the Obligations and (d) all
references in the Loan Documents to the Existing Credit Agreement shall be
deemed references to the Existing Credit Agreement as amended and restated
hereby, and as further amended, supplemented or otherwise modified from time to
time.

10.27    Reallocation of Outstanding Credit Exposure. Each of the Lenders hereby
agrees as follows:
(i)    Each Lender (other than New Closing Lenders) shall pay to the
Administrative Agent on the Effective Date, in immediately available funds, an
amount equal to the amount, if any, by which such Lender's Revolving Credit
Exposure outstanding immediately upon the effectiveness of the Effective Date
(before giving effect to any new Credit Extensions) exceeds such Lender's
"Revolving Credit Exposure" (under and as defined in the Existing Credit
Agreement) immediately prior to the Effective Date. Such amount paid by any such
Lender shall be deemed the purchase price for the acquisition by such Lender of
such additional amount of Revolving Credit Exposure and corresponding Revolving
Line Portions from the other Lenders, as applicable. The Administrative Agent
shall distribute such amounts as received from such Lenders as may be necessary
so that the Revolving Credit Exposures are held by the Lenders in accordance
with their respective Pro Rata Shares.
(ii)    Each New Closing Lender shall pay to the Administrative Agent on the
Effective Date, in immediately available funds, an amount equal to the amount of
such New Closing Lender's Pro Rata Share of the aggregate principal amount of
all Revolving Credit Exposures to be outstanding immediately upon the Effective
Date (before giving effect to any new Credit Extensions). Such amount paid by
any such New Closing Lender shall be deemed the purchase price for the
acquisition by such New Closing Lender of such amount of Revolving Credit
Exposures and corresponding Revolving Line Portions from the other Lenders, as
applicable. The Administrative Agent shall distribute such amounts as received
from the New Closing Lenders as may be necessary so that the Revolving Credit
Exposures are held by the Lenders in accordance with their respective Pro Rata
Shares.


114



--------------------------------------------------------------------------------





(iii)    Each Lender which receives a payment in connection with clause (a) or
(b) above (each, a “Selling Lender”) shall be deemed to have sold and assigned,
without recourse to such Selling Lender, to the other applicable Lenders (each,
a “Purchasing Lender”), and such Purchasing Lenders shall be deemed to have
purchased and assumed without recourse to the Selling Lenders, Revolving Credit
Exposures in amounts such that after giving effect thereto each Lender shall
hold Revolving Credit Exposure in accordance with its Pro Rata Share.
(iv)    Each Lender which was a “Lender” (under and as defined in the Existing
Credit Agreement) hereby consents to and ratifies the Existing Lender Repayment.

11.    CERTAIN ERISA MATTERS.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Revolving Line Portions or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Line Portions and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Revolving Line Portions and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Revolving
Line Portions and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Line Portions and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) the immediately preceding clause (a)(i) is
true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant


115



--------------------------------------------------------------------------------





in accordance with the immediately preceding clause (a)(iv), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Revolving Line Portions and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
[Remainder of this page intentionally left blank.]



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its officer or officers thereunto duly authorized
as of the date first above written.
BORROWER:
A-MARK PRECIOUS METALS, INC.


 
By: /s/             
   Name:
   Title:


By: /s/             
   Name:
   Title:






 


ADMINISTRATIVE AGENT:
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent
 
By: /s/                     Name: 
   Title:
By: /s/                     Name: 
   Title:









116



--------------------------------------------------------------------------------







LENDERS:
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender
 
By: /s/                     Name: 
   Title:


By: /s/                     Name: 
   Title:
 

















--------------------------------------------------------------------------------







 
BROWN BROTHERS HARRIMAN & CO., as a Lender
 
By: /s/                     Name: 
   Title:
 



















--------------------------------------------------------------------------------







 
MACQUARIE BANK LIMITED, as a Lender
 
By: /s/                     Name: 
   Title:


By: /s/                     Name: 
   Title:
 

















--------------------------------------------------------------------------------







 
NATIXIS, NEW YORK BRANCH, as a Lender
 
By: /s/                     Name: 
   Title:


By: /s/                     Name: 
   Title:
 

















--------------------------------------------------------------------------------







Schedule 1.0


Revolving Line Portions




Lender
Revolving Line Portion
 
 
Coöperatieve Rabobank U.A., New York Branch


$73,500,000


 
 
Natixis, New York Branch


$69,000,000


 
 
Macquarie Bank Limited (ABN 46 008583 542)


$37,500,000


 
 
Brown Brothers Harriman & Co.


$30,000,000


 
 
Total:


$210,000,000














--------------------------------------------------------------------------------






Schedule 1.1A
Approved Counterparties


Counterparty


Exposure Limit




ABN AMRO


$15,000,000


Argen


$6,000,000


Asahi America Holdings, Inc. and Asahi Refining Canada Ltd, (shared limit)


$15,000,000


Bank Julius Baerm, Switzerland


$5,000,000


BASF


$5,000,000


Bayerische Landebank, Germany


$8,000,000


CIBC


$17,500,000


Coeur Rochester and Coeur Mexicana (shared limit)


$5,000,000


Commerzbank AG – Frankfurt, Luxembourg and New York branches (shared limit)


$8,000,000


Credit Suisse First Boston


$12,500,000


Deutsche Bank


$12,500,000


Erste Bank, Germany


$5,000,000


Garfield Refining


$5,000,000


Goldcorp, Austria


$8,000,000


Helaba (formerly West LB, Portigon)


$2,500,000


Heraeus Metals (Germany and New York offices) (shared limit)


$6,000,000


HSBC Bank USA


$20,000,000


HSBC FX


$12,500,000


ICBC Standard Bank


$12,500,000


Int’l FCStone Ltd.


$10,000,000


Jerritt Canyon Gold (former Veris)


$10,000,000


JM Bullion, Inc.


$5,000,000


JP Morgan Chase


$17,500,000


Landesbank Baden, Germany


$8,000,000


Mitsubishi International Corp


$15,000,000


MKS


$10,000,000








--------------------------------------------------------------------------------





Counterparty


Exposure Limit




Morgan Stanley & Company, Inc. /Morgan Stanley Capital -Shared


$20,000,000


Ocean Partners and Ocean Partners UK (shared limit)


$5,000,000


Pro Aurum OHG – offices in Austria, Hong Kong, Germany and Switzerland (shared
limit)


$2,500,000


Raiffeisen, Switzerland


$5,000,000


Rand Refinery Ltd.


$7,500,000


Reisebank


$2,500,000


Resource Capital Gold Corp.


$5,000,000


Rio Tinto (Kennecott)


$10,000,000


Royal (British) Mint


$10,000,000


Royal Bank of Canada


$8,000,000


Royal Canadian Mint


$10,000,000


ScotiaMocatta


$8,000,000


Sparkasse OOE AG


$5,000,000


St. Andrew Goldfields Ltd.


$10,000,000


Stern Leach


$15,000,000


Tanaka Kikinzoku KK


$5,000,000


TD Securities


$20,000,000


UBS Financial Services, Inc./UBS AG-Gold Numismatics - Shared


$8,000,000


Umicore


$10,000,000


United Overseas Bank


$10,000,000


United States Mint


$50,000,000


VALCAMBI SA


$6,000,000










--------------------------------------------------------------------------------






Schedule 1.1B




Approved Depositories


Depository
Location
Limit
Brinks, Incorporated
1120 W. Venice Boulevard
Los Angeles, California 90015
$45,000,000 minus the amount held in its capacity as a CFC Approved Depository
Asahi Refining USA, Inc.
4601 West 2100 South
Salt Lake City, Utah 84120
$35,000,000
Brinks, Incorporated
2555 Century Lake Drive
Irving, Texas 75062
$15,000,000
Brinks Global Services USA Inc.
184-45 147th Avenue
Springfield Gardens, New York 11413
$45,000,000
Brinks, Incorporated
1070 W. Parkway Avenue
Salt Lake City, Utah 84119
$65,000,000 minus the amount held in its capacity as a CFC Approved Depository
Sunshine Minting Inc.
750 West Canfield Avenue
Coeur d’Alene, Idaho 83815
and
3649 East Post Road
Pearl Court Bldg C
Las Vegas Nevada 89120
$25,000,000
Brinks, Incorporated
5115 W. Nassau Street
Tampa, Florida 33607
$20,000,000
Loomis International (US), Inc.
130 Sheridan Boulevard
Inwood, New York 11096
$35,000,000
Loomis International (US), Inc.
656 South Vail Avenue
Montebello, California 90640
$5,000,000
IBI Secured Transport Inc.
3738 West 2340 South, Suite B
West Valley City, Utah 84120


$15,000,000
A-M Global Logistics, LLC as lessee
6055 Surrey Street
Las Vegas, Nevada 89119
$150,000,000






--------------------------------------------------------------------------------





Depository
Location
Limit
Numismatic Guaranty Corporation
5501 Communications Parkway
Sarasota, Florida 34240
$10,000,000 minus the amount held in its capacity as a CFC Approved Depository
Professional Coin Grading Service Division of Collectors Universe, Inc.
1921 East Alton Ave
Santa Ana, California
92705
$15,000,000 minus the amount held in its capacity as a CFC Approved Depository
 
AM & ST Associates, LLC dba Silvertowne Mint
950 East Base Road
Winchester, Indiana 47394
$5,000,000
Stack’s-Bowers Numismatics, LLC dba Stack’s Bowers Galleries
1231 East Dyer Road, Suite 100
Santa Ana, California 92705
$5,000,000 minus the amount held in its capacity as a CFC Approved Depository










--------------------------------------------------------------------------------






Schedule 1.1C


Foreign Approved Depositories




Depository
Location
Limit
Loomis International (DE) GmbH
Seinestrasse 3, 65479
Raunheeim, Germany
$15,000,000
HSBC Bank Plc
8 Canada Square
London, United Kingdom E145HQ
$5,000,000
Brinks Canada Limited
640 28th Street North East Bay #8
Calgary, Alberta T2A 6R3
Canada
$15,000,000 minus the amount held in its capacity as a CFC Approved Depositary
Brinks Canada Limited
95 Browns Line
Toronto, Ontario M8W 3S2 Canada
$15,000,000 minus the amount held in its capacity as a CFC Approved Depositary
Royal Canadian Mint
320 Sussex
Ottawa, Ontario, K1A0G8
Canada
$25,000,000
Brink’s Singapore PTE Ltd.
1 Kaki Bukit Road 1,
#02-33 Enterprise One
Singapore, 415934
$7,500,000
Loomis International Zurich
Steinackerstrasse 49, 8302
Zurich-Kloten, Switzerland
$25,000,000
Brink’s Limited
Unit 1, Radius Park
Faggs Road, Feltham
Middlesex, TW14 0NG
United Kingdom
$20,000,000
Servicio Pan Americano De Proteccion SA
Dr. Navarro No. 25
Mexico DF, Mexico
$15,000,000










--------------------------------------------------------------------------------






Schedule 1.1D


CFC Approved Depositories


Depository
Location
Limit
Brink’s, Incorporated


1120 W. Venice Boulevard
Los Angeles, California 90015
$45,000,000 minus the amount held in its capacity as an Approved Depository
Numismatic Guaranty Corporation
5501 Communications Parkway
Sarasota, Florida 34240
$10,000,000 minus the amount held in its capacity as an Approved Depository
Professional Coin Grading Service Division of Collectors Universe, Inc.
1921 East Alton Ave
Santa Ana, California
92705
$15,000,000 minus the amount held in its capacity as an Approved Depository


Brink’s, Incorporated
1070 W. Parkway Avenue
Salt Lake City, Utah 84119
$65,000,000 minus the amount held in its capacity as an Approved Depository
Brinks Global Services USA Inc.
184-45 147th Avenue
Springfield Gardens, New York 11413
$75,000,000
A-M Global Logistics, LLC as lessee
6055 Surrey Street
Las Vegas, Nevada 89119
$65,000,000
Stack’s Bowers Galleries
1231 East Dyer Road, Suite 100
Santa Ana, California 92705
$5,000,000 minus the amount held in its capacity as an Approved Depository
Brink’s Canada Limited
640 28th Street North East Bay #8
Calgary, Alberta T2A 6R3
Canada
$10,000,000 minus the amount held in its capacity as an Approved Depositary
Brink’s Canada Limited
95 Browns Line
Toronto, Ontario M8W 3S2 Canada
$10,000,000 minus the amount held in its capacity as an Approved Depositary



 


Schedule 1.1E





--------------------------------------------------------------------------------







Approved Carriers




Carrier
Limit
Brink’s Global Services International Inc.


$25,000,000


IBI Armored Services, Inc.


$15,000,000


Loomis Armored Transport


$25,000,000







    







--------------------------------------------------------------------------------






Schedule 1.1F


Approved Brokers




R.J. O’Brien & Associates, LLC
ABN AMRO Clearing Chicago LLC
ADM Investor Services, Inc.

 







--------------------------------------------------------------------------------






Schedule 1.1G


Eligible Consignees


Eligible Consignee


Location
Limit
American Coin & Vault Inc.


5525 NORTH WALL ST
SPOKANE, WA 99205
$500,000
American Gold Exchange Inc.


4210 SPICEWOOD SPRINGS RD STE100
AUSTIN, TX 78759
$300,000
Atkinsons the Jewellers


202 GRACECHURCH SHOPPING CTR
SUTTON COLDFIELD, UK B721PA
$250,000
Bellevue Rare Coins Inc.


10575 NE 4TH ST
BELLEVUE, WA 98004
$500,000
Bullion Exchange LLC


30 WEST 47TH STREET STE 805
NEW YORK, NY 10036
$250,000
Doc Investments LLC


8000 YANKEE RD STE 435
OTTAWA LAKE, MI 49267
$800,000
Liberty Coin LLC


2201 E. WILLOW STREET STE AA
SIGNAL HILL, CA 90755
$500,000
Liberty Precious Metals, Inc.


400 FRANDOR AVE
LANSING, MI 48912
$250,000
Mennica Skarbowa SA


UL JASNA 1
WARSAW, POLAND 00-013
$500,000
Modern Coin Mart


5260 PAYLOR LANE
LAKEWOOD RANCH, FL 34240
$250,000
Money Metals Exchange LLC


PO BOX 2599
EAGLE, ID 83616
$750,000
Pacific Precious Metals LP


302 CALEDONIA ST STE 3, FLR 2
SAUSALITO, CA 94965
$250,000
Pinehurst Coin Exchange Inc.


PO BOX 3686
PINEHURST, NC 28374
$2,000,000
Reisebank AG


Eschborner Landstr. 42-50
Frankfurt am Main, Germany 60489
$2,000,000
Scotsman Coin & Jewelry, Inc.


11005 OLIVE BLVD
SAINT LOUIS, MO 63141
$250,000
Silver Gold Bull


PO BOX 11038 SETON PO
CALGARY, CANADA T3M1Y6
$2,000,000
Silvertowne, L.P.


94 E UNION CITY PIKE
WINCHESTER IN 47394
$750,000
Texas Gold And Silver Exchange Ltd
11305 FOUR POINTS DR BLDG 1
STE 110
AUSTIN, TX 78726
$500,000






--------------------------------------------------------------------------------





Eligible Consignee


Location
Limit
Tov Hazel Precious Metals NV


COOLSINGEL 104
ROTTERDAM, NETHERLANDS
3011 AG
$1,000,000
Wholesale Coins Direct LLC
1908 KRAMER LANE
BLDG B STE 300
AUSTIN, TX 78758
$250,000
Numismatic Values, Inc. (dba Chuck’s Coins)


2930 BECHELLI LANE
REDDING, CA 96002
$750,000












--------------------------------------------------------------------------------






Schedule 3.6


Litigation


None











--------------------------------------------------------------------------------






Schedule 3.9


Taxes


None









--------------------------------------------------------------------------------






Schedule 3.10


ERISA


None







--------------------------------------------------------------------------------






Schedule 3.13


Ownership of Borrower
Class
Authorized
Outstanding
Common Stock


40,000,000
7,031,450
Preferred Stock


10,000,000
0





Equity Rights


None







--------------------------------------------------------------------------------






Schedule 3.14A


Subsidiaries


Name
Jurisdiction
Holder of Equity interest
Authorized Equity Interest
Issued and Outstanding Equity Interests
Equity Interests Held
Percentage of Ownership
Collateral Finance Corporation
Delaware
A-Mark Precious Metals, Inc.
1,000 shares of common stock, $.01 par value
100 shares of common stock, $.01 par value
100 shares of common stock, $.01 par value
100%
A-Mark Trading AG
Austria
A-Mark Precious Metals, Inc.
70 no par shares
70 no par shares
70 no par shares
100%
Transcontinental Depository Services, LLC
Delaware
A-Mark Precious Metals, Inc.
Limited liability company member interests
Limited liability company member interests
Limited liability company member interests
100%
A-M Global Logistics, LLC
Delaware
A-Mark Precious Metals, Inc.
Limited liability company member interests
Limited liability company member interests
Limited liability company member interests
100%
AM&ST Associates, LLC
Delaware
A-Mark Precious Metals, Inc.
Limited liability company member interest
Limited liability company member interest
limited liability company member interest
69%
Goldline, Inc.
Delaware
A-Mark Precious Metals, Inc.
1,000 shares of common stock, $.01 par value
1,000 shares of common stock, $.01 par value
1,000 shares of common stock, $.01 par value
100%
AM Capital Funding, LLC
Delaware
Collateral Finance Corporation
Limited liability company member interests
Limited liability company member interests
Limited liability company member interests
100%
AM IP Assets, LLC
Delaware
Goldline, Inc.
Limited liability company member interests
Limited liability company member interests
Limited liability company member interests
100%
AM Services, Inc.
Delaware
A-Mark Precious Metals, Inc.
1,000 shares of common stock, $.01 par value
100 shares of common stock, $.01 par value
100 shares of common stock, $.01 par value
100%










--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






Schedule 3.14B


Investments
Name
Ownership
Percentage Ownership
Silver Gold Bull Inc., an Alberta corporation


7.96 class A common voting shares
7.37%
JM Bullion, Inc., a Delaware corporation


5,614 shares of common stock
20.62%
Pinehurst Coin Exchange, Inc., a North Carolina corporation
111 shares of common stock
9.991%










--------------------------------------------------------------------------------






Schedule 3.15


Real Property


None







--------------------------------------------------------------------------------






Schedule 3.16


Environmental Matters


None









--------------------------------------------------------------------------------






Schedule 6.1


Permitted Indebtedness


Guaranty of Lease, dated November 21, 2014, entered into by A-Mark Precious
Metals, Inc. a Delaware corporations, as Guarantor, guaranteeing that certain
Air Cargo Lease, dated November 21, 2014, as amended, between MCP Cargo, LLC, a
Nevada limited liability company as Landlord and A-M Global Logistics, LLC, a
Delaware limited liability company as Tenant.
Any lease that would have been treated as an operating lease under GAAP as in
effect on the Effective Date that would be treated as a capital lease solely as
a result of a change in GAAP after the Effective Date shall be treated as an
operating lease for all purposes and at all times under this Agreement.
Letter of credit in the original face amount of $500,000 (the outstanding face
amount as of the Effective Date being not more than $300,000) issued by HSBC USA
Bank N.A. for the account of the Borrower for the purpose of supporting an
office lease of Goldline (the “Goldline Lease LC”).









--------------------------------------------------------------------------------






Schedule 6.8


Existing Restrictions


Restrictions on transfers of equity interests contained in the Stockholders’
Agreement, dated June 20, 2014, as amended, by and among JM Bullion, Inc., a
Delaware corporation and the stockholders of the Borrower, including
restrictions on sales, assignments, encumbrances, hypothecation and pledges in
respect thereof.


Restrictions on transfers of equity interests contained in the Unanimous
Shareholders Agreement, dated February, 2014, as amended, by and among Silver
Gold Bull, Inc., an Alberta corporation and the shareholders of the Borrower,
including restrictions on sales, assignments, transfers, pledges, mortgages,
security interests in, hypothecations and options in respect thereof.


Restrictions on transfers of equity interests contained in the Stockholders’
Agreement, dated January 7, 2019, as amended, by and among Pinehurst Coin
Exchange, Inc. a North Carolina corporation and the stockholders of the
Borrower, including restrictions on sales, assignments, encumbrances,
hypothecation and pledges in respect thereof.





